FIRST AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF APRIL 27, 2006

BY AND AMONG

PARKWAY PROPERTIES LP,

AS BORROWER,

WACHOVIA CAPITAL MARKETS, LLC,

AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER,

WACHOVIA BANK, NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

PNC BANK, NATIONAL ASSOCIATION,

AS SYNDICATION AGENT,

BANK OF AMERICA, N.A.,

AS CO-DOCUMENTATION AGENT,

JPMORGAN CHASE BANK, N.A.,

AS CO-DOCUMENTATION AGENT,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS CO-DOCUMENTATION AGENT,

AND

THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.5,

AS LENDERS

--------------------------------------------------------------------------------


            THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement")
dated as of April 27, 2006 by and among PARKWAY PROPERTIES LP, a Delaware
limited partnership ("Borrower"), each of the financial institutions initially a
signatory hereto together with their assignees pursuant to Section 12.5(d)
(collectively, the "Lenders" and individually a "Lender"), WACHOVIA BANK,
NATIONAL ASSOCIATION, as Agent (the "Agent"), PNC BANK, NATIONAL ASSOCIATION, as
Syndication Agent, BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A., and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents.

            WHEREAS, Borrower, certain of the Lenders and the Agent are parties
to that certain Credit Agreement dated as of February 6, 2004 (as amended, the
"Original Credit Agreement") pursuant to which the Lenders party thereto have
made a credit facility available to the Borrower; and

            WHEREAS, the parties hereto desire to amend and restate the Original
Credit Agreement in its entirety as set forth herein;

            NOW, THEREFORE, in consideration of the recitals herein and the
mutual covenants contained herein, the parties hereto hereby agree as follows:

ARTICLE I. Definitions

Section 1.1            Definitions.

            In addition to terms defined elsewhere herein, the following terms
shall have the following meanings for the purposes of this Agreement:

            "Additional Costs" has the meaning given that term in Section 4.1.

            "Adjusted Eurodollar Rate" means, with respect to each Interest
Period for any LIBOR Loan, the rate obtained by dividing (a) LIBOR for such
Interest Period by (b) a percentage equal to 1 minus the stated maximum rate
(stated as a decimal) of all reserves, if any, required to be maintained against
"Eurocurrency liabilities" as specified in Regulation D of the Board of
Governors of the Federal Reserve System (or against any other category of
liabilities which includes deposits by reference to which the interest rate on
LIBOR Loans is determined or any category of extensions of credit or other
assets which includes loans by an office of any Lender outside of the United
States of America to residents of the United States of America).

            "Affiliate" means as to any Person:  any other Person directly or
indirectly controlling, controlled by, or under common control with such
Person.  For purposes of this definition, "control" (including with correlative
meanings, the terms "controlling", "controlled by" and "under common control
with") means the possession directly or indirectly of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities or by contract or otherwise. 

            "Agent" means Wachovia Bank, as contractual representative for the
Lenders under the terms of this Agreement, and any of its successors.

"Agreement Date" means the date as of which this Agreement is dated.

--------------------------------------------------------------------------------




            "Anti-Terrorism Laws" has the meaning given that term in Section 6.1
(ii).

            "Applicable Law" means all applicable provisions of constitutions,
statutes, rules, regulations and orders of all governmental bodies and all
orders and decrees of all courts, tribunals and arbitrators.

            "Applicable Margin" means at any time the percentage rate per annum
set forth below in the Base Rate Margin column with respect to Base Rate Loans
or the LIBOR Margin column with respect to LIBOR Loans determined based upon the
Leverage Ratio or Credit Rating of Parkway Properties:

> > Pricing Level                 Base Rate Margin         LIBOR Margin
> > 
> > Pricing Level 1              0.25%                          1.300%
> > 
> > Pricing Level 2              0.25%                          1.150%
> > 
> > Pricing Level 3              [0.00%]                       1.000%
> > 
> > Pricing Level 4              [0.00% ]                       0.900%
> > 
> > Pricing Level 5              [0.00% ]                       0.800%
> > 
> > Pricing Level 6              0.25%                          1.350%
> > 
> > Pricing Level 7              [0.00%]                       0.800%
> > 
> > Pricing Level 8              [0.00% ]                       0.650%
> > 
> > Pricing Level 9              [-0.25%]                      0.550%

            As of the Agreement Date, the Applicable Margin is determined based
on Pricing Level 1.  Any issuance, change or withdrawal of a Credit Rating or
other circumstance that would result in a change to a different Pricing Level
shall effect a change in the Applicable Margin, as applicable, on each
Performance Pricing Determination Date (provided that each change in the
Applicable Margin as a result of a change in the Credit Rating shall be
effective only for Loans (including Conversions or Continuations) which are made
on or after the date of the relevant Performance Pricing Determination Date).

            In the event that the Applicable Margin is to be determined based
upon the Leverage Ratio, the Applicable Margin shall not be adjusted based upon
the Leverage Ratio, if at all, until the Performance Pricing Determination Date
(provided that each change in the Applicable Margin as a result of a change in
the Leverage Ratio shall be effective only for Loans (including Conversions or
Continuations) which are made on or after the date of the relevant Performance
Pricing Determination Date).  In the event that Borrower shall fail to deliver
to the Agent a quarterly Compliance Certificate on or before the date required
by Section 8.3 and the Pricing Level is determined by reference to the Leverage
Ratio, then without limiting any other rights of the Agent and the Lenders under
this Agreement, the Applicable Margin shall be at Pricing Level 1 if such
failure is not cured within five (5) Business Days.

                                                                            
2                                                                            

--------------------------------------------------------------------------------




            "Approved Market" shall mean each of the metropolitan areas
described in Schedule A attached hereto and hereby made a part hereof.

            "Assignee" has the meaning given that term in Section 12.5(d).

            "Assignment and Acceptance Agreement" means an Assignment and
Acceptance Agreement among a Lender, an Assignee and the Agent, substantially in
the form of Exhibit A.

            "Bankruptcy Code" means Title 11, U.S.C.A., as amended from time to
time or any successor statute thereto.

            "Base Rate" means the per annum rate of interest equal to the
greater of (a) the Prime Rate or (b) the Federal Funds Rate plus one‑half of one
percent (0.5%).  Any change in the Base Rate resulting from a change in the
Prime Rate or the Federal Funds Rate shall become effective as of 12:01 a.m. on
the Business Day on which each such change occurs.  The Base Rate is a reference
rate used by the Lender acting as the Agent in determining interest rates on
certain loans and is not intended to be the lowest rate of interest charged by
the Lender acting as the Agent or any other Lender on any extension of credit to
any debtor.

            "Base Rate Loan" means a Loan bearing interest at a rate based on
the Base Rate.

            "Below Grade Rating" has the meaning set forth in the definition of
the term "Pricing Level".

            "Benefit Arrangement" means at any time an employee benefit plan
within the meaning of Section 3(3) of ERISA which is not a Plan or a
Multiemployer Plan and which is maintained or otherwise contributed to by any
member of the ERISA Group.

            "Borrower" has the meaning set forth in the introductory paragraph
hereof. 

            "Business Day" means (a) any day other than a Saturday, Sunday or
other day on which banks in Charlotte, North Carolina or New York, New York are
authorized or required to close and (b) with reference to a LIBOR Loan, any such
day that is also a day on which dealings in Dollar deposits are carried out in
the London interbank market.

            "Calculation Date" shall mean the beginning of the first full
calendar quarter after a Property has been acquired by the Borrower.

            "Capitalized Lease Obligation" means obligations under a lease that
is required to be capitalized for financial reporting purposes in accordance
with GAAP.  The amount of a Capitalized Lease Obligation is the capitalized
amount of such obligation as would be required to be reflected on the balance
sheet prepared in accordance with GAAP of the applicable Person as of the
applicable date.

                                                                            
3                                                                            

--------------------------------------------------------------------------------




            "Cash Equivalents" means:  (a) securities issued, guaranteed or
insured by the United States of America or any of its agencies with maturities
of not more than one year from the date acquired; (b) certificates of deposit
with maturities of not more than one year from the date acquired which are
issued by a United States federal or state chartered commercial bank of
recognized standing, or a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of any such country, acting through a
branch or agency, which bank at the time of the acquisition thereof has capital
and unimpaired surplus in excess of $500,000,000 and which bank or its holding
company at the time of the acquisition thereof has a short‑term commercial paper
rating of at least A-2 or the equivalent by S&P or at least P‑2 or the
equivalent by Moody's; (c) reverse repurchase agreements with terms of not more
than seven days from the date acquired, for securities of the type described in
clause (a) above and entered into only with commercial banks having the
qualifications described in clause (b) above; (d) commercial paper issued by any
Person incorporated under the laws of the United States of America or any State
thereof and rated at the time of the acquisition thereof at least A‑2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody's,
in each case with maturities of not more than one year from the date acquired;
and (e) investments in money market funds registered under the Investment
Company Act of 1940, which have at the time of the acquisition thereof net
assets of at least $500,000,000 and at least eighty-five percent (85%) of whose
assets consist of securities and other obligations of the type described in
clauses (a) through (d) above.

            "Change of Control" means a change resulting when (a) any Person or
Persons acting together which would constitute a Group together with any
Affiliates thereof shall at any time either (i) Beneficially Own more than fifty
percent (50%) of the aggregate voting power of all classes of Voting Stock of
Parkway Properties or (ii) succeed in having sufficient of its or their nominees
elected to the Board of Directors of Parkway Properties such that such nominees,
when added to any existing directors remaining on the Board of Directors of
Parkway Properties after such election who is an Affiliate of such Person or
Group, shall constitute a majority of the Board of Directors of Parkway
Properties; or (b) Parkway Properties ceases to own, directly, at least
fifty-one percent (51%) of the evidence of ownership of the Borrower.  As used
herein (1) "Beneficially Own" means "beneficially own" as defined in Rule 13d-3
of the Securities Exchange Act of 1934, as amended, or any successor provision
thereto; provided, however, that, for purposes of this definition, a Person
shall not be deemed to Beneficially Own securities tendered pursuant to a tender
or exchange offer made by or on behalf of such Person or any of such Person's
Affiliate until such tendered securities are accepted for purchase or exchange;
(2) "Group" means "group" for purposes of Section 13(d) of the Securities
Exchange Act of 1934, as amended; and (3) "Voting Stock" of any Person shall
mean capital stock of such Person which ordinarily has voting power for the
election of directors (or persons performing similar functions) of such Person,
whether at all times or only so long as no senior class of securities has such
voting power by reason of any contingency.

            "Co-Documentation Agent"  means Bank of America, N.A., JPMorgan
Chase Bank, N.A., and Wells Fargo Bank, National Association.

            "Collateral Account" means a special non‑interest bearing deposit
account maintained by the Agent at the Principal Office and under its sole
dominion and control.

            "Commitment" means, as to each Lender, the aggregate of such
Lender's Revolving Loan Commitment and Term Loan Commitment.

            "Commitment Percentage" means, as to each Lender, the ratio,
expressed as a percentage, of (a) the amount of such Lender's Commitment to
(b) the aggregate amount of the Commitments of all Lenders hereunder.

                                                                            
4                                                                            

--------------------------------------------------------------------------------




            "Competitive Advance" means a Loan made to Borrower by any Revolving
Loan Lender not determined by that Revolving Loan Lender's Revolving Loan
Commitment Percentage pursuant to Section 2.3.

            "Competitive Advance Note" means the promissory note made by
Borrower in favor of a Revolving Loan Lender to evidence the Competitive
Advances made by that Revolving Loan Lender, substantially in the form of
Exhibit B.

            "Competitive Bid" means a written bid to provide a Competitive
Advance substantially in the form of Exhibit C, signed by a Responsible Officer
of a Revolving Loan Lender and properly completed to provide all information
required to be included therein.

            "Competitive Bid Request" means a written request submitted by
Borrower to the Agent to provide a Competitive Bid, substantially in the form of
Exhibit D signed by a Responsible Officer of Borrower and properly completed to
provide all information required to be included therein.

            "Compliance Certificate" has the meaning given that term in
Section 8.3.

            "Contingent Liabilities" as to any Person, but without duplication
of any amount included or includable in items (1) through (8) of Indebtedness,
as applied to any obligation, mean and include liabilities or obligations with
respect to:  (a) a guaranty (other than by endorsement of negotiable instruments
for collection in the ordinary course of business), directly or indirectly, in
any manner, of any part or all of such obligation; (b) an agreement, direct or
indirect, contingent or otherwise, and whether or not constituting a guaranty,
the practical effect of which is to assure the payment or performance (or
payment of damages in the event of nonperformance) of any part or all of such
obligation, whether by:  (i) the purchase of securities or obligations, (ii) the
purchase, sale or lease (as lessee or lessor) of property or the purchase or
sale of services primarily for the purpose of enabling the obligor with respect
to such obligation to make any payment (or payment of damages in the event of
nonperformance) of or on account of any part or all of such obligation, or to
assure the owner of such obligation against loss, (iii) the supplying of funds
to or in any other manner investing in the obligor with respect to such
obligation, (iv) repayment of amounts drawn down by beneficiaries of letters of
credit (including Letters of Credit), or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person's obligation
under a guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation; (c) all
obligations, contingent or otherwise, of such Person under any synthetic lease,
tax retention operating lease, off balance sheet loan or similar off balance
sheet financing arrangement if the transaction giving rise to such obligation
(i) is considered indebtedness for borrowed money for tax purposes but is
classified as an operating lease under GAAP and (ii) does not (and is not
required pursuant to GAAP) to appear as a liability on the balance sheet of such
Person; (d) all obligations of such Person with respect to any take-out
commitment or forward equity commitment; (e) purchase obligations net of asset
value; (f) Derivative Obligations; and (g) all obligations under performance
and/or completion guaranties (or other agreements the practical effect of which
is to assure performance or completion of such obligations) as and to the extent
such obligations are required to be included as liabilities on the balance sheet
of such Person in accordance with GAAP.

                                                                            
5                                                                            

--------------------------------------------------------------------------------




            "Continue", "Continuation" and "Continued" each refers to the
continuation of a LIBOR Loan from one Interest Period to another Interest Period
pursuant to Section 2.10.

            "Contribution Agreement" means the Contribution Agreement of even
date herewith in substantially the form of Exhibit E to be executed by the
Borrower and the Guarantors.

            "Convert", "Conversion" and "Converted" each refers to the
conversion of a Loan of one Type into a Loan of another Type pursuant to
Section 2.11.

            "Credit Event" means any of the following: (a) the making (or deemed
making) of any Loan, (b) the Conversion of a Loan and (c) the issuance of a
Letter of Credit.

            "Credit Rating" means the lowest rating assigned by the Rating
Agencies to each series of rated senior unsecured, non-credit enhanced long term
indebtedness of Parkway Properties (or if no such debt exists, its issuer credit
rating for debt of such type).  If, at any time after Parkway Properties obtains
a Credit Rating, (a) the rating system of any of the Rating Agencies (as opposed
to the rating of Parkway Properties) shall change, or (b) any of the Rating
Agencies shall no longer perform the functions of a securities rating agency,
then the Borrower and the Agent shall promptly negotiate in good faith to amend
the reference to the specific ratings in this Agreement for the determination of
the Pricing Level, the Facility Fee, and the availability of Competitive
Advances and pending such amendment, the applicable rating in effect as of the
date the event described in this paragraph occurred shall continue to apply.

            "Debt to Total Asset Value Ratio" shall mean the ratio (expressed as
a percentage) of (a) the sum of the Borrower's and the other Obligors'
Indebtedness plus the Borrower's accounts payable if, and to the extent, in
excess of six percent (6%) of Total Asset Value, to (b) Total Asset Value, with
Total Asset Value based on the immediately preceding calendar quarter.

            "Default" means any of the events specified in Section 10.1, whether
or not there has been satisfied any requirement for the giving of notice, the
lapse of time, or both.

            "Defaulting Lender" has the meaning set forth in Section 3.11.

            "Derivative Obligations" means all obligations of any Person under
Interest Rate Agreements and all other obligations of such Person in respect of
any interest rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, forward equity
transaction, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, forward transaction, collar
transaction, currency swap, cross-currency rate swap transaction, currency
option or any other similar transaction (including any option with respect to
any of the foregoing transactions) or any combination of the foregoing
transactions.

            "Dollars" or "$" means the lawful currency of the United States of
America.

                                                                            
6                                                                            

--------------------------------------------------------------------------------




            "EBITDA" means an amount derived from (a) net earnings, plus (b)
depreciation, amortization, interest expense and income taxes, plus or minus (c)
any losses or gains resulting from sales, write-downs, write-ups, write-offs or
other valuation adjustments of assets or liabilities, in each case, as
determined on a consolidated basis in accordance with GAAP, and including
(without duplication) the Equity Percentage of EBITDA for the Borrower's
Unconsolidated Affiliates.  EBITDA shall be adjusted to remove any impact from
amortization of intangibles pursuant to FAS 141, as issued by the Financial
Accounting Standards Board in June of 2001.

            "Effective Date" means the later of: (a) the Agreement Date; and
(b) the date on which all of the conditions precedent set forth in Section 5.1
shall have been fulfilled or waived in writing by the Requisite Lenders.

            "Eligible Assignee" means any Person who is: (i) currently a Lender;
(ii) a commercial bank, trust company, insurance company, investment bank or
pension fund organized under the laws of the United States of America, or any
state thereof, and having total assets in excess of $5,000,000,000; (iii) a
savings and loan association or savings bank organized under the laws of the
United States of America, or any state thereof, and having a tangible net worth
of at least $500,000,000; or (iv) a commercial bank organized under the laws of
any other country which is a member of the Organization for Economic Cooperation
and Development, or a political subdivision of any such country, and having
total assets in excess of $10,000,000,000, provided that such bank is acting
through a branch or agency located in the United States of America.

            "Eligible Ground Lease" shall mean a lease either expressly approved
by Agent in writing or a lease meeting at least the following requirements: (a)
a remaining term (including renewal options exercisable at lessee's sole option)
of at least forty (40) years, (b) the leasehold interest is transferable and
assignable without the landlord's prior consent, (c) the ground lease is
financeable in that, among other things, it contains, provides or allows for,
without further consent from the landlord, (i) the obligation of the lessor to
give lessee's lender written notice of any defaults on the part of the lessee
and agreement of such lessor that such lease will not be terminated until such
lender has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so, (ii) a pledge and mortgage of the leasehold interest, (iii)
recognition of a foreclosure of the leasehold interest, (iv) a requirement that
the lessor enter into a new lease with lessor's lender following a termination
of the lease (including any rejection of the lease in bankruptcy), and (v) no
voluntary termination of the lease by lessee without consent of lessee's lender.

            "Environmental Laws" means any Applicable Law relating to
environmental protection or the manufacture, storage, disposal or clean‑up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.

                                                                            
7                                                                            

--------------------------------------------------------------------------------




            "Equity Interest" means, with respect to any Person, any share of
capital stock of (or other ownership or profit interests in) such Person, any
warrant, option or other right for the purchase or other acquisition from such
Person of any share of capital stock of (or other ownership or profit interests
in) such Person, any security (other than a security constituting Indebtedness)
convertible into or exchangeable for any share of capital stock of (or other
ownership or profit interests in) such Person or warrant, right or option for
the purchase or other acquisition from such Person of such shares (or such other
interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

            "Equity Issuance" means any issuance by a Person of any Equity
Interest and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

            "Equity Percentage" shall mean the aggregate ownership percentage of
Borrower in each Unconsolidated Affiliate.

            "ERISA" means the Employee Retirement Income Security Act of 1974,
as in effect from time to time.

            "ERISA Group" means the Borrower, the other Obligors, any Subsidiary
of Borrower or any of the other Obligors and all members of a controlled group
of corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, the other Obligors or any of
their respective Subsidiaries, are treated as a single employer under
Section 414 of the Internal Revenue Code.

            "Event of Default" means any of the events specified in
Section 10.1, provided that any requirement for notice or lapse of time or any
other condition has been satisfied.

            "Excluded Subsidiary" means any Subsidiary of Borrower (a) holding
title to assets which are or are to become collateral for any Secured Debt of
such Subsidiary; (b) which is prohibited from guarantying the Indebtedness of
any other Person pursuant to (i) any document, instrument or agreement
evidencing such Secured Debt or (ii) a provision of such Subsidiary's
organizational documents which provision was included in such Subsidiary's
organizational documents as a condition to the extension of such Secured Debt;
and (c) the liabilities for which none of the Borrower, Parkway Properties, any
of their respective Subsidiaries (other than another Excluded Subsidiary) or any
other Obligor has any Contingent Liability or is otherwise liable with respect
to any of the Indebtedness of such Subsidiary, except for customary exceptions
for fraud, misapplication of funds, environmental indemnities, and other similar
exceptions from non recourse liability.

            "Executive Order"  has the meaning given that term in
Section 6.1(ii).

            "Extension Fee" has the meaning given that term in Section 3.6.

            "Extension Request" has the meaning given that term in Section 2.18.

            "Facility Fee" means the per annum percentage in the table set forth
below corresponding to the Pricing Level at which the "Applicable Margin" is
determined in accordance with the definition thereof:

                                                                            
8                                                                            

--------------------------------------------------------------------------------


> > Pricing Level                             Applicable Facility Fee Percentage
> > 
> > Pricing Level 6                                      0.200%
> > 
> > Pricing Level 7                                      0.200%
> > 
> > Pricing Level 8                                      0.150%
> > 
> > Pricing Level 9                                      0.125%

            Changes in the Facility Fee resulting from a change in a Pricing
Level shall become effective as of the Performance Pricing Determination Date.

            "Federal Funds Rate" means, for any day, the rate per annum (rounded
upward to the nearest 1/100th of 1.0%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
quoted to the Agent by federal funds dealers selected by the Agent on such day
on such transaction as determined by the Agent.

            "Fees" means the fees and commissions provided for or referred to in
Section 3.6 and any other fees payable by the Borrower to the Agent or any
Lender hereunder or under any other Loan Document.

            "Fixed Charge Coverage Ratio" shall mean the ratio of (a) the
Borrower's EBITDA for the immediately preceding two (2) calendar quarters
annualized less the Square Footage Unit Capital Expenditures for the immediately
preceding four (4) calendar quarters, to (b) all of the principal payable and
principal paid on the Borrower's and the other Obligors' Indebtedness plus all
of the Borrower's and the other Obligors' Interest Expense plus the aggregate of
all dividends payable on Parkway Properties', the Borrower's or any of their
respective Subsidiaries' preferred stock, in each case for the period used to
calculate EBITDA annualized.

            "Funds From Operations" shall mean net income of the Borrower
determined in accordance with GAAP, plus depreciation and amortization;
provided, that there shall not be included in such calculation any gain or loss
from debt restructuring and sales of Property.  Funds From Operations will be
calculated, on an annualized basis, on the four (4) calendar quarters
immediately preceding the date of the calculation.  Funds From Operations shall
be calculated on a consolidated basis in accordance with NAREIT guidance, and
including (without duplication) the Equity Percentage of Funds From Operations
for the Borrower's Unconsolidated Affiliates.

                                                                            
9                                                                            

--------------------------------------------------------------------------------




            "GAAP" means U.S. generally accepted accounting principles set forth
in the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
Agreement Date.

            "General Partner" means Parkway Properties General Partners, Inc. a
Delaware corporation.

            "Governing Documents" of any Person means the declaration of trust,
certificate or articles of incorporation, by-laws, partnership agreement or
operating or members agreement, as the case may be, and any other organizational
or governing documents, of such Person.

            "Governmental Approvals" means all authorizations, consents,
approvals, licenses and exemptions of, registrations and filings with, and
reports to, all Governmental Authorities.

            "Governmental Authority" means any national, state or local
government (whether domestic or foreign), any political subdivision thereof or
any other governmental, quasi‑governmental, judicial, public or statutory
instrumentality, authority, body, agency, bureau or entity (including, without
limitation, the Federal Deposit Insurance Corporation, the Comptroller of the
Currency or the Federal Reserve Board, any central bank or any comparable
authority) or any arbitrator with authority to bind a party at law.

            "Guarantors" (whether one or more) means Parkway Properties, General
Partner, Parkway Lamar LLC, Parkway Jackson LLC, and 111 Capitol Building
Limited Partnership and any other Person that is now or hereafter a party to the
Guaranty as a "Guarantor".[1] 

            "Guaranties" (whether one or more) means the Guaranty substantially
in the form of Exhibit F executed by the Guarantors as of the Agreement Date and
delivered to the Agent in accordance with this Agreement.

            "Hazardous Materials" means all or any of the following:
(a) substances that are defined or listed in, or otherwise classified pursuant
to, any applicable Environmental Laws as "contaminant", "hazardous substances",
"hazardous materials", "hazardous wastes", "pollutant", "toxic substances" or
any other formulation intended to define, list or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, "TCLP" toxicity or "EP toxicity";
(b) oil, petroleum or petroleum derived substances, natural gas, natural gas
liquids or synthetic gas and drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude oil, natural
gas or geothermal resources; (c) any flammable substances or explosives or any
radioactive materials; (d) asbestos in any form; (e) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million; and (f) any other chemicals,
materials or substances regulated pursuant to any Environmental Law.

                                                                           
10                                                                           

--------------------------------------------------------------------------------




            "Historical Value" shall mean the purchase price of Property
(including improvements) and ordinary related purchase transaction costs, plus
the cost of subsequent capital improvements made by the owner of such Property,
less any provision of losses, all determined in accordance with GAAP.  If the
Property is purchased as a part of a group of properties, the Historical Value
shall be calculated based upon a reasonable allocation of the aggregate purchase
price by the Borrower for all purposes, and consistent with GAAP.

            "Indebtedness" of any Person means and includes, without duplication
(1) all obligations of such Person for borrowed money, letter of credit
reimbursement obligations of such Person, or preferred stock of such Person
redeemable at the option of the stockholder, (2) all obligations of such Person
evidenced by bonds, debentures, notes or other similar agreements, (3) all
obligations of such Person to pay the deferred purchase price of property or
services, except current trade accounts payable arising in the ordinary course
of business that are not outstanding more than thirty (30) days past the date of
the invoice relating thereto, (d) Capitalized Lease Obligations of such Person,
(4) all Contingent Liabilities, (5) all Indebtedness secured by any Lien
existing on any interest of the Person with respect to which Indebtedness is
being determined in Property owned subject to such Lien whether or not the
Indebtedness secured thereby shall have been assumed, (6) all obligations,
contingent or otherwise, in respect of bankers' acceptances, (7) all Derivative
Obligations (calculated on a mark-to-market basis as of the reporting date),
however, in the case of more than one Interest Rate Agreement with the same
counterparty, the obligation shall be netted, and (8) payments received in
consideration for sale of ownership interests in a Person when the amount of
ownership interest so sold is determined, and the date of delivery, is more than
one (1) month after receipt of such payment.  Indebtedness shall be calculated
on a consolidated basis in accordance with GAAP, and including (without
duplication) the Equity Percentage of Indebtedness for the Borrower's
Unconsolidated Affiliates, but shall be adjusted to remove any impact of
intangibles pursuant to FAS 141, as issued by the Financial Accounting Standards
Board in June of 2001.

            "Intellectual Property" has the meaning given that term in
Section 6.1(t).

            "Interest Expense" shall mean all of a Person's paid, accrued or
capitalized interest expense on such Person's Indebtedness (whether direct,
indirect or contingent, and including, without limitation, interest on all
convertible debt), and including (without duplication), with respect to
Borrower, the Equity Percentage of Interest Expense for the Borrower's
Unconsolidated Affiliates.

            "Interest Period" means with respect to any LIBOR Loan, each period
commencing on the date such LIBOR Loan is made or the last day of the next
preceding Interest Period for such Loan and ending 7, 30, 60, 90, or 180 days
thereafter, as the Borrower may select in a Notice of Borrowing, except that
each Interest Period of 30, 60, 90 or 180 day's duration that commences on the
last Business Day of a calendar month shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing:  (i) no
Interest Period for a Revolving Loan, Swingline Loan or Competitive Advance
shall end after the Revolving Loan Termination Date and no Interest Period for a
Term Loan shall end after the Term Loan Termination Date; and (ii) each Interest
Period that would otherwise end on a day which is not a Business Day shall end
on the next succeeding Business Day (or, if such next succeeding Business Day
falls in the next succeeding calendar month, on the next preceding Business
Day).

            "Interest Rate Agreement" means any interest rate protection
agreement, foreign currency exchange agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement.

                                                                           
11                                                                           

--------------------------------------------------------------------------------




            "Internal Revenue Code" means the Internal Revenue Code of 1986, as
amended.

            "Investment Grade Rating" has the meaning set forth in the
definition of the term "Pricing Level."

            "Issuing Lender" means Wachovia Bank in its capacity as the
Revolving Loan Lender issuing the Letters of Credit and its successors and
assigns.

            "Joinder Agreement" means the joinder agreement with respect to the
Guaranty and the Contribution Agreement to be executed and delivered pursuant to
Section 7.12 by any additional Guarantor, substantially in the form of Exhibit
G.

            "Lead Arranger" means Wachovia Capital Markets, LLC.

            "L/C Commitment Amount" equals $20,000,000.

            "Lender" means each Revolving Loan Lender and Term Loan Lender.

            "Lending Office" means, for each Lender and for each Type of Loan,
the office of such Lender specified as such on its signature page hereto or in
the applicable Assignment and Acceptance Agreement, or such other office of such
Lender as such Lender may notify the Agent in writing from time to time.

            "Letter of Credit" means an irrevocable standby letter of credit in
respect of obligations of the Borrower or a Subsidiary incurred pursuant to
contracts made or performances undertaken or to be undertaken in the ordinary
course of such Person's business which is payable upon presentation of a sight
draft and other documents described in the Letter of Credit, if any, as
originally issued pursuant to this Agreement or as amended, modified, extended,
renewed or supplemented.

            "Letter of Credit Documents" means, with respect to any Letter of
Credit, collectively, any application therefor, any certificate or other
document presented in connection with a drawing under such Letter of Credit and
any other agreement, instrument or other document governing or providing for
(a) the rights and obligations of the parties concerned or at risk with respect
to such Letter of Credit or (b) any collateral security for any of such
obligations.

            "Letter of Credit Liabilities" means, without duplication, at any
time and in respect of any Letter of Credit, the sum of (a) the Stated Amount of
such Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations of the Borrower at such time due and payable in
respect of all drawings made under such Letter of Credit.  For purposes of this
Agreement, a Revolving Loan Lender (other than the Revolving Loan Lender acting
as the Issuing Lender) shall be deemed to hold a Letter of Credit Liability in
an amount equal to its participation interest in the related Letter of Credit
under Section 2.4, and the Revolving Loan Lender acting as the Issuing Lender
shall be deemed to hold a Letter of Credit Liability in an amount equal to its
retained interest in the related Letter of Credit after giving effect to the
acquisition by the Revolving Loan Lenders other than the Revolving Loan Lender
acting as the Issuing Lender of their participation interests under such
Section.

                                                                           
12                                                                           

--------------------------------------------------------------------------------




            "Leverage Ratio" means as of any date of determination the ratio
(expressed as a percentage) of the Indebtedness of the Borrower and the other
Obligors to the Total Asset Value.

            "LIBOR" means, for any LIBOR Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100th of 1%)
appearing on Telerate Page 3750 (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period.  If for any reason such rate is not
available, the term "LIBOR" shall mean, for any LIBOR Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100th of 1%) appearing on the Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, however, if more
than one rate is specified on the Reuters Screen LIBO Page, the applicable rate
shall be the arithmetic mean of all such rates.

            "LIBOR Loans" means Loans bearing interest at a rate based on LIBOR.

            "Lien" as applied to the property of any Person means:  (a) any
security interest, encumbrance, mortgage, deed to secure debt, deed of trust,
pledge, lien, charge or lease constituting a Capitalized Lease Obligation,
conditional sale or other title retention agreement, or other security title,
encumbrance or preferential arrangement which has the same practical effect of
constituting a security interest or encumbrance of any kind, whether voluntarily
incurred or arising by operation of law, in respect of any property of such
Person, or upon the income or profits therefrom; (b) any arrangement, express or
implied, under which any property of such Person is transferred, sequestered or
otherwise identified for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other obligation in priority to the payment
of the general, unsecured creditors of such Person; and (c) the filing of any
financing statement under the Uniform Commercial Code or its equivalent in any
jurisdiction, other than a financing statement filed in respect of a lease not
constituting a Capitalized Lease Obligation pursuant to Section 9-505 (or a
successor provision) of the Uniform Commercial Code as in effect in an
applicable jurisdiction that is not in the nature of a security interest.

            "Loan" means a Revolving Loan, a Swingline Loan, a Competitive
Advance or a Term Loan.  Amounts drawn under a Letter of Credit shall also be
considered Revolving Loans as provided in Section 2.4.

            "Loan Document" means this Agreement, each Note, each Letter of
Credit Document, the Guaranty, the Contribution Agreement, each Joinder
Agreement, and each other document or instrument now or hereafter executed and
delivered by an Obligor in connection with, pursuant to or relating to this
Agreement.

                                                                           
13                                                                           

--------------------------------------------------------------------------------




            "Marketable Securities" shall mean securities meeting one or more of
the following criteria: (a) corporate  obligations, including but not limited to
bonds, notes, and other  structured obligations, with long-term debt ratings of
at least "AA" or its equivalent by S&P; (b) money market mutual funds and 
mutual funds comprised of Marketable Securities; (c) asset-backed securities
rated "AAA" or its equivalent by S&P; (d) mortgage-backed securities, commercial
mortgage-backed securities and collateralized mortgage obligations rated "AAA"
or its equivalent by S&P; (e) repurchase agreements, as sold by primary dealers
recognized by the Federal Reserve, collateralized by obligations of the U.S.
Government or U.S. Government sponsored agencies at one hundred two percent
(102%) of market value including accrued interest; and (f) taxable municipal and
dutch auction securities.

            "Material Adverse Effect" means a material adverse effect on (a) the
financial condition, or results of operations of Borrower and its Subsidiaries
or any other Obligor and its Subsidiaries each taken as a whole, (b) the ability
of an Obligor to perform its material obligations under the Loan Documents to
which it is a party taken as a whole, (c) the validity or enforceability of such
Loan Documents taken as a whole, or (d) the material rights and remedies of
Lenders and Agent under the Loan Documents taken as a whole.

            "Material Contract" means any contract or other arrangement (other
than Loan Documents), whether written or oral, to which the Borrower, any other
Obligor or any of their respective Subsidiaries is a party as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto
could reasonably be expected to have a Material Adverse Effect.

            "Material Subsidiary" means any Wholly Owned Subsidiary which either
(a) has assets which constitute more than five percent (5%) of Total Asset Value
at the end of the most recent fiscal quarter of Borrower, or (b) owns (or is the
lessee under a Ground Lease of) an Unencumbered Asset or Trapped Equity Property
included in determining the Value of the Pool or Trapped Equity Property Loan
Availability. 

            "Maximum Competitive Advance" means, with respect to any Competitive
Bid made by a Revolving Loan Lender, the amount set forth therein as the maximum
Competitive Advance which that Revolving Loan Lender is willing to make in
response to the related Competitive Bid Request.

            "Moody's" means Moody's Investors Service, Inc. and its successors.

            "Multiemployer Plan" means at any time an employee pension benefit
plan within the meaning of Section 4001(a)(3) of ERISA to which any member of
the ERISA Group is then making or accruing an obligation to make contributions
or has within the preceding five plan years made contributions, including for
these purposes any Person which ceased to be a member of the ERISA Group during
such five year period.

            "Negative Pledge" means a provision of any agreement including any
Governing Document (other than this Agreement or any other Loan Document) that
prohibits, restricts or limits the creation or assumption of any Lien on any
assets of a Person or entitles another Person to obtain or claim the benefit of
a Lien on any assets of such Person.

                                                                           
14                                                                           

--------------------------------------------------------------------------------




            "Net Operating Income" shall mean, for any income producing
operating Property, the difference between (a) any cash rentals, proceeds and
other income received from such Property (but excluding security or other
deposits, late fees, early lease termination or other penalties, or other income
of a non-recurring nature) during the determination period, less (b) an amount
equal to all costs and expenses (excluding Interest Expense and any expenditures
that are capitalized in accordance with GAAP) incurred as a result of, or in
connection with, or properly allocated to, the operation or leasing of such
Property during the determination period; provided, however, that the amount for
the expenses for the management of a Property included in clause (b) above shall
be the greater of the management fee, the expenses that would be covered by a
management fee, or three percent (3%) of the amount provided in clause (a)
above.  Net Operating Income shall be calculated on a consolidated basis in
accordance with GAAP, and including (without duplication) the Equity Percentage
of Net Operating Income for the Borrower's Unconsolidated Affiliates, but shall
be adjusted to remove any impact from amortization of intangibles pursuant to
FAS 141, as issued by the Financial Accounting Standards Board in June of 2001.

            "Net Worth" shall mean Tangible Net Worth, plus intangibles deducted
in determining Tangible Net Worth.  Net Worth shall be calculated on a
consolidated basis in accordance with GAAP.

            "Non-Core Property" has the meaning given that term in Section
7.12(b)(iii).

            "Nonrecourse Indebtedness" means, with respect to a Person,
Indebtedness for borrowed money in respect of which recourse for payment is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.

            "Note" means a Revolving Note, a Swingline Note, a Competitive
Advance Note or a Term Note.

            "Notice of Borrowing" means a notice in the form of Exhibit H to be
delivered to the Agent pursuant to Section 2.1(b), 2.5(b), 2.10 or 2.11
evidencing the Borrower's request for a borrowing of Revolving Loans or Term
Loans, the Continuation of a LIBOR Loan or the Conversion of a Loan from one
Type to another Type.

            "Notice of Swingline Borrowing" means a notice in the form of
Exhibit I to be delivered to the Agent pursuant to Section 2.2 evidencing the
Borrower's request for a borrowing of Swingline Loans.

            "Obligations" means, individually and collectively: (a) the
aggregate principal balance of, and all accrued and unpaid interest on, all
Loans; (b) all Reimbursement Obligations and all other Letter of Credit
Liabilities; and (c) all other indebtedness, liabilities, obligations, covenants
and duties of the Borrower and the other Obligors owing to the Agent, the
Swingline Lender, the Issuing Lender or any Lender of every kind, nature and
description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.

            "Obligors" means any Person now or hereafter primarily or
secondarily obligated to pay all or any part of the Obligations, including
Borrower and Guarantors.

            "Occupancy Level" shall mean the occupancy level of a Property that
is leased to bona fide tenants not Affiliates of any Obligor or the subject
property manager (or any of their respective Affiliates) paying rent under
written leases, based on the occupancy level at the time of determination.

            "Parkway Properties" means Parkway Properties, Inc., a Maryland
corporation.

                                                                           
15                                                                           

--------------------------------------------------------------------------------




            "Participant" has the meaning given that term in Section 12.5(c).

            "PBGC" means the Pension Benefit Guaranty Corporation and any
successor agency.

            "Performance Pricing Determination Date" means each date on which
the Credit Rating changes, and if the Applicable Margin is determined by
reference to the Leverage Ratio, the first (1st) Business Day following the
delivery by Borrower to the Agent of the Compliance Certificate at the end of a
fiscal quarter (or the first (1st) Business Day after such delivery was
required, as applicable).

            "Permitted Liens" means (a) encumbrances consisting of zoning
restrictions, easements, or other restrictions on the use of real property,
provided that such items do not materially impair the use of such property for
the purposes intended and none of which is violated in any material respect by
existing or proposed structures or land use; (b) the following: (i) Liens for
taxes not yet due and payable, or being diligently contested in good faith; or
(ii) materialmen's, mechanic's, warehousemen's and other like Liens arising in
the ordinary course of business, securing payment of Indebtedness whose payment
is not yet due, or that are being contested in good faith by appropriate
proceedings diligently conducted, and for or against which the Property owner
has established adequate reserves in accordance with GAAP; (c) Liens for taxes,
assessments and governmental charges or assessments that are being contested in
good faith by appropriate proceedings diligently conducted, and for or against
which the Property owner has established adequate reserves in accordance with
GAAP; (d) Liens on real property which are insured around or against by title
insurance; (e) Liens securing assessments or charges payable to a property owner
association or similar entity which assessments are not yet due and payable or
are being diligently contested in good faith; and (f) Liens securing this
Agreement and Indebtedness hereunder, if any.

            "Person" means an individual, corporation, partnership, limited
liability company, joint stock company, association, trust or unincorporated
organization, joint venture, a government or any agency or political subdivision
thereof, or any other entity of whatever nature.

            "Plan" means at any time an employee pension benefit plan (other
than a Multiemployer Plan) which is covered by Title IV of ERISA or subject to
the minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

            "Pool" has the meaning given that term in Section 7.12(b). 

            "Pool Availability" shall mean, as of any date of determination, the
quotient determined from the fraction that has the Value of the real estate
assets in the Pool as the numerator, and 1.67 as the denominator.

            "Post‑Default Rate" means, in respect of any principal of any Loan
or any other Obligation that is not paid when due (whether at stated maturity,
by acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to four percent (4.0%) plus the Base Rate as in effect from time to
time.

                                                                           
16                                                                           

--------------------------------------------------------------------------------




            "Pricing Level" means one of the following nine pricing levels, as
applicable, based on either the Leverage Ratio or the Credit Ratings by S&P and
Moody's as provided herein:

> > "Pricing Level 1" means the Pricing Level which would be applicable for so
> > long as (a) Parkway Properties does not have a Credit Rating from both S&P
> > and Moody's or has a Credit Rating of less than BBB- by S&P or Baa3 by
> > Moody's (a "Below Grade Rating") and did not previously have a Credit Rating
> > of greater than or equal to BBB- by S&P and Baa3 by Moody's (an "Investment
> > Grade Rating") which was subsequently reduced to a Below Grade Rating, and
> > (b) the Leverage Ratio is greater than or equal to 55%.
> > 
> > "Pricing Level 2" means the Pricing Level which would be applicable for so
> > long as (a) Parkway Properties does not have a Credit Rating from both S&P
> > and Moody's or has a Below Grade Rating and did not previously have an
> > Investment Grade Rating which was subsequently reduced to a Below Grade
> > Rating, (b) the Leverage Ratio is greater than or equal to 50% but less than
> > 55% and (c) Pricing Level 1 is not applicable.
> > 
> > "Pricing Level 3" means the Pricing Level which would be applicable for so
> > long as (a) Parkway Properties does not have a Credit Rating from both S&P
> > and Moody's or has a Below Grade Rating and did not previously have an
> > Investment Grade Rating which was subsequently reduced to a Below Grade
> > Rating, (b) the Leverage Ratio is greater than 40% but less than 50%, and
> > (c) Pricing Levels 1 and 2 are not applicable.
> > 
> > "Pricing Level 4" means the Pricing Level which would be applicable for so
> > long as (a) Parkway Properties does not have a Credit Rating from both S&P
> > and Moody's or has a Below Grade Rating and did not previously have an
> > Investment Grade Rating which was subsequently reduced to a Below Grade
> > Rating, (b) the Leverage Ratio is less than or equal to 40% but greater than
> > or equal to 30% and (c) Pricing Levels 1, 2 and 3 are not applicable.
> > 
> > "Pricing Level 5" means the Pricing Level which would be applicable for so
> > long as (a) Parkway Properties does not have a Credit Rating from both S&P
> > and Moody's or has a Below Grade Rating and did not previously have an
> > Investment Grade Rating which was subsequently reduced to a Below Grade
> > Rating, (b) the Leverage Ratio is less than 30%, and (c) Pricing Levels 1-4
> > are not applicable.
> > 
> >                                                                            
> > 17                                                                           
> > 
> > --------------------------------------------------------------------------------
> > 
> > 
> > 
> > 
> > "Pricing Level 6" means the Pricing Level which would be applicable for so
> > long as (a) Parkway Properties previously had an Investment Grade Rating
> > from S&P and Moody's, (b) Parkway Properties has a Below Grade Rating, and
> > (c) Pricing Levels 1-5 are not applicable.
> > 
> > "Pricing Level 7" means the Pricing Level which would be applicable for so
> > long as (a)  Parkway Properties has a Credit Rating which is equal to BBB-
> > by S&P and Baa3 by Moody's, and (b) Pricing Levels 1-6 are not applicable.
> > 
> > "Pricing Level 8" means the Pricing Level which would be applicable for so
> > long as (a) Parkway Properties has a Credit Rating which is equal to BBB by
> > S&P and Baa2 by Moody's, and (b) Pricing Levels 1-7 are not applicable.
> > 
> > "Pricing Level 9" means the Pricing Level which would be applicable for so
> > long as (a) Parkway Properties has a Credit Rating which is greater than or
> > equal to BBB+ by S&P and Baa1 by Moody's, and (b) Pricing Levels 1-8 are not
> > applicable."

            "Prime Rate" means the rate of interest per annum announced publicly
by the Lender acting as the Agent as its prime rate from time to time.  The
Prime Rate is not necessarily the best or the lowest rate of interest offered by
the Lender acting as the Agent or any other Lender.

            "Principal Office" means the office of the Agent located at One
Wachovia Center, Charlotte, North Carolina, or such other office of the Agent as
the Agent may designate from time to time.

            "Prohibited Person"  has the meaning given that term in
Section 6.1(ii).

            "Property" means any parcel of real property, together with all
improvements thereon, owned or leased pursuant to a ground lease by Borrower,
any other Obligor or any of their respective Subsidiaries.

            "Rating Agencies" means S&P and Moody's.

            "Register" has the meaning given that term in Section 12.5(e).

            "Regulatory Change" means, with respect to any Lender, any change in
Applicable Law effective after the Agreement Date (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

            "Reimbursement Obligation" means the absolute, unconditional and
irrevocable obligation of the Borrower to reimburse the Issuing Lender for any
drawing honored by the Issuing Lender under a Letter of Credit.

                                                                           
18                                                                           

--------------------------------------------------------------------------------




            "REIT" means a Person qualifying for treatment as a "real estate
investment trust" under the Internal Revenue Code.

            "Removal Certificate" has the meaning given that term in Section
7.12(b)(vi).

            "Requisite Lenders" means, as of any date, Lenders whose aggregate
Commitment Percentage equals or exceeds 66-2/3% (excluding Defaulting Lenders
who, accordingly, are not entitled to vote), or if the Commitments are no longer
in effect, Lenders holding at least 66-2/3% of the aggregate outstanding
principal amount of the Loans and participations in Letters of Credit (excluding
Defaulting Lenders who, accordingly, are not entitled to vote).

            "Requisite Revolving Loan Lenders" means, as of any date, Revolving
Loan Lenders whose aggregate Revolving Loan Commitment Percentage equals or
exceeds 66-2/3% (excluding Defaulting Lenders who, accordingly, are not entitled
to vote), or if the Revolving Loan Commitments (or any part thereof) are no
longer in effect, Revolving Loan Lenders holding at least 66-2/3% of the
aggregate outstanding principal amount of the Revolving Loans and participations
in Letters of Credit (excluding Defaulting Lenders who, accordingly, are not
entitled to vote).

            "Responsible Officer" means (a) with respect to the General Partner
(acting as a signatory for Borrower), the General Partner's President, chief
financial officer, chief accounting officer or any other senior officer,
(b) with respect to any other Obligor, such Obligor's chief executive officer,
chief financial officer, or any other senior officer, and (c) with respect to
any Lender, any officer, partner, managing member or similar person apparently
authorized to execute documents on behalf of such Lender.  A Responsible Officer
shall also include any other person or officer specifically authorized and
designated as such by the applicable Person.

            "Restricted Payment" means (i) any dividend or other distribution on
any shares of a Person's capital stock (except dividends payable solely in
shares of its capital stock or in rights to subscribe for or purchase shares of
its capital stock) or (ii) any payment on account of the purchase, redemption,
retirement or acquisition of (x) any shares of a Person's capital stock or (y)
any option, warrant or other right to acquire shares of a Person's capital
stock.

            "Revolving Loan" means a loan made by a Revolving Loan Lender to the
Borrower pursuant to Section 2.1(a).

                                                                           
19                                                                           

--------------------------------------------------------------------------------




            "Revolving Loan Commitment" means, as to each Revolving Loan Lender,
such Revolving Loan Lender's obligation to make Revolving Loans pursuant to
Section 2.1, to issue (in the case of the Issuing Lender) or participate in (in
the case of the other Revolving Loan Lenders) Letters of Credit pursuant to
Section 2.4 and to participate in Swingline Loans pursuant to Section 2.2, to an
amount up to, but not exceeding (but in the case of the Revolving Loan Lender
acting as the Issuing Lender excluding the aggregate amount of participations in
the Letters of Credit held by other Revolving Loan Lenders), the amount set
forth for such Revolving Loan Lender on its signature page hereto as such
Revolving Loan Lender's "Revolving Loan Commitment Amount" or as set forth in
the applicable Assignment and Acceptance Agreement, as the same may be reduced
from time to time pursuant to Section 2.13, increased pursuant to Section 2.16,
or as appropriate to reflect any assignments to or by such Revolving Loan Lender
effected in accordance with Section 12.5.  As of the Effective Date, the total
Revolving Loan Commitment (including the Swingline Commitment) is $140,000,000. 
After the Effective Date, the aggregate amount of the Revolving Loan Commitment
may be increased to an amount not exceeding $250,000,000, provided that such
increase is in accordance with the provisions of Section 2.16.

            "Revolving Loan Commitment Percentage" means, as to each Revolving
Loan Lender, the ratio, expressed as a percentage, of (a) the amount of such
Revolving Loan Lender's Revolving Loan Commitment to (b) the aggregate amount of
the Revolving Loan Commitments of all Revolving Loan Lenders hereunder;
provided, however, that if at the time of determination the Revolving Loan
Commitments have terminated or been reduced to zero, the "Revolving Loan
Commitment Percentage" of each Revolving Loan Lender shall be the Revolving Loan
Commitment Percentage of such Revolving Loan Lender in effect immediately prior
to such termination or reduction.

            "Revolving Loan Lender" means each financial institution from time
to time party hereto as a "Revolving Loan Lender", together with its respective
successors and permitted assigns.  The Issuing Lender shall also be a Revolving
Loan Lender.

            "Revolving Loan Termination Date" means April 27, 2010, or if the
Revolving Loan Termination Date has then been extended pursuant to Section 2.18,
such extended Revolving Loan Termination Date.

            "Revolving Note" has the meaning given that term in Section 2.12(a).

            "Secured Debt" means the Indebtedness of the Borrower or any other
Obligor secured by a Lien, and any Indebtedness of any of the Borrower's
Subsidiaries owed to a Person not an Affiliate of the Borrower or such
Subsidiary.  Secured Debt includes Secured Recourse Debt.

            "Secured Debt to Total Asset Value Ratio" shall mean the ratio
(expressed as a percentage) of Secured Debt to Total Asset Value.

            "Secured Recourse Debt" means as of any date any Secured Debt that
is recourse to Borrower or any other Obligor or their respective Subsidiaries.

            "Secured Recourse Debt to Total Asset Value Ratio" means the ratio
(expressed as a percentage) of (a) Secured Recourse Debt to (b) Total Asset
Value.

            "Securities Act" means the Securities Act of 1933, as amended from
time to time, together with all rules and regulations issued thereunder.

            "Solvent" means, when used with respect to any Person, that (a) the
fair value and the fair salable value of its assets are each in excess of the
fair valuation of its total liabilities (including all contingent liabilities
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that could reasonably be expected
to become an actual and matured liability); (b) such Person is able to pay its
debts or other obligations in the ordinary course as they mature; and (c) such
Person has capital not unreasonably small to carry on its business and all
business in which it proposes to be engaged.

                                                                           
20                                                                           

--------------------------------------------------------------------------------




            "S&P" means Standard & Poor's Rating Services, a division of The
McGraw-Hill Companies, Inc. and its successors.

            "Square Footage Capital Expenditure" shall mean, on an annual basis,
an amount equal to (a) for use in the Fixed Charge Coverage Ratio, the product
of (i) the daily average aggregate number of gross square feet contained in each
completed, operating Property owned by Borrower or any Subsidiary of Borrower
during the immediately preceding four (4) calendar quarters, multiplied by (ii)
$0.40; and (b) for use in defining Value, the product of (i) the aggregate
number of gross square feet contained in each completed, operating Property
owned by Borrower or any Subsidiary of Borrower as of the last day of the
immediately preceding calendar quarter, multiplied by (ii) $0.40.

            "Stated Amount" means the amount available to be drawn by a
beneficiary under a Letter of Credit from time to time, as such amount may be
increased, reinstated or reduced from time to time in accordance with the terms
of such Letter of Credit.

            "Subsidiary" means, for any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (without regard to the occurrence of any contingency) is
at the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.

            "Swingline Commitment" means the Swingline Lender's obligation to
make Swingline Loans pursuant to Section 2.2 in an amount up to, but not
exceeding, $25,000,000, as such amount may be reduced from time to time in
accordance with the terms hereof.

            "Swingline Lender" means Wachovia Bank, together with its successors
and assigns.

            "Swingline Loan" means a loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2(a).

            "Swingline Note" means the promissory note of the Borrower payable
to the order of the Swingline Lender in a principal amount equal to the amount
of the Swingline Commitment as originally in effect and otherwise duly
completed, substantially in the form of Exhibit J.

            "Syndication Agent" means PNC Bank, National Association.

                                                                           
21                                                                           

--------------------------------------------------------------------------------




            "Tangible Net Worth" means total assets based on book value, and
including the book value of equity investments in each Unconsolidated Affiliate
multiplied by the Equity Percentage for that Unconsolidated Affiliate, less (1)
all intangibles and (2) all liabilities (including contingent and indirect
liabilities), all determined in accordance with GAAP.  The term "intangibles"
shall include, without limitation, (i) deferred charges, (ii) the amount of any
write-up in the book value of any assets contained in any balance sheet
resulting from revaluation thereof or any write-up in excess of the cost of such
assets acquired, and (iii) the aggregate of all amounts appearing on the assets
side of any such balance sheet for franchises, licenses, permits, patents,
patent applications, copyrights, trademarks, trade names, goodwill, treasury
stock, experimental or organizational expenses and other like intangibles.  The
term "liabilities" shall include, without limitation, (i) Indebtedness secured
by Liens on Property of the Person with respect to which Tangible Net Worth is
being computed whether or not such Person is liable for the payment thereof,
(ii) deferred liabilities, and (iii) obligations under leases which have been
capitalized.  Tangible Net Worth shall be calculated on a consolidated basis in
accordance with GAAP, but shall be adjusted to remove any impact from intangible
debt obligations pursuant to FAS 141, as issued by the Financial Accounting
Standards Board in June of 2001.

            "Taxes" has the meaning given that term in Section 3.12.

            "Termination Date" means the Revolving Loan Termination Date and the
Term Loan Termination Date, as applicable.

            "Term Loan" means a loan made by a Term Loan Lender to the Borrower
pursuant to Section 2.5(a).

            "Term Loan Commitment" means, as to each Term Loan Lender, such Term
Loan Lender's obligation to make the Term Loan pursuant to Section 2.5 in the
amount set forth for such Term Loan Lender on its signature page hereto as such
Term Loan Lender's "Term Loan Commitment Amount" or as the same may be reduced
from time to time upon repayment, or as appropriate to reflect any assignments
to or by such Term Loan Lender effected in accordance with Section 12.5.  As of
the Effective Date, the total Term Loan Commitment is $60,000,000.

            "Term Loan Commitment Percentage" means, as to each Term Loan
Lender, the ratio, expressed as a percentage, of (a) the amount of such Term
Loan Lender's Term Loan Commitment to (b) the aggregate amount of the Term Loan
Commitments of all Term Loan Lenders hereunder.

            "Term Loan Lender" means each financial institution from time to
time party hereto as a "Term Loan Lender", together with its respective
successors and permitted assigns.

            "Term Loan Termination Date" means April 27, 2011.

            "Term Note" has the meaning given that term in Section 2.12(b).

            "Titled Agent" means any of the Lead Arranger, the Syndication
Agent, the Co-Documentation Agent and their respective successors and permitted
assigns.

                                                                           
22                                                                           

--------------------------------------------------------------------------------




            "Total Asset Value" shall mean the sum of (without duplication) (a)
the aggregate Value of all of Borrower's operating real estate assets, plus (b)
the amount of any cash and cash equivalents and Marketable Securities, excluding
tenant security and other restricted deposits of the Borrower, plus
(c) investments in Unconsolidated Affiliates that are engaged primarily in the
business of investment in and operation of office and industrial office
buildings, valued at an amount equal to the Value of each Unconsolidated
Affiliate's operating real estate assets multiplied by the Equity Percentage for
that Unconsolidated Affiliate (subject to the maximum investment limitation
contained in Section 9.3), plus (d) investments in readily marketable securities
of another Person, not an Affiliate of any Obligor, traded on a national trading
exchange, that is a real estate investment trust under Section 856(c)(1) of the
Code, or that is a real estate operating company (subject to the maximum
investment limitation contained in Section 9.3), plus (e) investments in real
estate assets that are being constructed or developed to be office or industrial
buildings, but are not yet in operation (subject to the maximum investment and
cost limitation contained in Section 9.3), plus (f) loans, advances, extensions
of credit to, and accounts receivable evidencing borrowed money indebtedness
from, Persons who are not Affiliates of any Obligor.  Total Asset Value shall be
calculated on a consolidated basis in accordance with GAAP.

            "Total Commitment" means, as of any date, the sum of the then
current Revolving Loan Commitments and Term Loan Commitments of the Lenders.  As
of the Effective Date, the Total Commitment (including the Swingline Commitment)
is $200,000,000, subject to increase upon an increase of the Revolving Loan
Commitment in accordance with the provisions of Section 2.16.

            "Trapped Equity Property" has the meaning given that term in Section
7.12(c)(ii).

            "Trapped Equity Property Loan Availability" has the meaning given
that term in Section 7.12(c)(iii).

            "Trapped Equity Property Mortgage" has the meaning given that term
in Section 7.12(c)(ii).

            "Type" with respect to any Loan, refers to whether such Loan is a
LIBOR Loan or Base Rate Loan.

            "Unconsolidated Affiliate" means, in respect of any Person, any
other Person (other than a Person whose stock is traded on a national trading
exchange) in whom such Person holds a voting equity or ownership interest and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

            "Unencumbered Asset Certificate" has the meaning given that term in
Section 8.3.

            "Unencumbered Assets" means, collectively, each asset which is
included in the Pool; each such asset is referred to individually as an
Unencumbered Asset. 

            "Unencumbered Interest Coverage Ratio" shall mean the ratio of (a)
the Borrower's Net Operating Income for all Unencumbered Assets for the
immediately preceding two (2) calendar quarters annualized to (b) all of the
Borrower's and the other Obligors' Unsecured Interest Expense for such period
annualized.

            "Unfunded Liabilities" means, with respect to any Plan at any time,
the amount (if any) by which (a) the value of all benefit liabilities under such
Plan, determined on a plan termination basis using the assumptions prescribed by
the PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market
value of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

                                                                           
23                                                                           

--------------------------------------------------------------------------------




            "Unsecured Debt" means Indebtedness outstanding at any time which is
not secured by a Lien.

            "Unsecured Interest Expense" shall mean all of a Person's Interest
Expense on such Person's Unsecured Debt.

            "Value" shall mean the sum of (a) for Property that has reached the
Calculation Date and that Borrower has owned for the full determination period,
the result of dividing (i) the aggregate Net Operating Income of the subject
Property based on the immediately preceding six (6) month period and multiplied
by two (2), less the aggregate Square Footage Capital Expenditure for such
Property, by (ii) eight and one-half percent (8.5%); plus (b) for Property that
has not reached the Calculation Date or that has not been owned by Borrower for
the full determination period, the greater of (x) the aggregate Historical Value
of the subject Property and (y) Value as calculated by clause (a) of this
definition.

            "Wachovia Bank" means Wachovia Bank, National Association and its
successors.

            "Wholly Owned Subsidiary" means any Subsidiary of Borrower in
respect of which all of the equity securities or other ownership interests
(other than, in the case of a corporation, directors' qualifying shares) are at
the time directly or indirectly owned by Borrower.

Section 1.2            General; References to Times.

            Unless otherwise indicated, all accounting terms, ratios and
measurements shall be interpreted or determined in accordance with GAAP in
effect as of the Agreement Date.  References in this Agreement to "Sections",
"Articles", "Exhibits" and "Schedules" are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated.  references in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified as of the date of this Agreement and from time to
time thereafter to the extent not prohibited hereby and in effect at any given
time.  Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter.  Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.  Unless
otherwise indicated, all references to time are references to Charlotte, North
Carolina time.

ARTICLE II. CREDIT FACILITY

Section 2.1            Revolving Loans. 

                                                                           
24                                                                           

--------------------------------------------------------------------------------


            (a)                Generally.  Subject to the terms and conditions
hereof, during the period from the Effective Date to but excluding the Revolving
Loan Termination Date, each Revolving Loan Lender severally and not jointly
agrees to make Revolving Loans to the Borrower in an aggregate principal amount
at any one time outstanding up to, but not exceeding, the amount of such
Revolving Loan Lender's Revolving Loan Commitment.  Subject to the terms and
conditions of this Agreement, during the period from the Effective Date to but
excluding the Revolving Loan Termination Date, the Borrower may borrow, repay
and reborrow Revolving Loans hereunder.

            (b)               Requesting Revolving Loans.  The Borrower shall
give the Agent notice pursuant to a Notice of Borrowing or telephonic notice of
each borrowing of Revolving Loans.  Each Notice of Borrowing shall be delivered
to the Agent (i) before 11:00 a.m. in the case of LIBOR Loans, on the date three
(3) Business Days prior to the proposed date of such borrowing and (ii) in the
case of Base Rate Loans, on the date one (1) Business Day prior to the proposed
date of such borrowing.  Any such telephonic notice shall include all
information to be specified in a written Notice of Borrowing and shall be
promptly confirmed in writing by the Borrower pursuant to a Notice of Borrowing
sent to the Agent by telecopy on the same day of the giving of such telephonic
notice.  The Agent will transmit by telecopy the Notice of Borrowing (or the
information contained in such Notice of Borrowing) or the information contained
in a telephonic notice of borrowing (if such telephonic notice is received prior
to a Notice of Borrowing) to each Revolving Loan Lender promptly upon receipt by
the Agent.  Each Notice of Borrowing or telephonic notice of each borrowing
shall be irrevocable once given and binding on the Borrower.

            (c)                Disbursements of Revolving Loan Proceeds.  No
later than 1:00 p.m. on the date specified in the Notice of Borrowing, each
Revolving Loan Lender will make available for the account of its applicable
Lending Office to the Agent at the Principal Office, in immediately available
funds, the proceeds of the Revolving Loan to be made by such Revolving Loan
Lender.  Subject to satisfaction of the applicable conditions set forth in
Article V for such borrowing, the Agent will make the proceeds of such borrowing
available to the Borrower in Dollars, in immediately available funds, no later
than 2:00 p.m. on the date and at the account specified by the Borrower in such
Notice of Borrowing.

Section 2.2            Swingline Loans. 

            (a)                Swingline Loans.  Subject to the terms and
conditions hereof, during the period from the Effective Date to but excluding
the Revolving Loan Termination Date, the Swingline Lender agrees to make
Swingline Loans to the Borrower in an aggregate principal amount at any one time
outstanding up to, but not exceeding, the amount of the Swingline Commitment. 
If at any time the aggregate principal amount of the Swingline Loans outstanding
at such time exceeds the Swingline Commitment in effect at such time, the
Borrower shall immediately pay the Agent for the account of the Swingline Lender
the amount of such excess.  Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.

                                                                           
25                                                                           

--------------------------------------------------------------------------------




            (b)               Procedure for Borrowing Swingline Loans.  The
Borrower shall give the Agent and the Swingline Lender notice pursuant to a
Notice of Swingline Borrowing or telephonic notice of each borrowing of a
Swingline Loan.  Each Notice of Swingline Borrowing shall be delivered to the
Swingline Lender no later than 4:00 p.m. on the proposed date of such
borrowing.  Any such telephonic notice shall include all information to be
specified in a written Notice of Swingline Borrowing and shall be promptly
confirmed in writing by the Borrower pursuant to a Notice of Swingline Borrowing
sent to the Swingline Lender by telecopy on the same day of the giving of such
telephonic notice.  On the date of the requested Swingline Loan and subject to
satisfaction of the applicable conditions set forth in Article V for such
borrowing, the Swingline Lender will make the proceeds of such Swingline Loan
available to the Borrower in Dollars, in immediately available funds, at the
account specified by the Borrower in the Notice of Swingline Borrowing not later
than 5:00 p.m. on such date.

            (c)                Interest.  Swingline Loans shall bear interest at
a per annum rate equal to the Adjusted Eurodollar Rate for an Interest Period of
seven (7) days plus the Applicable Margin for LIBOR Loans.  Interest payable on
Swingline Loans is solely for the account of the Swingline Lender.  All accrued
and unpaid interest on Swingline Loans shall be payable on the dates and in the
manner provided in Section 2.6 with respect to interest on LIBOR Loans (except
as the Swingline Lender and the Borrower may otherwise agree in writing in
connection with any particular Swingline Loan).

            (d)               Swingline Loan Amounts, Etc.  Each Swingline Loan
shall be in the minimum amount of $1,000,000 and integral multiples of $500,000
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.  Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
and the Borrower may agree) and in connection with any such prepayment, the
Borrower must give the Swingline Lender prior written notice thereof no later
than 10:00 a.m. on the date of such prepayment.  The Swingline Loans shall, in
addition to this Agreement, be evidenced by the Swingline Note.

                                                                           
26                                                                           

--------------------------------------------------------------------------------




            (e)                Repayment and Participations of Swingline Loans. 
The Borrower agrees to repay each Swingline Loan within one (1) Business Day of
demand therefor by the Swingline Lender and in any event, within five (5)
Business Days after the date such Swingline Loan was made.  Notwithstanding the
foregoing, the Borrower shall repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the Swingline Loans on the Revolving
Loan Termination Date (or such earlier date as the Swingline Lender and the
Borrower may agree in writing).  In lieu of demanding repayment of any
outstanding Swingline Loan from the Borrower in respect of which the Agent has
not either (x) received a Notice of Borrowing or a Competitive Bid Request
indicating that such Swingline Loan is to be repaid with the proceeds thereof
within five (5) Business Days of the date such Swingline Loan was made or
(y) received notice from the Borrower that it intends to repay such Swingline
Loan within five (5) Business Days of the date such Swingline Loan was made and,
in the case of this clause (y) only, such Swingline Loan is not repaid by
11:30 a.m. on such date, the Swingline Lender may, on behalf of the Borrower
(which hereby irrevocably direct the Swingline Lender to act on their behalf),
request a borrowing of Revolving Loans (which shall be Base Rate Loans) from the
Revolving Loan Lenders in an amount equal to the principal balance of such
Swingline Loan.  The limitations of Section 3.5(a) shall not apply to any
borrowing of Base Rate Loans made pursuant to this subsection.  The Swingline
Lender shall give notice to the Agent of any such borrowing of Base Rate Loans
not later than 12:00 noon on the proposed date of such borrowing, and the Agent
shall promptly give notice to the Revolving Loan Lenders of any such borrowing
of Base Rate Loans.  No later than 2:00 p.m. on such date, each Revolving Loan
Lender will make available to the Agent at the Principal Office for the account
of Swingline Lender, in immediately available funds, the proceeds of the Base
Rate Loan to be made by such Revolving Loan Lender.  The Agent shall pay the
proceeds of such Base Rate Loans to the Swingline Lender, which shall apply such
proceeds to repay such Swingline Loan.  If the Revolving Loan Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason, including without limitation, the occurrence of any of the
Events of Default described in Sections 10.1(f) or 10.1(g), each Revolving Loan
Lender shall purchase from the Swingline Lender, without recourse or warranty,
an undivided interest and participation to the extent of such Revolving Loan
Lender's Revolving Loan Commitment Percentage of such Swingline Loan, by
directly purchasing a participation in such Swingline Loan in such amount
(regardless of whether the conditions precedent thereto set forth in Section 5.2
are then satisfied, whether or not the Borrower has submitted a Notice of
Borrowing and whether or not the Revolving Loan Commitments are then in effect,
any Event of Default exists or all the Loans have been accelerated) and paying
the proceeds thereof to the Agent for the account of the Swingline Lender in
Dollars and in immediately available funds.  If such amount is not in fact made
available to the Swingline Lender by any Revolving Loan Lender, the Swingline
Lender shall be entitled to recover such amount on demand from such Revolving
Loan Lender, together with accrued interest thereon for each day from the date
of demand thereof, at the Federal Funds Rate.  If such Revolving Loan Lender
does not pay such amount forthwith upon the Swingline Lender's demand therefor,
and until such time as such Revolving Loan Lender makes the required payment,
the Swingline Lender shall be deemed to continue to have outstanding Swingline
Loans in the amount of such unpaid participation obligation for all purposes of
the Loan Documents (other than those provisions requiring the other Revolving
Loan Lenders to purchase a participation therein).  Further, such Revolving Loan
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Revolving Loans, and any other amounts due to it hereunder,
to the Swingline Lender to fund Swingline Loans in the amount of the
participation in Swingline Loans that such Revolving Loan Lender failed to
purchase pursuant to this Section until such amount has been purchased (as a
result of such assignment or otherwise).  A Revolving Loan Lender's obligation
to purchase such a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Revolving Loan Lender or any other Person may
have or claim against the Agent, the Swingline Lender or any other Person
whatsoever, (ii) the occurrence or continuation of a Default or Event of Default
(including without limitation, any of the Defaults or Events of Default
described in Sections 10.1(f) or 10.1(g)) or the termination of any Revolving
Loan Lender's Revolving Loan Commitment, (iii) the existence (or alleged
existence) of an event or condition which has had or could have a Material
Adverse Effect, (iv) any breach of any Loan Document by the Agent, any Lender or
the Borrower or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.  Upon the receipt by Swingline
Lender of any payment in respect of any Swingline Loan, Swingline Lender shall
promptly pay to each Revolving Loan Lender that has acquired and funded a
participation therein under this Section 2.2(e) such Revolving Loan Lender's
Revolving Loan Commitment Percentage of such payment; provided, however, that in
the event that such payment received by the Swingline Lender is required to be
returned, such Revolving Loan Lender will return to the Swingline Lender any
portion thereof previously distributed by the Swingline Lender to it.

Section 2.3            Competitive Advances. 

                                                                           
27                                                                           

--------------------------------------------------------------------------------




            (a)                For so long as Parkway Properties maintains a
Credit Rating of BBB- or better from S&P and Baa3 or better from Moody's,
subject to the terms and conditions hereof, at any time and from time to time
from the Effective Date to but excluding the Revolving Loan Termination Date,
and provided that no Default or Event of Default shall have occurred and be
continuing, Borrower may request and each Revolving Loan Lender may in its sole
and absolute discretion make Competitive Advances to Borrower in such principal
amounts as Borrower may request pursuant to a Competitive Bid Request that do
not result in (i) the aggregate principal amount outstanding under the
Competitive Advance Notes (after giving effect to all amounts requested
thereunder) being in excess of an amount equal to fifty percent (50%) of the
aggregate amount of the Revolving Loan Commitments, and (ii) the aggregate
principal amount outstanding under the Notes (other than the Term Notes) (after
giving effect to all amounts requested thereunder) plus the Letter of Credit
Liabilities being in excess of the aggregate amount of the Revolving Loan
Commitments.

            (b)               Borrower shall request Competitive Advances by
submitting a duly completed Competitive Bid Request to the Agent, which
Competitive Bid Request shall specify the relevant date, amount and maturity for
the proposed Competitive Advance.  Each request shall be for an advance on the
basis of a margin over the Adjusted Eurodollar Rate and shall have a maturity
date equal to one of the Interest Periods (subject to the limitations therein.) 
Any Competitive Bid Requests shall be accompanied by payment of a nonrefundable
$1,000 competitive bid request fee for the account of the Agent.  Any
Competitive Advance shall be a LIBOR Loan.  The proposed funding date shall be a
Business Day.  The Agent shall incur no liability whatsoever hereunder in acting
upon any Competitive Bid Request purportedly made by a Responsible Officer of
Borrower, which hereby agrees to indemnify the Agent from any loss, cost,
expense or liability as a result of so acting.  The Competitive Bid Request must
be received by the Agent not later than 10:00 a.m. on a Business Day that is at
least four (4) Business Days prior to the date of the proposed Competitive
Advance.

            (c)                Each Competitive Bid Request must be made for a
Competitive Advance of at least $3,000,000 and shall be in an integral multiple
of $1,000,000.

            (d)               No Competitive Bid Request shall be made for a
Competitive Advance with a maturity of less than seven (7) days or more than
ninety (90) days, or with a maturity date subsequent to the Revolving Loan
Termination Date.  The Borrower may request offers to make Competitive Advances
for up to four (4) Interest Periods in a single Competitive Bid Request,
provided that in no event shall Borrower be permitted to have more than eight
(8) different Interest Periods outstanding at any one time with respect to all
LIBOR Loans (including Competitive Advances). 

            (e)                The Agent shall, promptly after receipt of a
Competitive Bid Request, provide the Revolving Loan Lenders a copy thereof by
telecopier.  Any Revolving Loan Lender may, by written notice to the Agent,
advise the Agent that it elects not to be so notified of Competitive Bid
Requests, in which case the Agent shall not notify such Revolving Loan Lender of
the Competitive Bid Request.

                                                                           
28                                                                           

--------------------------------------------------------------------------------




            (f)                 Each Revolving Loan Lender receiving a
Competitive Bid Request may, in its sole and absolute discretion, make or not
make a Competitive Bid responsive to the Competitive Bid Request.  A Revolving
Loan Lender shall have no obligation to make a Competitive Bid.  Each
Competitive Bid shall be submitted so as to be received by the Agent not later
than 10:00 a.m. (or, in the case of the Revolving Loan Lender acting as Agent,
not later than 9:00 a.m.) on the date which is three (3) Business Days prior to
the requested Competitive Advance.  Any Competitive Bid received by the Agent
after 10:00 a.m. (or 9:00 a.m. in the case of the Revolving Loan Lender acting
as Agent) on such date shall be disregarded for purposes of this Agreement.  The
Agent shall incur no liability whatsoever hereunder in acting upon any
Competitive Bid purportedly made by a Responsible Officer of a Revolving Loan
Lender, each of which hereby agrees to indemnify the Agent from any loss, cost,
expense or liability as a result of so acting with respect to that Revolving
Loan Lender.

            (g)                Each Competitive Bid shall specify the margin
over the Adjusted Eurodollar Rate for the offered Maximum Competitive Advance
set forth in the Competitive Bid.  The Maximum Competitive Advance offered by a
Revolving Loan Lender in a Competitive Bid shall not exceed the Competitive
Advance requested and may be less than the Competitive Advance requested by
Borrower in the Competitive Bid Request, but shall be an integral multiple of
$1,000,000.  Any Competitive Bid which offers an interest rate other than a
margin over the Adjusted Eurodollar Rate, is in a form other than as set forth
in Exhibit C or which otherwise contains any term, condition, qualification or
provision not contained in the Competitive Bid Request (including without
limitation a requirement of a minimum advance) or is received after the time set
forth in this Section 2.3(g) shall be disregarded for purposes of this
Agreement.  A Competitive Bid once submitted to the Agent shall, subject to the
terms of Section 4.3 and Article V, be irrevocable until 12:00 noon on the date
which is two (2) Business Days prior to the requested Competitive Advance set
forth in the related Competitive Bid Request, and shall expire by its terms at
such time unless accepted by Borrower on or prior thereto.

            (h)                Promptly after 10:00 a.m. on the date which is
three (3) Business Days prior to the date of the proposed Competitive Advance,
the Agent shall notify Borrower of the names of the Revolving Loan Lenders
providing Competitive Bids to the Agent at or before 10:00 a.m. on that date (or
9:00 a.m. in the case of the Revolving Loan Lender acting as Agent) and
satisfying the conditions of this Section 2.3 and the Maximum Competitive
Advance and margin over the Adjusted Eurodollar Rate set forth by each such
Revolving Loan Lender in its Competitive Bid.

                                                                           
29                                                                           

--------------------------------------------------------------------------------




            (i)                  Borrower may, in its sole and absolute
discretion, reject any or all of the Competitive Bids.  If Borrower accepts any
Competitive Bid, by telephone or in writing (provided that any acceptance by
telephone shall be confirmed promptly by hand delivery or telecopy of such
acceptance signed by Borrower), the following shall apply:  (i)  Borrower must
accept all Competitive Bids at all lower margins over the Adjusted Eurodollar
Rate before accepting any portion of a Competitive Bid at a higher margin over
the Adjusted Eurodollar Rate, (ii) if two (2) or more Revolving Loan Lenders
have submitted a Competitive Bid at the same margin, then Borrower must accept
either all of such Competitive Bids or accept such Competitive Bids in the same
proportion as the Maximum Competitive Advance of each Revolving Loan Lender
bears to the aggregate Maximum Competitive Advances of all such Revolving Loan
Lenders, (iii) Borrower may not accept Competitive Bids for an aggregate amount
in excess of the requested Competitive Advance set forth in the Competitive Bid
Request, and (iv) the aggregate principal amount of the Competitive Bids
accepted must be at least $3,000,000 and shall be in an integral multiple of
$1,000,000.  Acceptance by Borrower of a Competitive Bid must be made prior to
12:00 noon on the date which is two (2) Business Days prior to the requested
Competitive Advance.  Acceptance of a Competitive Bid by Borrower shall be
accomplished by telephonic or written notification thereof to the Agent
(provided that any acceptance by telephone shall be confirmed promptly by hand
delivery or telecopy of such acceptance signed by Borrower) and shall be
irrevocable upon such notification.  The Agent shall promptly notify each of the
Revolving Loan Lenders whose Competitive Bid has been accepted by Borrower by
telephone, which notification shall promptly be confirmed in writing delivered
in person or by telecopier to such Revolving Loan Lenders.  Any Competitive Bid
not accepted or rejected by Borrower by 12:00 noon, on the date which is two (2)
Business Days prior to the proposed Competitive Advance, shall be deemed
rejected.

            (j)                 In the case of a Competitive Bid, the Agent
shall determine the Adjusted Eurodollar Rate on the date which is two (2)
Business Days prior to the date of the proposed Competitive Advance, and shall
promptly thereafter notify Borrower and the Revolving Loan Lenders whose
Competitive Bids were accepted by Borrower of such Adjusted Eurodollar Rate.

            (k)               A Revolving Loan Lender whose Competitive Bid has
been accepted by Borrower shall make the Competitive Advance in accordance with
the Competitive Bid Request and with its Competitive Bid, subject to the
applicable conditions set forth in this Agreement, by making funds immediately
available to the Agent at the Principal Office in the amount of such Competitive
Advance not later than 1:00 p.m. on the date set forth in the Competitive Bid
Request.  The Agent shall then promptly make available to the Borrower the
aggregate amount of the Competitive Advances made available to the Agent by
crediting such amount in immediately available funds to the account of the
Borrower on the books of such office of Agent.

            (l)                  The Agent shall notify Borrower and the
Revolving Loan Lenders promptly after any Competitive Advance is made of the
amounts and maturity of such Competitive Advances, the identity of the Revolving
Loan Lenders making such Competitive Advances, and the margin over the Adjusted
Eurodollar Rate for such Competitive Advances.

            (m)              The Competitive Advances made by a Revolving Loan
Lender shall be evidenced by that Revolving Loan Lender's Competitive Advance
Note.

            (n)                Each Competitive Advance shall be subject to all
of the provisions of this Agreement generally, provided, however, that a
Competitive Advance shall not reduce a Revolving Loan Lender's Revolving Loan
Commitment or a Revolving Loan Lender's obligation to fund its Revolving Loan
Commitment Percentage of any Revolving Loan or to participate in Swingline Loans
or Letters of Credit.  No Competitive Advance may be prepaid prior to the end of
the applicable Interest Period without the prior written consent of the affected
Revolving Loan Lender.

Section 2.4            Letters of Credit. 

            (a)                Letters of Credit.  Subject to the terms and
conditions of this Agreement, the Issuing Lender, on behalf of the Revolving
Loan Lenders, agrees to issue for the account of the Borrower during the period
from and including the Effective Date to, but excluding, the date thirty (30)
days prior to the Revolving Loan Termination Date one or more Standby Letters of
Credit up to a maximum aggregate Stated Amount at any one time outstanding not
to exceed the L/C Commitment Amount with respect thereto. 

                                                                           
30                                                                           

--------------------------------------------------------------------------------




            (b)               Terms of Letters of Credit.  At the time of
issuance, the amount, form, terms and conditions of each Letter of Credit, and
of any drafts or acceptances thereunder, shall be subject to approval by the
Issuing Lender and the Borrower.  Notwithstanding the foregoing, in no event may
(i) the amount of any Standby Letter of Credit be less than $300,000, or (ii)
the expiration date of any Standby Letter of Credit extend beyond the date that
is thirty (30) days prior to the Revolving Loan Termination Date.

            (c)                Requests for Issuance of Standby Letters of
Credit.  The Borrower shall give the Issuing Lender written notice (or
telephonic notice promptly confirmed in writing) at least five (5) Business Days
prior to the requested date of issuance of a Standby Letter of Credit, such
notice to describe in reasonable detail the proposed terms of such Standby
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Standby Letter of Credit, and in any event shall set forth
with respect to such Standby Letter of Credit (i) the proposed initial Stated
Amount, (ii) the beneficiary or beneficiaries, and (iii) the proposed expiration
date.  The Borrower shall also execute and deliver such customary letter of
credit application forms as requested from time to time by the Issuing Lender. 
Provided the Borrower has given the notice prescribed by the first sentence of
this subsection and subject to Section 2.15 and the other terms and conditions
of this Agreement, including, without limitation, the satisfaction of any
applicable conditions precedent set forth in Article V, the Issuing Lender shall
issue the requested Standby Letter of Credit on the requested date of issuance
for the benefit of the stipulated beneficiary and will notify each Revolving
Loan Lender of the issuance of such Standby Letter of Credit within a reasonable
time after the issuance thereof.  The Issuing Lender shall deliver to the
Borrower a copy of each issued Standby Letter of Credit within a reasonable time
after the date of issuance thereof.  To the extent any term of a Letter of
Credit Document is inconsistent with a term of any Loan Document, the term of
such Loan Document shall control.

            (d)               Reimbursement Obligations.  Upon receipt by the
Issuing Lender from the beneficiary of a Letter of Credit of any demand for
payment under such Letter of Credit, the Issuing Lender shall promptly notify
the Borrower and the Agent of the amount to be paid by the Issuing Lender as a
result of such demand and the date on which payment is to be made by the Issuing
Lender to such beneficiary in respect of such demand; provided, however, the
Issuing Lender's failure to give, or delay in giving, such notice shall not
discharge the Borrower in any respect from the applicable Reimbursement
Obligation.  The Borrower hereby unconditionally and irrevocably agrees to pay
and reimburse the Agent for the account of the Issuing Lender for the amount of
each demand for payment under such Letter of Credit on or prior to the date on
which payment is to be made by the Issuing Lender to the beneficiary thereunder,
without presentment, demand, protest or other formalities of any kind.  Upon
receipt by the Issuing Lender of any payment in respect of any Reimbursement
Obligation, the Issuing Lender shall promptly pay to each Revolving Loan Lender
that has acquired and funded a participation therein under the second sentence
of Section 2.4(i) such Revolving Loan Lender's Revolving Loan Commitment
Percentage of such payment; provided, however, that in the event that such
payment received by the Issuing Lender is required to be returned, such
Revolving Loan Lender will return to the Issuing Lender any portion thereof
previously distributed by the Issuing Lender to it.

                                                                           
31                                                                           

--------------------------------------------------------------------------------




            (e)                Manner of Reimbursement.  Upon its receipt of a
notice referred to in Section 2.4(d), the Borrower shall advise the Agent and
the Issuing Lender whether or not the Borrower intends to borrow hereunder to
finance its obligation to reimburse the Issuing Lender for the amount of the
related demand for payment.  If the Borrower fails to so advise the Agent and
the Issuing Lender, or if the Borrower fails to reimburse the Issuing Lender for
a demand for payment under a Letter of Credit by the date of such payment, then
(i) if the applicable conditions contained in Article V would permit the making
of Revolving Loans, the Borrower shall be deemed to have requested a borrowing
of Revolving Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Agent shall give each Revolving Loan
Lender prompt notice (which shall be no later than 12:00 p.m.) of the amount of
the Revolving Loan to be made available to the Agent for the account of the
Issuing Lender not later than 1:00 p.m. and (ii) if such conditions would not
permit the making of Revolving Loans, the provisions of Section 2.4(j) shall
apply.  The limitations of Section 3.5(a) shall not apply to any borrowing of
Base Rate Loans under this subsection. 

            (f)                 Effect of Letters of Credit on Commitments. 
Upon the issuance by the Issuing Lender of any Letter of Credit and until such
Letter of Credit shall have expired or been terminated, the Revolving Loan
Commitment of each Revolving Loan Lender shall be deemed to be utilized for all
purposes of this Agreement in an amount equal to the product of (i) such
Revolving Loan Lender's Revolving Loan Commitment Percentage and (ii) the sum of
(A) the Stated Amount of such Letter of Credit plus (B) any related
Reimbursement Obligations then outstanding.

                                                                           
32                                                                           

--------------------------------------------------------------------------------




            (g)                Issuing Lender's Duties Regarding Letters of
Credit; Unconditional Nature of Reimbursement Obligation.  In examining
documents presented in connection with drawings under Letters of Credit and
making payments under such Letters of Credit against such documents, the Issuing
Lender shall only be required to use the same standard of care as it uses in
connection with examining documents presented in connection with drawings under
letters of credit in which it has not sold participations and making payments
under such letters of credit.  The Borrower assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, neither the Agent, the Issuing Lender nor any of the Lenders
shall be responsible for (i) the form, validity, sufficiency, accuracy,
genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit, or of
the proceeds thereof; (vii) the misapplication by the beneficiary of any Letter
of Credit, or the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Agent, the
Issuing Lender or the Lenders.  None of the above shall affect, impair or
prevent the vesting of any of the Agent's, the Issuing Lender's or any Lender's
rights or powers hereunder.  Any action taken or omitted to be taken by the
Issuing Lender under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create against the Agent, the Issuing Lender or any Lender any liability to the
Borrower or any Lender.  In this connection, the obligation of the Borrower to
reimburse the Issuing Lender for any drawing made under any Letter of Credit
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against the Agent, any Lender, the Issuing Lender, any beneficiary or transferee
of a Letter of Credit or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or in the Letter of Credit
Documents or any unrelated transaction; (D) any breach of contract or dispute
between the Borrower, any beneficiary or transferee of a Letter of Credit, the
Agent, the Issuing Lender, any Lender or any other Person; (E) any draft,
certificate, demand, statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non‑application or misapplication
by the beneficiary or transferee of a Letter of Credit or any other Person of
the proceeds of any drawing under such Letter of Credit; (G) payment by the
Issuing Lender under any Letter of Credit against presentation of a draft,
certificate, demand, statement or other document which does not comply with the
terms of such Letter of Credit; (H) any improper use which may be made of any
Letter of Credit or any improper acts or omissions of any beneficiary or
transferee of any Letter of Credit in connection therewith; (I) any irregularity
in the transaction with respect to which any Letter of Credit is issued,
including any fraud by the beneficiary or any transferee of such Letter of
Credit; (J) the legality, validity, form, regularity or enforceability of the
Letter of Credit; (K) the failure of any payment by Issuing Lender to conform to
the terms of a Letter of Credit (if, in Issuing Lender's good faith judgment,
such payment is determined to be appropriate); (L) the surrender or impairment
of any security for the performance or observance of any of the terms of any of
the Loan Documents; (M) the occurrence of any Default or Event of Default; and
(N) any other act, omission to act, delay or circumstance whatsoever that might,
but for the provisions of this Section, constitute a legal or equitable defense
to or discharge of the Borrower's Reimbursement Obligations.  Notwithstanding
anything to the contrary contained in this Section or Section 12.9, but not in
limitation of the Borrower's unconditional obligation to reimburse the Issuing
Lender for any drawing made under a Letter of Credit as provided in this
Section, the Borrower shall have no obligation to indemnify the Agent, the
Issuing Lender or any Lender in respect of any liability incurred by the Issuing
Lender arising solely out of the gross negligence or willful misconduct of the
Issuing Lender in respect of a Letter of Credit as actually and finally
determined by a court of competent jurisdiction.  Except as otherwise provided
in this Section, nothing in this Section shall affect any rights the Borrower
may have with respect to the Issuing Lender's gross negligence or willful
misconduct with respect to any Letter of Credit.

            (h)                Amendments, Etc.  The issuance by the Issuing
Lender of any extension, amendment, supplement or other modification to any
Letter of Credit shall be subject to the same conditions applicable under this
Agreement to the issuance of new Letters of Credit (including, without
limitation, that the request therefor be made through the Issuing Lender), and
no such extension, amendment, supplement or other modification shall be issued
unless either (i) the respective Letter of Credit affected thereby would have
complied with such conditions had it originally been issued hereunder in such
extended, amended, supplemented or modified form or (ii) the Requisite Revolving
Loan Lenders shall have consented thereto.  In connection with any such
extension, amendment, supplement or other modification, the Borrower shall pay
the Fees, if any, payable under Section 3.6(c).

                                                                           
33                                                                           

--------------------------------------------------------------------------------




            (i)                  Revolving Loan Lenders' Participation in
Letters of Credit.  Immediately upon the issuance by the Issuing Lender of any
Letter of Credit each Revolving Loan Lender shall be deemed to have irrevocably
and unconditionally purchased and received from the Issuing Lender, without
recourse or warranty, an undivided interest and participation to the extent of
such Revolving Loan Lender's Revolving Loan Commitment Percentage of the
liability of the Issuing Lender with respect to such Letter of Credit and each
Revolving Loan Lender thereby shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and shall be unconditionally
obligated to the Issuing Lender to pay and discharge when due, such Revolving
Loan Lender's Revolving Loan Commitment Percentage of the Issuing Lender's
liability under such Letter of Credit.  In addition, upon the making of each
payment by a Revolving Loan Lender to the Agent for the account of the Issuing
Lender in respect of any Letter of Credit pursuant to Section 2.4(j), such
Revolving Loan Lender shall, automatically and without any further action on the
part of the Agent, the Issuing Lender or such Revolving Loan Lender, acquire
(i) a participation in an amount equal to such payment in the Reimbursement
Obligation owing to the Issuing Lender by the Borrower in respect of such Letter
of Credit and (ii) a participation in a percentage equal to such Revolving Loan
Lender's Revolving Loan Commitment Percentage in any interest or other amounts
payable by the Borrower in respect of such Reimbursement Obligation (other than
the Fees payable to the Issuing Lender pursuant to Section 3.6(c)(ii)).

            (j)                 Payment Obligation of Revolving Loan Lenders. 
Each Revolving Loan Lender severally agrees to pay to the Agent for the account
of the Issuing Lender on demand in immediately available funds in Dollars the
amount of such Revolving Loan Lender's Revolving Loan Commitment Percentage of
each drawing paid by the Issuing Lender under each Letter of Credit to the
extent such amount is not reimbursed by the Borrower pursuant to
Section 2.4(d).  Each such Revolving Loan Lender's obligation to make such
payments to the Agent for the account of the Issuing Lender under this
subsection, and the Issuing Lender's right to receive the same, shall be
absolute, irrevocable and unconditional and shall not be affected in any way by
any circumstance whatsoever, including without limitation, (i) the failure of
any other Revolving Loan Lender to make its payment under this subsection,
(ii) the financial condition of the Borrower or any other Obligor, (iii) the
existence of any Default or Event of Default, including any Event of Default
described in Section 10.1(f) or 10.1(g), or (iv) the termination of the
Revolving Loan Commitments.  Each such payment to the Agent for the account of
the Issuing Lender shall be made without any offset, abatement, withholding or
deduction whatsoever.

            (k)               Information to Revolving Loan Lenders.  Upon the
request of any Revolving Loan Lender from time to time, the Issuing Lender shall
deliver to such Revolving Loan Lender information reasonably requested by such
Revolving Loan Lender with respect to each Letter of Credit then outstanding. 
Other than as set forth in this subsection and in Section 2.4(c), the Issuing
Lender shall have no duty to notify the Lenders regarding the issuance or other
matters regarding Letters of Credit issued hereunder.  The failure of the
Issuing Lender to perform its requirements under this subsection shall not
relieve any Revolving Loan Lender from its obligations under Section 2.4(j).

Section 2.5            Term Loan.

                                                                           
34                                                                           

--------------------------------------------------------------------------------




            (a)                Generally.  Subject to the terms and conditions
hereof, on the Effective Date each Term Loan Lender severally and not jointly
agrees to make the Term Loan to the Borrower in the aggregate principal amount
of such Term Loan Lender's Term Loan Commitment.  There shall only be a single
advance of proceeds of the Term Loan.  Any amount of the Term Loan that is
repaid may not be reborrowed.

            (b)               Requesting the Term Loan.  The Borrower shall give
the Agent notice pursuant to a Notice of Borrowing or telephonic notice of the
borrowing of the Term Loan.  Such Notice of Borrowing shall be delivered to the
Agent (i) before 11:00 a.m. in the case of LIBOR Loans, on the date three (3)
Business Days prior to the Effective Date and (ii) in the case of Base Rate
Loans, on the date one (1) Business Day prior to the Effective Date.  Any such
telephonic notice shall include all information to be specified in a written
Notice of Borrowing and shall be promptly confirmed in writing by the Borrower
pursuant to a Notice of Borrowing sent to the Agent by telecopy on the same day
of the giving of such telephonic notice.  The Agent will transmit by telecopy
the Notice of Borrowing (or the information contained in such Notice of
Borrowing) or the information contained in a telephonic notice of borrowing (if
such telephonic notice is received prior to a Notice of Borrowing) to each Term
Loan Lender promptly  upon receipt by the Agent.  The Notice of Borrowing or
telephonic notice of such borrowing shall be irrevocable once given and binding
on the Borrower.

            (c)                Disbursements of Term Loan Proceeds.  On the
Effective Date, each Term Loan Lender will make available for the account of its
applicable Lending Office to the Agent at the Principal Office, in immediately
available funds, the proceeds of the Term Loan to be made by such Term Loan
Lender.  Subject to satisfaction of the applicable conditions set forth in
Article V for such borrowing, the Agent will make the proceeds of such borrowing
available to the Borrower in Dollars, in immediately available funds, on the
Effective Date.

Section 2.6            Rates and Payment of Interest on Loans. 

            (a)                Rates.  The Borrower promises to pay to the Agent
for the account of each Lender interest on the unpaid principal amount of each
Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:

                                (i)                  during such periods as such
Loan is a Base Rate Loan, at the Base Rate (as in effect from time to time) plus
the Applicable Margin (utilizing the applicable "Base Rate Margin" as identified
in the definition of Applicable Margin, it being acknowledged that the
Applicable Margin may be a negative number, the addition of which will result in
an interest rate applicable to Base Rate Loans which is lower than the
corresponding Base Rate);

                                (ii)                during such periods as such
Loan (other than a Competitive Advance) is a LIBOR Loan, at the Adjusted
Eurodollar Rate for such Loan for the Interest Period therefor plus the
Applicable Margin (utilizing the applicable "LIBOR Margin" as identified in the
definition of Applicable Margin); and

                                (iii)               with respect to each
Competitive Advance, at the margin over the Adjusted Eurodollar Rate determined
pursuant to Section 2.3.

                                                                           
35                                                                           

--------------------------------------------------------------------------------




Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender, on all Reimbursement Obligations and on any other amount payable by
the Borrower hereunder or under the Notes held by such Lender to or for the
account of such Lender (including without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).

            (b)               Payment of Interest.  Accrued interest on each
Loan shall be payable (i) in the case of a Base Rate Loan on the first day of
each calendar month, (ii) in the case of a LIBOR Loan, on the last day of each
Interest Period therefor (provided, however, if any Interest Period for a LIBOR
Loan exceeds ninety (90) days, interest shall also be payable with respect to
such Loans on the last Business Day of each March, June, September and December,
as applicable), and (iii) in the case of any Loan, upon the payment, prepayment
or Continuation thereof or the Conversion of such Loan to a Loan of another Type
(but only on the principal amount so paid, prepaid, Continued or Converted). 
Interest payable at the Post-Default Rate shall be payable from time to time on
demand.  Promptly after the determination of any interest rate provided for
herein or any change therein, the Agent shall give notice thereof to the Lenders
to which such interest is payable and to the Borrower.  All determinations by
the Agent of an interest rate hereunder shall be conclusive and binding on the
Lenders and the Borrower for all purposes, absent manifest error.

Section 2.7            Number of Interest Periods.

            There may be no more than eight (8) different Interest Periods for
LIBOR Loans (including Competitive Advances) outstanding at the same time.

Section 2.8            Repayment of Loans.

            (a)                The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving
Loans, together with all other amounts relating to the Revolving Loans then
outstanding under this Agreement, on the Revolving Loan Termination Date.

            (b)               The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Term Loans,
together with all other amounts relating to the Term Loans then outstanding
under this Agreement, on the Term Loan Termination Date.

Section 2.9            Prepayments.

            (a)                Optional.  Subject to Section 3.5 and
Section 4.4, the Borrower may prepay any Loan at any time without premium or
penalty.  The Borrower shall give the Agent at least one (1) Business Day's
prior written notice of the prepayment of any Revolving Loan or Term Loan.  If
any of the outstanding principal amount of the Term Loans is prepaid at any time
prior to April 27, 2007, the Borrower shall pay to the Agent for the account of
the Term Loan Lenders (a) an amount equal to the following (calculated for the
period commencing on the date of such prepayment and ending on April 27, 2007):
(i) the principal amount of the Term Loans so prepaid times (ii) a per annum
rate equal to the Applicable Margin for LIBOR Loans in effect at the time of
such prepayment and (b) any amounts payable pursuant to Section 4.4. in
connection with such prepayment.  The Borrower acknowledges and agrees that the
amount payable by it in connection with the prepayment of the Term Loans is a
reasonable calculation of the Term Loan Lenders' lost profits in view of the
difficulties and impracticality of determining actual damages resulting from the
prepayment of the Term Loans.

                                                                           
36                                                                           

--------------------------------------------------------------------------------




            (b)               Mandatory.  If at any time the aggregate principal
amount of all outstanding Revolving Loans, together with the aggregate amount of
all Letter of Credit Liabilities and the aggregate principal amount of all
outstanding Swingline Loans and Competitive Advances, exceeds the amount of the
total Revolving Loan Commitment in effect at such time, the Borrower shall
immediately pay to the Agent for the accounts of the Revolving Loan Lenders the
amount of such excess.  Such payment shall be applied by the Agent to pay all
amounts of principal outstanding on the Revolving Loans and any Reimbursement
Obligations pro rata in accordance with Section 3.2 and if any Letters of Credit
are outstanding at such time the remainder, if any, shall be deposited by the
Agent into the Collateral Account for application to any Reimbursement
Obligations.  If the Borrower is required to pay any outstanding LIBOR Loans by
reason of this Section prior to the end of the applicable Interest Period
therefor, the Borrower shall pay all amounts due under Section 4.4.

Section 2.10        Continuation.

            So long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may on any Business Day, with respect to any Revolving
Loan or Term Loan that is a LIBOR Loan, elect to maintain such LIBOR Loan or any
portion thereof as a LIBOR Loan by selecting a new Interest Period for such
LIBOR Loan.  Each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period.  Each selection of
a new Interest Period shall be made by the Borrower's giving to the Agent a
Notice of Borrowing not later than 11:00 a.m. on the third (3rd) Business Day
prior to the date of any such Continuation.  Such notice by the Borrower of a
Continuation shall be by telephone or telecopy, confirmed immediately in writing
if by telephone, in the form of a Notice of Borrowing, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder.  Each Notice of Borrowing
shall be irrevocable by and binding on the Borrower once given.  Promptly after
receipt of a Notice of Borrowing, the Agent shall notify each applicable Lender
by telecopy, or other similar form of transmission, of the proposed
Continuation.  If the Borrower shall fail to select in a timely manner a new
Interest Period for any such LIBOR Loan in accordance with this Section, or
shall fail to give a timely Notice of Borrowing with respect to a Base Rate
Loan, or if a Default or Event of Default shall have occurred and be continuing,
such Loan will automatically, on the last day of the current Interest Period
therefor, Convert into (or, with respect to a Base Rate Loan, continue as) a
Base Rate Loan notwithstanding the first sentence of Section 2.11 or the
Borrower's failure to comply with any of the terms of such Section.

Section 2.11        Conversion.

                                                                           
37                                                                           

--------------------------------------------------------------------------------




            So long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may on any Business Day, upon the Borrower's giving of
a Notice of Borrowing to the Agent, Convert all or a portion of a Revolving Loan
or a Term Loan of one Type into a Revolving Loan or Term Loan, respectively, of
another Type.  Any Conversion of a Revolving Loan or a Term Loan that is a LIBOR
Loan into a Base Rate Loan shall be made on, and only on, the last day of an
Interest Period for such LIBOR Loan and, upon Conversion of a Base Rate Loan
into a LIBOR Loan, the Borrower shall pay accrued interest to the date of
Conversion on the principal amount so Converted.  Each such Notice of Borrowing
shall be given not later than 11:00 a.m. on the Business Day prior to the date
of any proposed Conversion into Base Rate Loans and on the third (3rd) Business
Day prior to the date of any proposed Conversion into LIBOR Loans.  Promptly
after receipt of a Notice of Borrowing, the Agent shall notify each applicable
Lender by telecopy, or other similar form of transmission, of the proposed
Conversion.  Subject to the restrictions specified above, each Notice of
Borrowing shall be by telephone (confirmed immediately in writing) or telecopy
in the form of a Notice of Borrowing specifying (a) the requested date of such
Conversion, (b) the Type of Revolving Loan or Term Loan to be Converted, (c) the
portion of such Type of Revolving Loan or Term Loan to be Converted, (d) the
Type of Revolving Loan such Revolving Loan, or the Type of Term Loan such Term
Loan, is to be Converted into and (e) if such Conversion is into a LIBOR Loan,
the requested duration of the Interest Period of such Loan.  Each Notice of
Borrowing shall be irrevocable by and binding on the Borrower once given.

Section 2.12        Notes.

            (a)                Revolving Note.  The Revolving Loans made by each
Revolving Loan Lender shall, in addition to this Agreement, also be evidenced by
a promissory note of the Borrower substantially in the form of Exhibit K (each a
"Revolving Note"), payable to the order of such Revolving Loan Lender in a
principal amount equal to the amount of its Revolving Loan Commitment as
originally in effect and otherwise duly completed.

            (b)               Term Note.  The Term Loans made by each Term Loan
Lender shall, in addition to this Agreement, also be evidenced by a promissory
note of the Borrower substantially in the form of Exhibit L (each a "Term
Note"), payable to the order of such Term Loan Lender in a principal amount
equal to the amount of its Term Loan Commitment as originally in effect and
otherwise duly completed. 

            (c)                Records.  The date, amount, interest rate, Type
and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower absent manifest error.

            (d)               Lost, Stolen, Destroyed or Mutilated Notes.  Upon
receipt by the Borrower of (i) written notice from a Lender that a Note of such
Lender has been lost, stolen, destroyed or mutilated, and (ii) (A) in the case
of loss, theft or destruction, an unsecured agreement of indemnity from such
Lender in form reasonably satisfactory to the Borrower, or (B) in the case of
mutilation, upon surrender and cancellation of such Note, the Borrower shall at
its own expense execute and deliver to such Lender a new Note dated the date of
such lost, stolen, destroyed or mutilated Note.

Section 2.13        Voluntary Reductions of the Revolving Loan Commitment.

                                                                           
38                                                                           

--------------------------------------------------------------------------------




            The Borrower shall have the right to terminate or reduce the
aggregate unused amount of the Revolving Loan Commitments (for which purpose use
of the Revolving Loan Commitments shall be deemed to include the aggregate
amount of Letter of Credit Liabilities and the aggregate principal amount of all
outstanding Swingline Loans and Competitive Advances) at any time and from time
to time without penalty or premium upon not less than fifteen (15) Business Days
prior written notice to the Agent of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction and shall be irrevocable once given and effective only upon receipt by
the Agent.  The Agent will promptly transmit such notice to each Revolving Loan
Lender.  The Revolving Loan Commitments may not be reduced below $100,000,000 in
the aggregate unless the Borrower terminates the Revolving Loan Commitments in
their entirety, and, once terminated or reduced, the Revolving Loan Commitments
may not be increased or reinstated.  Any reduction in the aggregate amount of
the Revolving Loan Commitments shall result in a proportionate reduction
(rounded to the next lowest integral multiple of multiple of $100,000) in the
maximum amount of Competitive Advances.

Section 2.14        Expiration or Maturity Date of Letters of Credit Past
Revolving Loan Termination Date.

            If on the date (the "Revolving Facility Termination Date") the
Revolving Loan Commitments are terminated (whether voluntarily, by reason of the
occurrence of an Event of Default or otherwise), there are any Letters of Credit
outstanding hereunder, the Borrower shall, on the Revolving Facility Termination
Date, pay to the Agent an amount of money equal to the Stated Amount of such
Letter(s) of Credit for deposit into the Collateral Account.  If a drawing
pursuant to any such Letter of Credit occurs on or prior to the expiration date
of such Letter of Credit, the Borrower authorizes the Issuing Lender to notify
the Agent, and authorizes the Agent to pay to the Issuing Lender monies
deposited in the Collateral Account for Issuing Lender to make payment to the
beneficiary with respect to such drawing or the payee with respect to such
presentment.  If no drawing occurs on or prior to the expiration date of such
Letter of Credit, the Agent shall withdraw the monies deposited in the
Collateral Account with respect to such outstanding Letter of Credit on or
before the date fifteen (15) Business Days after the expiration date of such
Letter of Credit and apply such funds to the Obligations, if any, then due and
payable in the order prescribed by Section 10.3.

Section 2.15        Amount Limitations.

            Notwithstanding any other term of this Agreement or any other Loan
Document, at no time may the aggregate principal amount of all outstanding
Revolving Loans, together with the aggregate principal amount of all outstanding
Swingline Loans and Competitive Advances and the aggregate amount of all Letter
of Credit Liabilities, exceed the aggregate amount of the Revolving Loan
Commitments at such time.

Section 2.16        Increase of Revolving Loan Commitments.

                                                                           
39                                                                           

--------------------------------------------------------------------------------




            Subject to the approval of the Agent (which shall not be
unreasonably withheld or delayed), the Borrower shall have the right to request
an increase in the aggregate amount of the Revolving Loan Commitments (provided
that there shall be no more than two (2) such increases and the aggregate amount
of such increases in the Revolving Loan Commitments pursuant to this Section
shall not exceed $110,000,000) by providing written notice to the Agent, which
notice shall be irrevocable once given.  Each such increase in the Revolving
Loan Commitments must be an aggregate minimum amount of $20,000,000 and integral
multiples of $1,000,000 in excess thereof.  The Agent shall promptly notify each
Revolving Loan Lender of such request.  Each existing Revolving Loan Lender
shall have the right to increase its Revolving Loan Commitment by an amount so
that such Revolving Loan Lender's Revolving Loan Commitment Percentage shall not
be decreased as a result of such requested increase in the Revolving Loan
Commitments.  All other allocations of such requested increase shall be subject
to the approval of the Agent.  Each Revolving Loan Lender shall notify the Agent
within ten (10) Business Days after receipt of the Agent's notice whether such
Revolving Loan Lender wishes to increase the amount of its Revolving Loan
Commitment.  If a Revolving Loan Lender fails to deliver any such notice to the
Agent within such time period, then such Revolving Loan Lender shall be deemed
to have declined to increase its Revolving Loan Commitment.  No Revolving Loan
Lender shall be required to increase its Revolving Loan Commitment and any new
Revolving Loan Lender(s) becoming a party to this Agreement in connection with
any such requested increase must be an Eligible Assignee.  In the event a new
Revolving Loan Lender or Revolving Loan Lenders become a party to this
Agreement, or if any existing Revolving Loan Lender agrees to increase its
Revolving Loan Commitment, such Revolving Loan Lender shall on the date it
becomes a Revolving Loan Lender hereunder (or increases its Revolving Loan
Commitment, in the case of an existing Revolving Loan Lender) (and as a
condition thereto) purchase from the other Revolving Loan Lenders its Revolving
Loan Commitment Percentage (as determined after giving effect to the increase of
Revolving Loan Commitments) of any outstanding Revolving Loans, by making
available to the Agent for the account of such other Revolving Loan Lenders at
the Principal Office, in same day funds, an amount equal to the sum of (a) the
portion of the outstanding principal amount of such Revolving Loans to be
purchased by such Revolving Loan Lender plus (b) the aggregate amount of
payments previously made by the other Revolving Loan Lenders under Sections
2.2(e) or 2.4(j) which have not been repaid, and the Borrower shall pay to such
other Revolving Loan Lenders interest accrued and unpaid to and as of such date
on such portion of the outstanding principal amount of such Revolving Loans. 
The Borrower shall also pay to the Revolving Loan Lenders amounts payable, if
any, to such Revolving Loan Lenders under Section 4.4 as a result of the
prepayment of any such Revolving Loans.  No increase of the Revolving Loan
Commitments may be effected under this Section if either (x) a Default or Event
of Default shall be in existence on the effective date of such increase or
(y) any representation or warranty made or deemed made by the Borrower or any
other Obligor in any Loan Document to which any such Obligor is a party is not
(or would not be) true or correct in all material respects on the effective date
of such increase (except for representations or warranties which expressly
relate solely to an earlier date).  In connection with any increase in the
aggregate amount of the Revolving Loan Commitments pursuant to this subsection,
(A) any Revolving Loan Lender becoming a party hereto shall execute such
documents and agreements as the Agent may reasonably request and (B) the
Borrower shall make appropriate arrangements so that each new Revolving Loan
Lender, and any existing Revolving Loan Lender increasing its Revolving Loan
Commitment, receives a new or replacement Revolving Note, as appropriate, in the
amount of such Revolving Loan Lender's Revolving Loan Commitment and a
Competitive Advance Note within two (2) Business Days of the effectiveness of
the applicable increase in the aggregate amount of Revolving Loan Commitments. 
The Borrower shall also execute and deliver to the other Revolving Loan Lenders
replacement Competitive Advance Notes increasing the principal face amount
thereof to fifty percent (50%) of the new total Revolving Loan Commitment.

Section 2.17        Advances by Agent.

                                                                           
40                                                                           

--------------------------------------------------------------------------------




            Unless the Agent shall have been notified by any Lender prior to the
specified date of borrowing that such Lender does not intend to make available
to the Agent the Loan to be made by such Lender on such date, the Agent may
assume that such Lender will make the proceeds of such Loan available to the
Agent on the date of the requested borrowing and the Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Loan to be provided by such Lender and such Lender shall be
liable to Agent for the amount of such advance.  If such Lender does not pay
such corresponding amount upon the Agent's demand therefor, the Agent will
promptly notify the Borrower, and the Borrower shall promptly pay such
corresponding amount to the Agent.  The Agent shall also be entitled to recover
from the Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Agent to the Borrower to the date such
corresponding amount is recovered by the Agent at a per annum rate equal to (i)
from the Borrower at the applicable rate for such Loan or (ii) from a Lender at
the Federal Funds Rate.

Section 2.18        Extension of Revolving Loan Termination Date. 

            Provided that no Default or Event of Default shall have occurred and
be continuing, the Borrower shall have the one-time right to extend the
Revolving Loan Termination Date to April 27, 2011 upon satisfaction of the
following conditions precedent which must be satisfied prior to the
effectiveness of such extension of the Revolving Loan Termination Date:

            (a)                Extension Request.  The Borrower shall deliver
written notice of such request (the "Extension Request") to Agent not later than
the date which is ninety (90) days prior to the Revolving Loan Termination Date.

            (b)               Payment of the Extension Fee.  Borrower shall pay
to Agent the extension fee pursuant to Section 3.6(e).

            (c)                No Default.  On the date the Extension Request is
submitted and on the Revolving Loan Termination Date (as determined without
regard to such extension), there shall exist no Default or Event of Default; and

            (d)               Representations and Warranties.  The
representations and warranties made by or on behalf of the Borrower, the other
Obligors and the Subsidiaries of the Borrower and the other Obligors in the Loan
Documents or otherwise made by or on behalf of the Borrower, the other Obligors
and the Subsidiaries of the Borrower and the other Obligors in connection
therewith or after the date thereof (except to the extent that such
representations and warranties relate solely to an earlier date (in which case
such representations and warranties shall have been true and accurate on and as
of such earlier date)) shall have been true and correct in all material respects
on the date the Extension Request is made and on the Revolving Loan Termination
Date (as determined without regard to such Extension Request).

Each Extension Request shall constitute a representation and warranty by the
Borrower that all of the foregoing conditions have been satisfied on the date of
such Extension Request.  The Borrower shall not have the right to make an
Extension Request at any time after the Revolving Loan Termination Date.

                                                                           
41                                                                           

--------------------------------------------------------------------------------




 ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1            Payments. 

            Except to the extent otherwise provided herein, all payments of
principal, interest and other amounts to be made by the Borrower under this
Agreement or any other Loan Document shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to the Agent at its
Principal Office, not later than 2:00 p.m. on the date on which such payment
shall become due (each such payment made after such time on such due date to be
deemed to have been made on the next succeeding Business Day).  Subject to
Sections 3.2 and 3.3, the Agent may (but shall not be obligated to) debit the
amount of any such payment which is not made by such time from any special or
general deposit account of Borrower with the Agent.  The Borrower shall, at the
time of making each payment under this Agreement or any Note, specify to the
Agent the amounts payable by the Borrower hereunder to which such payment is to
be applied.  Each payment received by the Agent for the account of a Lender
under this Agreement or any Note shall be paid to such Lender at the applicable
Lending Office of such Lender no later than one (1) Business Day after receipt. 
If the Agent fails to pay such amount to a Lender as provided in the previous
sentence, the Agent shall pay interest on such amount until paid at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  If the due
date of any payment under this Agreement or any other Loan Document would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall be payable for the period
of such extension.  If a court of competent jurisdiction shall adjudge that any
amount received and distributed by the Agent is to be repaid, each Person to
whom any such distribution shall have been made shall either repay to the Agent
its proportionate share of the amount so adjudged to be repaid or shall pay over
the same in such manner and to such Persons as shall be determined by such
court.

Section 3.2            Pro Rata Treatment. 

                                                                           
42                                                                           

--------------------------------------------------------------------------------




            (a)                Except to the extent otherwise provided herein: 
(i) each borrowing from the Revolving Loan Lenders under Section 2.1(a) shall be
made from the Revolving Loan Lenders, each payment of the Fees under
Section 3.6(a), Section 3.6(b), Section 3.6(c)(ii) and Section 3.6(e) shall be
made for the account of the Revolving Loan Lenders, and each termination or
reduction of the amount of the Revolving Loan Commitments under Section 2.13
shall be applied to the respective Revolving Loan Commitments of the Revolving
Loan Lenders, pro rata according to the amounts of their respective Revolving
Loan Commitments; (ii) each payment or prepayment of principal of Revolving
Loans by the Borrower shall be made for the account of the Revolving Loan
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Revolving Loans held by them, provided that if immediately prior to giving
effect to any such payment in respect of any Revolving Loans the outstanding
principal amount of the Revolving Loans shall not be held by the Revolving Loan
Lenders pro rata in accordance with their respective Revolving Loan Commitments
in effect at the time such Revolving Loans were made, then such payment shall be
applied to the Revolving Loans in such manner as shall result, as nearly as is
practicable, in the outstanding principal amount of the Revolving Loans being
held by the Revolving Loan Lenders pro rata in accordance with their respective
Revolving Loan Commitments; (iii) each payment of interest on Revolving Loans by
the Borrower shall be made for the account of the Revolving Loan Lenders pro
rata in accordance with the amounts of interest on such Revolving Loans then due
and payable to the respective Revolving Loan Lenders; (iv) the making,
Conversion and Continuation of Revolving Loans of a particular Type (other than
Conversions provided for by Section 4.6) shall be made pro rata among the
Revolving Loan Lenders according to the amounts of their respective Revolving
Loan Commitments (in the case of making of Revolving Loans) or their respective
Revolving Loans (in the case of Conversions and Continuations of Revolving
Loans) and the then current Interest Period for each Revolving Loan Lender's
portion of each Revolving Loan of such Type shall be coterminous; (v) the
Revolving Loan Lenders' participation in, and payment obligations in respect of,
Letters of Credit under Section 2.4, shall be pro rata in accordance with their
respective Revolving Loan Commitments; and (vi) the Revolving Loan Lenders'
participation in, and payment obligations in respect of, Swingline Loans under
Section 2.2, shall be in accordance with their respective Revolving Loan
Commitments.  All payments of principal, interest, fees and other amounts in
respect of the Swingline Loans shall be for the account of the Swingline Lender
only (except to the extent any Revolving Loan Lender shall have acquired a
participating interest in any such Swingline Loan pursuant to Section 2.2(e)). 
All payments of principal and interest in respect of Competitive Advances shall
be for the account of the Revolving Loan Lender making such Competitive Advance
only.

            (b)               Except to the extent otherwise provided herein: 
(i) each borrowing from the Term Loan Lenders under Section 2.5 shall be made
from the Term Loan Lenders pro rata according to the amounts of their respective
Term Loan Commitments; (ii) each payment or prepayment of principal of Term
Loans by the Borrower shall be made for the account of the Term Loan Lenders pro
rata in accordance with the respective unpaid principal amounts of the Term
Loans held by them, provided that if immediately prior to giving effect to any
such payment in respect of any Term Loans the outstanding principal amount of
the Term Loans shall not be held by the Term Loan Lenders pro rata in accordance
with their respective Term Loan Commitments in effect at the time such Term
Loans were made, then such payment shall be applied to the Term  Loans in such
manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Term Loans being held by the Term Loan Lenders pro rata
in accordance with their respective Term Loan Commitments; (iii) each payment of
interest on Term Loans by the Borrower shall be made for the account of the Term
Loan Lenders pro rata in accordance with the amount of interest on such Term
Loans then due and payable to the respective Term Loan Lenders; and (iv) the
making, Conversion and Continuation of Term Loans of a particular Type (other
than Conversions provided for by Section 4.6) shall be made pro rata among the
Term Loan Lenders according to the amounts of their respective Term Loan
Commitments (in the case of making of Term Loans) or their respective Term Loans
(in the case of Conversions and Continuations of Term Loans) and the then
current Interest Period for each Term Loan Lender's portion of each Term Loan of
such Type shall be coterminous.

Section 3.3            Sharing of Payments, Etc. 

                                                                           
43                                                                           

--------------------------------------------------------------------------------




            If a Lender shall obtain payment of any principal of, or interest
on, any Loan made by it to the Borrower under this Agreement, or shall obtain
payment on any other Obligation owing by the Borrower or an Obligor through the
exercise of any right of set‑off, banker's lien or counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to some or all of the
Lenders pro rata in accordance with Section 3.2 or Section 10.3, as applicable,
such Lender shall promptly purchase from such other Lenders participations in
(or, if and to the extent specified by such Lender, direct interests in) the
Loans made by such other Lenders or other Obligations owed to such other Lenders
in such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the applicable Lenders shall share the benefit of
such payment (net of any reasonable expenses which may be incurred by such
Lender in obtaining or preserving such benefit) pro rata in accordance with
Section 3.2 or Section 10.3.  To such end, all the applicable Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set‑off, banker's lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

Section 3.4            Several Obligations. 

            No Lender shall be responsible for the failure of any other Lender
to make a Loan or to perform any other obligation to be made or performed by
such other Lender hereunder, and the failure of any Lender to make a Loan or to
perform any other obligation to be made or performed by it hereunder shall not
relieve the obligation of any other Lender to make any Loan or to perform any
other obligation to be made or performed by such other Lender.

Section 3.5            Minimum Amounts. 

            (a)                Borrowings and Conversions.  Each borrowing of
Base Rate Loans shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $250,000 in excess thereof.  Each borrowing and each
Conversion of LIBOR Loans shall be in an aggregate minimum amount of $1,000,000
and integral multiples of $250,000 in excess of that amount.

            (b)               Prepayments.  Each voluntary prepayment of
Revolving Loans or Term Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess thereof (or, if less,
the aggregate principal amount of Revolving Loan or Term Loans then
outstanding).

            (c)                Reductions of Revolving Loan Commitments.  Each
reduction of the Revolving Loan Commitments under Section 2.13 shall be in an
aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess thereof.

Section 3.6            Fees. 

                                                                           
44                                                                           

--------------------------------------------------------------------------------




            (a)                Unused Fee.  For so long as Borrower is not
required to pay the facility fee pursuant to Section 3.6(b), Borrower agrees to
pay Agent for the account of each Revolving Loan Lender an annual unused fee
calculated at the rate per annum set forth below on the average daily amount by
which the total Revolving Loan Commitment exceeds the sum of outstanding
Revolving Loans plus the face amount of the Letters of Credit during such
calendar quarter for the period from and including the Agreement Date to but
excluding earliest to occur of (i) the date the total Revolving Loan Commitment
is terminated or reduced to zero or the Revolving Loan Termination Date or (ii)
the date upon which Parkway Properties obtains a Credit Rating of BBB- or better
from S&P and Baa3 or better from Moody's.  The unused fee shall be calculated
based on the ratio (expressed as a percentage) of (a) the average daily amount
of the sum of outstanding Revolving Loans plus the face amount of the Letters of
Credit during such calendar quarter to (b) the total Revolving Loan Commitment
as follows:

Ratio of Outstanding principal balance of Revolving Loans to total Revolving
Loan Commitment

Rate

50% or less

0.200%

Greater than 50%

0.125%

Such fee to be paid in arrears on (i) the last Business Day of March, June,
September and December, (ii) the Revolving Loan Termination Date (provided
Parkway Properties has not obtained a Credit Rating of BBB- or better from S&P
and Baa 3 or better from Moody's prior to the Revolving Loan Termination Date),
and (iii) the date upon which Parkway Properties obtains such Credit Rating from
both Rating Agencies.

            (b)               Facility Fees.  Commencing on the date upon which
Parkway Properties obtains a Credit Rating of BBB- or better from S&P and Baa3
or better from Moody's, then in lieu of the unused fee payable pursuant to
Section 3.6(a), Borrower agrees to pay to the Agent for the account of each
Revolving Loan Lender an annual facility fee equal to the average daily amount
of the Revolving Loan Commitment of such Revolving Loan Lender (whether or not
utilized) times the Facility Fee (utilizing the "Applicable Facility Fee
Percentage" as identified in the definition of Facility Fee) for the period from
and including the date upon which Parkway Properties obtains both such Credit
Ratings from both Rating Agencies to but excluding the date such Revolving Loan
Commitment is terminated or reduced to zero or the Revolving Loan Termination
Date, such fee to be paid in arrears on (w) the last Business Day of March,
June, September and December in each year, (x) the date of each reduction in the
Revolving Loan Commitments (but only on the amount of the reduction), and (y) on
the Revolving Loan Termination Date.

            (c)                Letter of Credit Fees. 

                                (i)                  The Borrower shall pay to
the Agent for the account of the Issuing Lender only, and not the account of any
other Revolving Loan Lender, a fee in respect of each Letter of Credit at the
rate equal to one-eighth of one percent (0.125%) per annum on the Stated Amount
of each Letter of Credit.  Such fee shall be non-refundable and payable in
arrears on the last Business Day of March, June, September and December in each
year, on the Revolving Loan Termination Date and on the date the Revolving Loan
Commitments are reduced to zero.

                                                                           
45                                                                           

--------------------------------------------------------------------------------




                                (ii)                The Borrower agrees to pay
to the Agent for the account of each Revolving Loan Lender a letter of credit
fee at a rate per annum equal to the Applicable Margin for LIBOR Loans times the
daily average Stated Amount of each Letter of Credit for the period from and
including the date of issuance or extension of such Letter of Credit (A) to and
including the date such Letter of Credit expires or is terminated or (B) to but
excluding the date such Letter of Credit is drawn in full.  Such fees shall be
nonrefundable and payable in arrears on the last Business Day of March, June,
September and December in each year, on the Revolving Loan Termination Date, and
on the date the Revolving Loan Commitments are terminated or reduced to zero. 

                                (iii)               The Borrower shall pay
directly to the Issuing Lender from time to time on demand all commissions,
charges, costs and expenses in the amounts customarily charged by the Issuing
Lender from time to time in like circumstances with respect to the issuance of
each Letter of Credit, drawings, amendments and other transactions relating
thereto.

            (d)               Administrative and Other Fees.  The Borrower
agrees to pay the administrative and other fees of the Agent as may be agreed to
in writing from time to time. 

            (e)                Extension Fee.  Borrower agrees to pay Agent for
the account of each Revolving Loan Lender an extension fee concurrently with the
extension of the Revolving Loan Termination Date pursuant to Section 2.18 equal
to fifteen one-hundredths of one percent (0.15%) of the total Revolving Loan
Commitment.

Section 3.7            Computations. 

            Unless otherwise expressly set forth herein, any accrued interest on
any Loan, any Fees or any other Obligations due hereunder shall be computed on
the basis of a year of 360 days and the actual number of days elapsed.

Section 3.8            Usury. 

            In no event shall the amount of interest due or payable on the Loans
or other Obligations exceed the maximum rate of interest allowed by Applicable
Law and, if any such payment is paid by the Borrower or received by any Lender,
then such excess sum shall be credited as a payment of principal, unless the
Borrower shall notify the respective Lender in writing that the Borrower elects
to have such excess sum returned to it forthwith.  It is the express intent of
the parties hereto that the Borrower not pay and the Lenders not receive,
directly or indirectly, in any manner whatsoever, interest in excess of that
which may be lawfully paid by the Borrower under Applicable Law.

Section 3.9            Agreement Regarding Interest and Charges. 

                                                                           
46                                                                           

--------------------------------------------------------------------------------




            The parties hereto hereby agree and stipulate that the only charge
imposed upon the Borrower for the use of money in connection with this Agreement
is and shall be the interest specifically described in Section 2.2(c),
Section 2.3 and Section 2.6(a)(i), (ii) and (iii).  Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, arrangement fees, amendment fees, up‑front fees, commitment
fees, facility fees, unused fee, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or "breakage" charges,
increased cost charges, attorneys' fees and reimbursement for costs and expenses
paid by the Agent or any Lender to third parties or for damages incurred by the
Agent or any Lender, or any other similar amounts are charges made to compensate
the Agent or any such Lender for underwriting or administrative services and
costs or losses performed or incurred, and to be performed or incurred, by the
Agent and the Lenders in connection with this Agreement and shall under no
circumstances be deemed to be charges for the use of money.  Borrower hereby
acknowledges and agrees that the Lenders have imposed no minimum borrowing
requirements, reserve or escrow balances or compensating balances related in any
way to the Obligations.  Any use by Borrower of certificates of deposit issued
by any Lender or other accounts maintained with any Lender has been and shall be
voluntary on the part of Borrower.  All charges other than charges for the use
of money shall be fully earned and nonrefundable when due.

Section 3.10        Statements of Account.

            The Agent will account to the Borrower monthly with a statement of
Loans, Letters of Credit, accrued interest and Fees, charges and payments made
pursuant to this Agreement and the other Loan Documents, and such account
rendered by the Agent shall be deemed conclusive upon Borrower absent manifest
error.  The failure of the Agent to deliver such a statement of accounts shall
not relieve or discharge the Borrower from any of its obligations hereunder.

Section 3.11        Defaulting Lenders.

            (a)                Generally.  If for any reason any Lender (a
"Defaulting Lender") shall fail or refuse to perform any of its obligations
under this Agreement or any other Loan Document to which it is a party within
the time period specified for performance of such obligation or, if no time
period is specified, if such failure or refusal continues for a period of
two (2) Business Days after notice from the Agent, then, in addition to the
rights and remedies that may be available to the Agent or the Borrower under
this Agreement or Applicable Law, such Defaulting Lender's right to participate
in the administration of the Loans, this Agreement and the other Loan Documents,
including without limitation, any right to vote in respect of, to consent to or
to direct any action or inaction of the Agent or to be taken into account in the
calculation of all of the Lenders or the Requisite Lenders, shall be suspended
during the pendency of such failure or refusal.  If a Lender is a Defaulting
Lender because it has failed to make timely payment to the Agent of any amount
required to be paid to the Agent hereunder (without giving effect to any notice
or cure periods), in addition to other rights and remedies which the Agent or
the Borrower may have under the immediately preceding provisions or otherwise,
the Agent shall be entitled (i) to collect interest from such Defaulting Lender
on such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Federal Funds Rate,
(ii) to withhold or setoff and to apply in satisfaction of the defaulted payment
and any related interest, any amounts otherwise payable to such Defaulting
Lender under this Agreement or any other Loan Document, and (iii) to bring an
action or suit against such Defaulting Lender in a court of competent
jurisdiction to recover the defaulted amount and any related interest.  Any
amounts received by the Agent in respect of a Defaulting Lender's Loans shall
not be paid to such Defaulting Lender and shall be held uninvested by the Agent
and either applied against the purchase price of such Loans under
Section 3.11(b) or paid to such Defaulting Lender upon the Defaulting Lender's
curing of its default.

                                                                           
47                                                                           

--------------------------------------------------------------------------------




            (b)               Purchase or Cancellation of Defaulting Lender's
Commitment.  Any Lender who is not a Defaulting Lender shall have the right, but
not the obligation, in its sole discretion, to acquire all of a Defaulting
Lender's Commitment.  Any Lender desiring to exercise such right shall give
written notice thereof to the Agent and the Borrower no sooner than two (2)
Business Days and not later than five (5) Business Days after such Defaulting
Lender became a Defaulting Lender.  If more than one Lender exercises such
right, each such Lender shall have the right to acquire an amount of such
Defaulting Lender's Commitment in proportion to the Commitments of the other
Lenders exercising such right.  If after such fifth (5th) Business Day, the
Lenders have not elected to purchase all of the Commitment of such Defaulting
Lender, then the Borrower may, by giving written notice thereof to the Agent,
such Defaulting Lender and the other Lenders, either (i) demand that such
Defaulting Lender assign its Commitment to an Eligible Assignee approved by
Agent (such approval not to be unreasonably withheld) subject to and in
accordance with the provisions of Section 12.5(d) for the purchase price
provided for below or (ii) terminate the Commitment of such Defaulting Lender,
whereupon such Defaulting Lender shall no longer be a party hereto or have any
rights or obligations hereunder or under any of the other Loan Documents (except
as expressly provided in this Section 3.11(b)).  No party hereto shall have any
obligation whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee.  Upon any such purchase or assignment, the Defaulting
Lender's interest in the Loans and its rights hereunder (but not its liability
in respect thereof or under the Loan Documents or this Agreement to the extent
the same relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Acceptance Agreement and, notwithstanding Section 12.5(d), shall
pay to the Agent an assignment fee in the amount of $3,500.  The purchase price
for the Commitment of a Defaulting Lender shall be equal to the amount of the
principal balance of the Loans outstanding and owed by the Borrower to the
Defaulting Lender.  Prior to payment of such purchase price to a Defaulting
Lender, the Agent shall apply against such purchase price any amounts retained
by the Agent pursuant to the last sentence of Section 3.11(a).  The Defaulting
Lender shall be entitled to receive amounts owed to it by the Borrower under the
Loan Documents which accrued prior to the date of the default by the Defaulting
Lender, to the extent the same are received by the Agent from or on behalf of
the Borrower.  There shall be no recourse against any Lender or the Agent for
the payment of such sums except to the extent of the receipt of payments from
any other party or in respect of the Loans.

Section 3.12        Taxes.

            (a)                Taxes Generally.  All payments by the Borrower of
principal of, and interest on, the Loans and all other Obligations shall be made
free and clear of and without deduction for any present or future excise, stamp
or other taxes, fees, duties, levies, imposts, charges, deductions, withholdings
or other charges of any nature whatsoever imposed by any taxing authority, but
excluding (i) franchise taxes, and (ii) any taxes imposed on or measured by any
Lender's assets, net income, receipts or branch profits (such non‑excluded items
being collectively called "Taxes").  If any withholding or deduction from any
payment to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:

                                   (i)                  pay directly to the
relevant Governmental Authority the full amount required to be so withheld or
deducted;

                                   (ii)                promptly forward to the
Agent an official receipt or other documentation satisfactory to the Agent
evidencing such payment to such Governmental Authority; and

                                                                           
48                                                                           

--------------------------------------------------------------------------------




                                   (iii)               pay to the Agent for its
account or the account of the applicable Lender, as the case may be, such
additional amount or amounts as is necessary to ensure that the net amount
actually received by the Agent or such Lender will equal the full amount that
the Agent or such Lender would have received had no such withholding or
deduction been required.

            (b)               Tax Indemnification.  If the Borrower fails to pay
any Taxes when due to the appropriate Governmental Authority or fails to remit
to the Agent, for its account or the account of the respective Lender, as the
case may be, the required receipts or other required documentary evidence, the
Borrower shall indemnify the Agent and the Lenders for any incremental Taxes,
interest or penalties that may become payable by the Agent or any Lender as a
result of any such failure.  For purposes of this Section, a distribution
hereunder by the Agent or any Lender to or for the account of any Lender shall
be deemed a payment by the Borrower.

            (c)                Tax Forms.  Prior to the date that any Lender or
participant organized under the laws of a jurisdiction outside the United States
of America becomes a party hereto, such Person shall deliver to the Borrower and
the Agent (but only so long as such Lender or participant is or remains lawfully
able to do so) such certificates, documents or other evidence, as required by
the Internal Revenue Code or Treasury Regulations issued pursuant thereto
(including Internal Revenue Service Forms W-8ECI and W-8BEN, as applicable, or
appropriate successor forms), properly completed, currently effective and duly
executed by such Lender or participant indicating whether payments to it
hereunder and under the Notes are (i) not subject to United States Federal
backup withholding tax or (ii) not subject to United States Federal withholding
tax under the Internal Revenue Code because such payment is either effectively
connected with the conduct by such Lender or participant of a trade or business
in the United States or totally exempt from United States Federal withholding
tax by reason of the application of the provisions of a treaty to which the
United States is a party or such Lender is otherwise wholly exempt; provided
that nothing herein (including, without limitation, the failure or inability to
provide any of such certificates, documents or other evidence) shall relieve the
Borrower of its obligations under this Section 3.12.  In addition, any such
Lender or participant shall deliver to the Borrower and the Agent (but only so
long as such Lender or participant is or remains lawfully able to do so) further
copies of any such certificate, document or other evidence on or before the date
that any such certificate, document or other evidence expires or becomes
obsolete.

ARTICLE IV. YIELD PROTECTION, ETC.

Section 4.1            Additional Costs; Capital Adequacy.

                                                                           
49                                                                           

--------------------------------------------------------------------------------




            (a)                Additional Costs.  The Borrower shall promptly
pay to the Agent for the account of a Lender from time to time such amounts as
such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such Loans or
such obligation or the maintenance by such Lender of capital in respect of its
Loans or its Commitments (such increases in costs and reductions in amounts
receivable being herein called "Additional Costs"), resulting from any
Regulatory Change that:  (i) changes the basis of taxation of any amounts
payable to such Lender under this Agreement or any of the other Loan Documents
in respect of any of such Loans or its Commitments (other than taxes which are
excluded from the definition of Taxes pursuant to the first sentence of
Section 3.12(a)); or (ii) imposes or modifies any reserve, special deposit or
similar requirements (other than Regulation D of the Board of Governors of the
Federal Reserve System or other reserve requirement to the extent utilized in
the determination of the Adjusted Eurodollar Rate for such Loan) relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities of, such Lender, or any commitment of such Lender (including,
without limitation, the Commitments of such Lender hereunder); or (iii) has or
would have the effect of reducing the rate of return on capital of such Lender
to a level below that which such Lender could have achieved but for such
Regulatory Change (taking into consideration such Lender's policies with respect
to capital adequacy).

            (b)               Lender's Suspension of LIBOR Loans.  Without
limiting the effect of the provisions of Section 4.1(a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.6 shall
apply).

            (c)                Additional Costs in Respect of Letters of
Credit.  Without limiting the obligations of the Borrower under the preceding
subsections of this Section (but without duplication), if as a result of any
Regulatory Change or any risk-based capital guideline or other requirement
heretofore or hereafter issued by any Governmental Authority there shall be
imposed, modified or deemed applicable any tax, reserve, special deposit,
capital adequacy or similar requirement against or with respect to or measured
by reference to Letters of Credit and the result shall be to increase the cost
to the Issuing Lender of issuing (or any Revolving Loan Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by the
Issuing Lender or any Revolving Loan Lender hereunder in respect of any Letter
of Credit, then, upon demand by the Issuing Lender or such Revolving Loan
Lender, the Borrower shall pay promptly, and in any event within three (3)
Business Days of demand, to the Agent for its account or the account of the
Issuing Lender or such Revolving Loan Lender, as applicable, from time to time
as specified by the Issuing Lender or a Revolving Loan Lender, such additional
amounts as shall be sufficient to compensate the Issuing Lender or such
Revolving Loan Lender for such increased costs or reductions in amount.

                                                                           
50                                                                           

--------------------------------------------------------------------------------




            (d)               Notification and Determination of Additional
Costs.  Each of the Agent and each Lender agrees to notify the Borrower of any
event occurring after the Agreement Date entitling the Agent or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, the failure of the Agent or any Lender to
give such notice shall not release the Borrower from any of its obligations
hereunder; provided, however, that notwithstanding the foregoing provisions of
this Section, the Agent or a Lender, as the case may be, shall not be entitled
to compensation for any such amount relating to any period ending more than six
(6) months prior to the date that the Agent or such Lender, as applicable, first
notifies the Borrower in writing thereof.  The Agent and or such Lender agrees
to furnish to the Borrower a certificate setting forth the basis and amount of
each request by the Agent or such Lender for compensation under this Section. 
Absent manifest error, determinations by the Agent or any Lender of the effect
of any Regulatory Change shall be conclusive, provided that such determinations
are made on a reasonable basis and in good faith.

Section 4.2            Suspension of LIBOR Loans.

            Anything herein to the contrary notwithstanding, if, on or prior to
the determination of any Adjusted Eurodollar Rate for any Interest Period:

            (a)                the Agent reasonably determines (which
determination shall be conclusive) that by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Adjusted Eurodollar Rate for such Interest Period, or

            (b)               the Agent reasonably determines (which
determination shall be conclusive) that the Adjusted Eurodollar Rate as
determined by the Agent will not adequately and fairly reflect the cost to the
Lenders of making or maintaining LIBOR Loans for such Interest Period;

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.

Section 4.3            Illegality.

            Notwithstanding any other provision of this Agreement, if it becomes
unlawful for any Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy to the Agent) and such Lender's obligation to make or Continue, or to
Convert Loans of any other Type into, LIBOR Loans shall be suspended until such
time as such Lender may again make and maintain LIBOR Loans (in which case the
provisions of Section 4.6 shall be applicable).

Section 4.4            Compensation.

            The Borrower shall pay to the Agent for the account of each Lender,
upon the request of such Lender through the Agent, such amount or amounts as
shall be sufficient (in the reasonable opinion of such Lender) to compensate it
for any loss, cost or expense that such Lender determines is attributable to:

            (a)                any payment or prepayment (whether mandatory or
optional) of a LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender
for any reason (including, without limitation, acceleration) on a date other
than the last day of the Interest Period for such Loan; or

            (b)               any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Article V to be satisfied) to borrow a LIBOR Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.

                                                                           
51                                                                           

--------------------------------------------------------------------------------




Upon the Borrower's request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof. 
Each Lender may use any reasonable averaging and attribution methods generally
applied by such Lender and may include, without limitation, administrative costs
as a component of such loss, cost or expense.  Absent manifest error,
determinations by any Lender in any such statement shall be conclusive, provided
that such determinations are made on a reasonable basis and in good faith.

Section 4.5            Affected Lenders.

            If (a) a Lender requests compensation pursuant to Section 3.12 or
4.1, and the Requisite Lenders are not also doing the same, or (b) the
obligation of any Lender to make LIBOR Loans or to Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended pursuant to Section 4.1(b) or
4.3 but the obligation of the Requisite Lenders shall not have been suspended
under such Sections, then, so long as there does not then exist any Default or
Event of Default, the Borrower, within thirty (30) days of such request for
compensation or suspension, as applicable, may either (i) demand that such
Lender (the "Affected Lender"), and upon such demand the Affected Lender shall
promptly, assign its Commitments to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.5(d) for a purchase price equal to
the aggregate principal balance of Loans then owing to the Affected Lender plus
any accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or (ii) pay to the Affected Lender the aggregate principal
balance of Loans then owing to the Affected Lender plus any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Affected Lender,
whereupon the Affected Lender shall no longer be a party hereto or have any
rights or obligations hereunder or under any of the other Loan Documents.  Each
of the Agent and the Affected Lender shall reasonably cooperate in effectuating
the replacement of such Affected Lender under this Section, but at no time shall
the Agent, such Affected Lender nor any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee.  The exercise by the Borrower of its rights under this Section shall
be at the Borrower's sole cost and expense and at no cost or expense to the
Agent, the Affected Lender or any of the other Lenders.  The terms of this
Section shall not in any way limit the Borrower's obligation to pay to any
Affected Lender compensation owing to such Affected Lender pursuant to
Section 3.12, 4.1 or 4.4.

Section 4.6            Treatment of Affected Loans.

            If the obligation of any Lender to make LIBOR Loans or to Continue,
or to Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1(b), 4.2 or 4.3, then such Lender's LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1(b) or 4.3, on such earlier date as such Lender may
specify to the Borrower with a copy to the Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.1 or 4.3 that gave rise to such Conversion no longer exist:

            (a)                to the extent that such Lender's LIBOR Loans have
been so Converted, all payments and prepayments of principal that would
otherwise be applied to such Lender's LIBOR Loans shall be applied instead to
its Base Rate Loans; and

                                                                           
52                                                                           

--------------------------------------------------------------------------------




            (b)               all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1 or 4.3 that gave rise to the Conversion
of such Lender's LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender's
Loans that are Base Rate Loans shall be automatically Converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding LIBOR
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding LIBOR Loans and by such Lender are held pro rata (as
to principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

Section 4.7            Change of Lending Office.

            Each Lender agrees that it will use reasonable efforts to designate
an alternate Lending Office with respect to any of its Loans affected by the
matters or circumstances described in Section 3.12, 4.1 or 4.3 to reduce the
liability of the Borrower or avoid the results provided thereunder, so long as
such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.

Section 4.8            Assumptions Concerning Funding of LIBOR Loans.

            Calculation of all amounts payable to a Lender under this Article IV
shall be made as though such Lender had actually funded LIBOR Loans through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such LIBOR Loans in an amount equal to the amount of the LIBOR
Loans and having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article IV.

ARTICLE V. Conditions Precedent

Section 5.1            Initial Conditions Precedent. 

            The obligation of the Lenders to effect or permit the occurrence of
the first Credit Event hereunder, whether as the making of a Loan or the
issuance of a Letter of Credit, is subject to the following conditions
precedent:

            (a)                The Agent shall have received each of the
following, in form and substance satisfactory to the Agent:

                                (i)                  Counterparts of this
Agreement executed by each of the parties hereto;

                                                                           
53                                                                           

--------------------------------------------------------------------------------




                                (ii)                Revolving Notes executed by
the Borrower payable to each Revolving Loan Lender and complying with the
applicable provisions of Section 2.12(a), Term Notes executed by the Borrower
payable to each Term Loan Lender and complying with the applicable provisions of
Section 2.12(b), Competitive Advance Notes executed by the Borrower payable to
each Lender, and the Swingline Note executed by the Borrower payable to the
Agent (which Notes shall be promptly forwarded by the Agent to the applicable
Lender);

                                (iii)               The Guaranty executed by
each Guarantor existing as of the Effective Date;

                                (iv)              The Contribution Agreement
executed by the Borrower and each Guarantor existing as of the Effective Date;

                                (v)                A favorable opinion of
counsel to the Obligors, addressed to the Agent, the Lenders and the Swingline
Lender, addressing such matters as Agent may require;

                                (vi)              The Governing Documents of
Borrower, each Guarantor and each general partner, managing member (or Person
performing similar functions) of such Persons certified as of a recent date by
the Secretary of State of the State of formation of the applicable Person;

                                (vii)             A good standing certificate
with respect to Borrower, each Guarantor and each general partner, managing
member (or Person performing similar functions) of such Persons issued as of a
recent date by the appropriate Secretary of State (and any state department of
taxation, as applicable) and certificates of qualification to transact business
or other comparable certificates issued by the Secretary of State (and any state
department of taxation, as applicable), of each state in which such Person is
organized, in which the Unencumbered Assets owned (or leased pursuant to an
Eligible Ground Lease) by such Person are located, and wherever such Person is
required to be so qualified and where the failure to be so qualified would have,
in each instance, a Material Adverse Effect;

                                (viii)           A certificate of incumbency
signed by the general partner, secretary (or Person performing similar
functions) of Borrower, each Guarantor and their respective general partners,
managing members (or Person performing similar functions) as to each of the
partners, officers or other Persons authorized to execute and deliver the Loan
Documents to which any of them is a party and the officers or other
representatives of the Borrower then authorized to deliver Notices of Borrowing,
Notices of Swingline Borrowings and Competitive Bid Requests and to request the
issuance of Letters of Credit;

                                (ix)              Copies, certified by the
general partner, secretary or other authorized Person of each of the Borrower,
the Guarantors and their respective general partners, managing members (or
Persons performing similar functions) of such Persons of all partnership,
limited liability company, corporate (or comparable) action taken by such Person
to authorize the execution, delivery and performance of the Loan Documents to
which such Persons are a party;

                                (x)                A copy of (x) the detailed
description of the Indebtedness of the Borrower, the other Obligors and their
respective Subsidiaries included in the most recently published 10Q, 10K and a
Quarterly Supplemental Package (substantially in the form provided to Agent
prior to the date hereof), and (y) each Material Contract, in each case
certified as true, correct and complete by the chief operating officer or chief
financial officer of the Borrower;

                                (xi)              The Fees then due and payable
under Section 3.6, and any other Fees payable to the Agent and the Lenders on or
prior to the Effective Date;

                                                                           
54                                                                           

--------------------------------------------------------------------------------




                                (xii)             A Compliance Certificate
calculated as of December 31, 2005; and

                                (xiii)           Such other documents,
agreements and instruments as the Agent on behalf of the Lenders may reasonably
request; and

            (b)               In the good faith judgment of the Agent and the
Lenders:

                                (i)                  There shall not have
occurred or become known to the Agent or any of the Lenders any event,
condition, situation or status since the date of the information contained in
the financial and business projections, budgets, pro forma data and forecasts
concerning the Borrower, the other Obligors, and their respective Subsidiaries
delivered to the Agent and the Lenders prior to the Agreement Date that has had
or could reasonably be expected to result in a Material Adverse Effect;

                                (ii)                No litigation, action, suit,
investigation or other arbitral, administrative or judicial proceeding shall be
pending or threatened which could reasonably be expected to (1) result in a
Material Adverse Effect or (2) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower or any other Obligor to fulfill the respective obligations under the
Loan Documents to which it is a party;

                                (iii)               The Borrower, the other
Obligors and their respective Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(1) any Applicable Law or (2) any agreement, document or instrument to which the
Borrower or any other Obligor is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Obligor to fulfill
their respective obligations under the Loan Documents to which it is a party;
and

                                (iv)              There shall not have occurred
or exist any other material disruption of financial or capital markets that
could reasonably be expected to materially and adversely affect the transactions
contemplated by the Loan Documents.

Section 5.2            Conditions Precedent to All Loans and Letters of Credit.

                                                                           
55                                                                           

--------------------------------------------------------------------------------




            The obligations of the Lenders to make any Loans, of the Issuing
Lender to issue Letters of Credit, and of the Swingline Lender to make any
Swingline Loan are all subject to the further condition precedent that:  (a) no
Default or Event of Default shall have occurred and be continuing as of the date
of the making of such Loan or date of issuance of such Letter of Credit or would
exist immediately after giving effect thereto; (b) the representations and
warranties made or deemed made by the Borrower and each other Obligor in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of the making of such Loan or date of
issuance of such Letter of Credit with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted hereunder, and (c) in the case of the borrowing of
Revolving Loans or Term Loans, the Agent shall have received a timely Notice of
Borrowing.  Each Credit Event shall constitute a certification by the Borrower
to the effect set forth in the preceding sentence (both as of the date of the
giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Agent and the Issuing Lender, as applicable, prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event).  In addition, if such Credit Event is the making of a Loan, the Borrower
shall be deemed to have represented to the Agent and the Lenders at the time
such Loan is made that all applicable conditions to the making of such Loan
contained in Article V have been satisfied.

Section 5.3            Conditions as Covenants.

            If the Lenders make any Loans, or the Issuing Lender issues a Letter
of Credit, prior to the satisfaction of all applicable conditions precedent set
forth in Sections 5.1 and 5.2, the Borrower shall nevertheless cause such
condition or conditions to be satisfied within five (5) Business Days after the
date of the making of such Loans or the issuance of such Letter of Credit. 
Unless set forth in writing to the contrary, the making of its initial Loan by a
Lender shall constitute a certification by such Lender to the Agent and the
other Lenders that the Borrower has satisfied the conditions precedent for
initial Loans set forth in Sections 5.1 and 5.2 or such Lender has waived such
conditions.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1            Representations and Warranties.

            In order to induce the Agent and each Lender to enter into this
Agreement and to make Loans and issue Letters of Credit, the Borrower represents
and warrants to the Agent and each Lender as follows:

            (a)                Organization; Power; Qualification.  Each of the
Borrower, the other Obligors and their respective Subsidiaries is a corporation,
partnership or other legal entity, duly organized or formed, validly existing
and in good standing under the jurisdiction of its incorporation or formation,
has the power and authority to own or lease its respective properties and to
carry on its respective business as now being and hereafter proposed to be
conducted and is duly qualified and is in good standing as a foreign
corporation, partnership or other legal entity, and authorized to do business,
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization and where the failure
to be so qualified or authorized would have, in each instance, a Material
Adverse Effect.

                                                                           
56                                                                           

--------------------------------------------------------------------------------




            (b)               Ownership Structure.  As of the Agreement Date
Part I of Schedule 6.1(b) is a complete and correct list or diagram of all
Subsidiaries of Borrower and the other Obligors setting forth for each such
Subsidiary (i) the jurisdiction of organization of such Subsidiary, (ii) each
Obligor which holds any Equity Interests in such Subsidiary, (iii) the nature of
the Equity Interests held by each such Person, (iv) the percentage of ownership
of such Subsidiary represented by such Equity Interests and (v) whether such
Subsidiary is a Material Subsidiary.  Except as disclosed in such Schedule, as
of the Agreement Date (i) each Obligor and its Subsidiaries owns, free and clear
of all Liens (other than Permitted Liens) and Negative Pledges, and has the
unencumbered right to vote, all outstanding Equity Interests in each Person
shown to be held by it on such Schedule, (ii) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable, and (iii) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders' or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of capital stock of any class, or
partnership or other ownership interests of any type in, any such Person.  As of
the Agreement Date Part II of Schedule 6.1(b) correctly sets forth or diagrams
all Unconsolidated Affiliates of Borrower, including the correct legal name of
such Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by Borrower.

            (c)                Authorization of Agreement, Etc.  Borrower has
the right and power, and has taken all necessary action to authorize it, to
borrow and obtain other extensions of credit hereunder.  Borrower and each other
Obligor has the right and power, and has taken all necessary action to authorize
it, to execute, deliver and perform each of the Loan Documents to which it is a
party in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby.  The Loan Documents to which the
Borrower or any other Obligor is a party have been duly executed and delivered
by the duly authorized officers or other representatives of such Person and each
is a legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms except as the same may be limited
by bankruptcy, insolvency, and other similar laws affecting the rights of
creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein may be limited by equitable principles generally.

            (d)               Compliance of Loan Documents with Laws, Etc.  The
execution, delivery and performance of this Agreement, the Notes and the other
Loan Documents to which the Borrower or any other Obligor is a party in
accordance with their respective terms and the borrowings and other extensions
of credit hereunder do not and will not, by the passage of time, the giving of
notice, or both:  (i) require any Governmental Approval or violate any
Applicable Law (including all Environmental Laws) relating to the Borrower or
any other Obligor; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of the Borrower or any other Obligor,
or any indenture, agreement or other instrument to which the Borrower or any
other Obligor is a party or by which it or any of its respective properties may
be bound; or (iii) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by the
Borrower or any other Obligor.

            (e)                Compliance with Law; Governmental Approvals,
Agreements.  The Borrower, each other Obligor, and each of their respective
Subsidiaries is in compliance with its Governing Documents, each agreement,
judgment, decree or order to which any of them is a party or by which any of
them or their properties may be bound, each Governmental Approval applicable to
it and in compliance with all other Applicable Law (including without
limitation, Environmental Laws) relating to such Person except for
noncompliances which, and Governmental Approvals the failure to possess which,
would not, individually or in the aggregate, cause a Default or an Event of
Default or have a Material Adverse Effect.

                                                                           
57                                                                           

--------------------------------------------------------------------------------




            (f)                 Title to Properties; Liens; Title Insurance.  As
of the Agreement Date, Schedule 6.1(f) sets forth all of the real property owned
or leased by the Borrower, each other Obligor and each of their respective
Subsidiaries.  Each such Person has good, marketable and legal title to, or a
valid leasehold interest in, its respective assets.  Each of the Borrower, the
other Obligors and their respective Subsidiaries have title to their properties
sufficient for the conduct of their business.  As of the Agreement Date, there
are no Liens or Negative Pledges against any Unencumbered Assets except for
Permitted Liens.  The Borrower or another Obligor is with respect to all
Unencumbered Assets, Trapped Equity Properties and other real property
reasonably necessary for the operation of its business, the named insured under
a policy of title insurance issued by a title insurer operating in the
jurisdiction where such real property is located.  As to each such policy of
title insurance (i) the coverage amount equals or exceeds the acquisition cost
of the related real property and any improvements added thereto by such Person
(ii) no claims are pending that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect; and (iii) no title insurer has given
notice to the insured Person that such policy of title insurance is no longer in
effect.  Neither Borrower, any other Obligor nor any of their respective
Subsidiaries has knowledge of any defect in title of any Property that could,
individually or in the aggregate, have a Material Adverse Effect.

            (g)                Existing Indebtedness.  The detailed description
of the Indebtedness of the Borrower, the other Obligors and their respective
Subsidiaries provided to Agent pursuant to Section 5.1(a)(ix) is a true correct
and complete copy of the description included in the most recently published
10Q, 10K and a Quarterly Supplemental Package (substantially in the form
provided to Agent prior to the date hereof), and as of December 31, 2005, is a
complete and correct listing of all Indebtedness of the Borrower, the other
Obligors and their respective Subsidiaries, including without limitation,
Contingent Liabilities of the Borrower and the other Obligors and their
respective Subsidiaries, and indicating whether such Indebtedness is Secured
Debt, Secured Recourse Debt or Unsecured Debt.  During the period from such date
to the Agreement Date, neither the Borrower, any other Obligor nor any of their
respective Subsidiaries incurred any material Indebtedness except as set forth
in such description.  The Borrower, the other Obligors, and their respective
Subsidiaries have performed and are in compliance with all of the terms of all
Indebtedness of such Persons and all instruments and agreements relating
thereto, and no default or event of default, or event or condition which with
the giving of notice, the lapse of time, or both, would constitute such a
default or event of default, exists with respect to any such Indebtedness.

            (h)                Material Contracts.  Each of the Borrower, the
other Obligors and their respective Subsidiaries that is a party to any Material
Contract is in compliance with all of the terms of such Material Contract, and
no default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute such a default or event of
default, exists with respect to any such Material Contract.

                                                                           
58                                                                           

--------------------------------------------------------------------------------




            (i)                  Litigation.  Except as set forth on
Schedule 6.1(i), there are no actions, suits or proceedings pending (nor, to the
knowledge of the Borrower, are there any actions, suits or proceedings
threatened, nor is there any basis therefor) against or in any other way
relating adversely to or affecting the Borrower, any other Obligor, any of their
respective Subsidiaries or any of their respective property in any court, or
before any tribunal, administrative agency, board, arbitrator or mediator of any
kind or before or by any other Governmental Authority which could reasonably be
expected to have a Material Adverse Effect or which question the validity or
enforceability of any of the Loan Documents.  There are no strikes, slow downs,
work stoppages or walkouts or other labor disputes in progress or threatened
relating to the Borrower, any other Obligor, or any of their respective
Subsidiaries which could be reasonably expected to have a Material Adverse
Effect.  There are no judgments outstanding against or affecting the Borrower,
any other Obligor, any of their respective Subsidiaries or any of their
respective properties individually or in the aggregate involving amounts in
excess of $10,000,000.

            (j)                 Taxes.  All federal, state and other tax returns
of the Borrower, any other Obligor or any of their respective Subsidiaries
required by Applicable Law to be filed have been duly filed, and all federal,
state and other taxes, assessments and other governmental charges or levies upon
the Borrower, each other Obligor, any of their respective Subsidiaries and their
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment which is at the time permitted under
Section 7.6.  As of the Agreement Date, none of the United States income tax
returns of the Borrower, any other Obligor or any of their respective
Subsidiaries is under audit.  All charges, accruals and reserves on the books of
the Borrower, any other Obligor and each of their respective Subsidiaries in
respect of any taxes or other governmental charges are in accordance with GAAP.

            (k)               Financial Statements.  Borrower has furnished to
each Lender copies of (i) the audited consolidated balance sheet of Borrower and
its consolidated Subsidiaries for the fiscal year ending December 31, 2005, and
the related audited consolidated statements of income, shareholders' equity and
cash flow for the fiscal year ending on such date, with the opinion thereon of
Ernst & Young, (ii) the audited consolidated balance sheet of Parkway Properties
and its consolidated Subsidiaries for the fiscal year ending December 31, 2005
and the related audited consolidated statements of income, shareholders' equity
and cash flow for the fiscal year ending on such date with the opinion thereof
of Ernst & Young and (iii) unaudited statements of Net Operating Income for each
of the Unencumbered Assets for the fiscal quarter ended December 31, 2005
satisfactory in form to the Agent and certified by the chief financial officer
of General Partner.  Such financial statements (including in each case related
schedules and notes) are complete and correct and present fairly, in accordance
with GAAP consistently applied throughout the periods involved, the consolidated
financial position of Borrower and its consolidated Subsidiaries or Parkway and
its consolidated Subsidiaries, as applicable, as at their respective dates and
the results of operations and the cash flow for such periods.  Such statements
included in the item (iii) above are complete and correct and present fairly, in
accordance with GAAP consistently applied throughout the periods involved the
Net Operating Income for such periods.  Neither Borrower, Parkway Properties,
nor any Subsidiary of Borrower or Parkway Properties has on the Agreement Date
any material contingent liabilities, liabilities, liabilities for taxes, or
unusual or long-term commitments or unrealized or forward anticipated losses
from any unfavorable commitments, except as referred to or reflected or provided
for in said financial statements or except as set forth on Schedule 6.1(k).

            (l)                  No Material Adverse Change.  Since December 31,
2005, there has been no material adverse change in the consolidated financial
condition, results of operations, business or prospects of the Borrower, the
Obligors or their respective Subsidiaries.  Each of the Borrower, the other
Obligors and their respective Subsidiaries are Solvent.

                                                                           
59                                                                           

--------------------------------------------------------------------------------




            (m)              ERISA.  Each member of the ERISA Group is in
compliance with its obligations under the minimum funding standards of ERISA and
the Internal Revenue Code with respect to each Plan and is in compliance with
the presently applicable provisions of ERISA and the Internal Revenue Code with
respect to each Plan, except in each case for noncompliances which could not
reasonably be expected to have a Material Adverse Effect.  As of the Agreement
Date, no member of the ERISA Group has (i) sought a waiver of the minimum
funding standard under Section 412 of the Internal Revenue Code in respect of
any Plan, (ii) failed to make any contribution or payment to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code or (iii) incurred any liability under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA.

            (n)                No Plan Assets; No Prohibited Transaction.  None
of the assets of the Borrower, any other Obligor or their respective
Subsidiaries constitute "plan assets" within the meaning of ERISA, the Internal
Revenue Code and the respective regulations promulgated thereunder.  The
execution, delivery and performance of this Agreement and the other Loan
Documents, and the borrowing and repayment of amounts hereunder, do not and will
not constitute "prohibited transactions" under ERISA or the Internal Revenue
Code.

            (o)               Absence of Defaults.  None of the Borrower, any
other Obligor nor any of their respective Subsidiaries is in default under its
Governing Documents, and no event has occurred, which has not been remedied,
cured or irrevocably waived:  (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, a determination of materiality, the satisfaction of any
condition, or any combination of the foregoing, would constitute, a default or
event of default by Borrower, any other Obligor or any of their respective
Subsidiaries under any agreement (other than this Agreement) or judgment, decree
or order to which Borrower, any other Obligor or any of their respective
Subsidiaries is a party or by which any Borrower, any other Obligor, any of
their respective Subsidiaries or any of their respective properties may be bound
where such default or event of default could, individually or in the aggregate,
involve Indebtedness or other obligations or liabilities in excess of
$5,000,000.

            (p)               Environmental Matters. 

                                (i)                  The Borrower, each other
Obligor and each of their respective Subsidiaries is in compliance with the
requirements of all applicable Environmental Laws except for such non‑compliance
which could not, either individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

                                (ii)                No Hazardous Materials have
been (i) generated or manufactured on, transported to or from, treated at,
stored at or discharged from any Property in violation of any Environmental
Laws; (ii) discharged into subsurface waters under any Property in violation of
any Environmental Laws; or (iii) discharged from any Property on or into
property or waters (including subsurface waters) adjacent to any Property in
violation of any Environmental Laws, which violation, in the case of any of (i),
(ii) or (iii) could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

                                                                           
60                                                                           

--------------------------------------------------------------------------------




                                (iii)               Except for any of the
following matters or liabilities that could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, neither the
Borrower, any other Obligor nor any of their respective Subsidiaries (i) has
received notice (written or oral) or otherwise learned of any claim, demand,
suit, action, proceeding, event, condition, report, directive, lien, violation,
non‑compliance or investigation indicating or concerning any potential or actual
liability (including, without limitation, potential liability for enforcement,
investigatory costs, cleanup costs, government response costs, removal costs,
remedial costs, natural resources damages, property damages, personal injuries
or penalties) arising in connection with (x) any non‑compliance with or
violation of the requirements of any applicable Environmental Laws, or (y) the
presence of any Hazardous Materials on any Property (or any Property previously
owned by any of such Persons) or the release or threatened release of any
Hazardous Materials into the environment, (ii) has any threatened or actual
liability in connection with the presence of any Hazardous Materials on any
Property (or any Property previously owned by any of such Persons) or the
release or threatened release of any Hazardous Materials into the environment,
(iii) has received notice of any federal or state investigation evaluating
whether any remedial action is needed to respond to the presence of any
Hazardous Materials on any Property (or any Property previously owned by any of
such Persons) or a release or threatened release of any Hazardous Materials into
the environment for which the Borrower, any Obligor or any of their respective
Subsidiaries is or may be liable, or (iv) has received notice that a Borrower,
any Obligor or any of their respective Subsidiaries is or may be liable to any
Person under any Environmental Law.

                                (iv)              To the best of Borrower's
knowledge after due inquiry, no Property is located in an area identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards, or if any such Property is located in such a special flood hazard area,
then the Borrower has obtained all insurance that is required to be maintained
by law or which is customarily maintained by Persons engaged in similar
businesses and owning similar Properties in the same general areas in which the
Borrower operates.

            (q)               Investment Company.  None of the Borrower, any
other Obligor or any of their respective Subsidiaries, is (i) an "investment
company" or a company "controlled" by an "investment company" within the meaning
of the Investment Company Act of 1940, as amended or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.

            (r)                 Margin Stock.  None of the Borrower, any other
Obligor or any of their respective Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying
"margin stock" or a "margin security" within the meaning of Regulations T, U and
X of the Board of Governors of the Federal Reserve System.

            (s)                Affiliate Transactions.  Except as permitted by
Section 9.9, none of the Borrower, any other Obligor or any of their respective
Subsidiaries is a party to or bound by any agreement or arrangement (whether
oral or written) to which any Affiliate of any Borrower, any other Obligor or
any of their respective Subsidiaries is a party.

                                                                           
61                                                                           

--------------------------------------------------------------------------------




            (t)                 Intellectual Property.  (i) The Borrower, each
other Obligor and each of their respective Subsidiaries owns or has the right to
use, under valid license agreements or otherwise, all material patents,
licenses, franchises, trademarks, trademark rights, trade names, trade name
rights, trade secrets and copyrights (collectively, "Intellectual Property")
used in the conduct of their respective businesses as now conducted and as
contemplated by the Loan Documents, without known conflict with any patent,
license, franchise, trademark, trade secret, trade name, copyright, or other
proprietary right of any other Person; (ii) the Borrower, and each other Obligor
and each of their respective Subsidiaries have taken all such steps as they deem
reasonably necessary to protect their respective rights under and with respect
to such Intellectual Property; (iii) no claim has been asserted by any Person
with respect to the use of any Intellectual Property by the Borrower, any other
Obligor or any of their respective Subsidiaries, or challenging or questioning
the validity or effectiveness of any Intellectual Property; and (iv) the use of
such Intellectual Property by the Borrower, the other Obligors and each of their
respective Subsidiaries, does not infringe on the rights of any Person, subject
to such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, the other Obligors or any of their
respective Subsidiaries that could be reasonably expected to have a Material
Adverse Effect.

            (u)                Business.  The Borrower, the other Obligors and
each of their respective Subsidiaries are engaged substantially in the business
of the acquisition, disposition, financing, ownership, development
rehabilitation, leasing, operation and management of office buildings and other
business activities incidental thereto.

            (v)                Broker's Fees.  No broker's or finder's fee,
commission or similar compensation will be payable with respect to the
transactions contemplated hereby.  No other similar fees or commissions will be
payable by any Obligor for any other services rendered to the Borrower, any of
the Subsidiaries of the Borrower or any other Obligor or any other Obligor
ancillary to the transactions contemplated hereby.

                                                                           
62                                                                           

--------------------------------------------------------------------------------




            (w)              Accuracy and Completeness of Information.  No
written information, report or other papers or data (excluding financial
projections and other forward looking statements) furnished to the Agent or any
Lender by, on behalf of, or at the direction of, the Borrower, any other Obligor
or any of their respective Subsidiaries in connection with or relating in any
way to this Agreement, contained any untrue statement of a fact material to the
creditworthiness of the Borrower, any other Obligor or any of their respective
Subsidiaries or omitted to state a material fact necessary in order to make such
statements contained therein, in light of the circumstances under which they
were made, not misleading.  The written information, reports and other papers
and data with respect to the Borrower, any other Obligor or any of their
respective Subsidiaries or the Unencumbered Assets (other than projections and
other forward-looking statements) furnished to the Agent or the Lenders in
connection with or relating in any way to this Agreement was, at the time so
furnished, complete and correct in all material respects, or has been
subsequently supplemented by other written information, reports or other papers
or data, to the extent necessary to give in all material respects a true and
accurate knowledge of the subject matter.  All financial statements furnished to
the Agent or any Lender by, on behalf of, or at the direction of, the Borrower,
any other Obligor or any of their respective Subsidiaries in connection with or
relating in any way to this Agreement, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods.  All financial projections and other forward looking statements
prepared by, or on behalf of the Borrower, any other Obligor or any of their
respective Subsidiaries that have been or may hereafter be made available to the
Agent or any Lender were or will be prepared in good faith based on reasonable
assumptions.  No fact or circumstance is known to the Borrower which has had, or
may in the future have (so far as the Borrower can reasonably foresee), a
Material Adverse Effect which has not been set forth in the financial statements
referred to in Section 6.1(k) or in such information, reports or other papers or
data or otherwise disclosed in writing to the Agent and the Lenders prior to the
Effective Date.

            (x)                REIT Status.  Parkway Properties qualifies, and
has since January 1, 1997 qualified, as a REIT, has elected to be treated as a
REIT, and is in compliance with all requirements and conditions imposed under
the Internal Revenue Code to allow Parkway Properties to maintain its status as
a REIT.

            (y)                Unencumbered Assets and Trapped Equity
Properties.  As of the Agreement Date, Schedule 6.1(y) is a correct and complete
list of all Unencumbered Assets and Trapped Equity Properties.  Each of the
assets included by the Borrower in calculations of the Value of the Pool
satisfies all of the requirements contained in this Agreement for the same to be
included therein.

            (z)                Insurance.  The Borrower, the other Obligors and
their respective Subsidiaries have insurance covering the Borrower, the other
Obligors and their respective Subsidiaries and their respective Properties (the
cost of such insurance being borne by the insured thereunder) in such amounts
and against such risks and casualties as are customary for Persons or Properties
of similar character and location, due regard being given to the type of
improvements thereon, their construction, location, use and occupancy.  As of
the Agreement Date, none of the Borrower, any other Obligor nor any of their
respective Subsidiaries has received notice that any such insurance has been
cancelled, not renewed, or impaired in any way.

            (aa)            Ownership of Borrower.  General Partner is the sole
general partner of Borrower and owns free of any Lien or other claim a one
percent (1%) Equity Interest in Borrower as the general partner thereof. 
Parkway Properties is a limited partner of Borrower and owns free of any Lien or
other claim approximately a ninety eight percent (98%) Equity Interest in
Borrower as a limited partner thereof.

            (bb)           No Bankruptcy Filing.  None of the Borrower, any
Obligor or any of their respective Subsidiaries is contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of its assets or property, and the Borrower has no
knowledge of any Person contemplating the filing of any such petition against
any of such Persons.

            (cc)            No Fraudulent Intent.  Neither the execution and
delivery of this Agreement or any of the other Loan Documents nor the
performance of any actions required hereunder or thereunder is being undertaken
by the Borrower or any other Obligor with or as a result of any actual intent by
any of such Persons to hinder, delay or defraud any entity to which any of such
Persons is now or will hereafter become indebted.

                                                                           
63                                                                           

--------------------------------------------------------------------------------




            (dd)           Transaction in Best Interests of Borrower and
Obligors; Consideration.  The transaction evidenced by this Agreement and the
other Loan Documents is in the best interests of the Borrower and the other
Obligors and the creditors of such Persons.  The direct and indirect benefits to
inure to the Borrower and the other Obligors pursuant to this Agreement and the
other Loan Documents constitute substantially more than "reasonably equivalent
value" (as such term is used in §548 of the Bankruptcy Code) and "valuable
consideration," "fair value," and "fair consideration" (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by the Borrower and the other Obligors pursuant to this Agreement
and the other Loan Documents, and but for the willingness of each Guarantor to
guaranty the Obligations, the Borrower would be unable to obtain the financing
contemplated hereunder which financing will enable the Borrower and the other
Obligors to have available financing to conduct and expand their business.  The
Borrower and the other Obligors constitute a single integrated financial
enterprise and each receives a benefit from the availability of credit under
this Agreement to the Borrower.

            (ee)            Property.  All of the Borrower's, the other
Obligors' and their respective Subsidiaries' properties are in good repair and
condition, subject to ordinary wear and tear, other than with respect to
deferred maintenance existing as of the date of acquisition of such property as
permitted in this Section.  The Borrower has completed or caused to be completed
an appropriate investigation of the environmental condition of each Property as
of the later of the date of the Borrower's, the Obligors' or the applicable
Subsidiary's purchase thereof or the date upon which such property was last
security for Indebtedness of such Persons, including preparation of a "Phase I"
report and, if appropriate, a "Phase II" report, in each case prepared by a
recognized environmental engineer in accordance with customary standards which
discloses that such property is not in violation of the representations and
covenants set forth in this Agreement, unless such violation has been disclosed
in writing to the Agent and remediation actions satisfactory to Agent are being
taken.  There are no unpaid or outstanding real estate or other taxes or
assessments on or against any property of the Borrower, the other Obligors or
their respective Subsidiaries which are delinquent.  Except as set forth in
Schedule 6.1(ee) hereto, there are no pending eminent domain proceedings against
any property of the Borrower, the other Obligors or their respective
Subsidiaries or any part thereof, and, to the knowledge of the Borrower, no such
proceedings are presently threatened or contemplated by any taking authority
which may, in all such events, individually or in the aggregate have a Material
Adverse Effect.  None of the property of the Borrower, the other Obligors or
their respective Subsidiaries is now damaged or injured as a result of any fire,
explosion, accident, flood or other casualty in any manner which individually or
in the aggregate would have any Material Adverse Effect.

            (ff)               No Event of Default.  No Default or Event of
Default has occurred and is continuing.

            (gg)            Subordination.  None of the Borrower or any other
Obligor is a party to or bound by any agreement, instrument or indenture that
may require the subordination in right or time of payment of any of the
Obligations to any other indebtedness or obligation of any of such Persons.

            (hh)            Tax Shelter Representation.  The Borrower does not
intend to treat the Loans, and/or related transactions as being a "reportable
transaction" (within the meaning of Treasury Regulation Section 1.6011-4).  In
the event the Borrower determines to take any action inconsistent with such
intention, it will promptly notify the Agent thereof.  If the Borrower so
notifies the Agent, the Borrower acknowledges that one or more of the Lenders
may treat its Loans as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1, and such Lender or Lenders, as applicable, will
maintain the lists and other records required by such Treasury Regulation.

                                                                           
64                                                                           

--------------------------------------------------------------------------------




            (ii)                Anti-Terrorism Laws.

                                (i)                  None of the Borrower or any
other Obligor or any of their Affiliates is in violation of any laws or
regulations relating to terrorism or money laundering ("Anti-Terrorism Laws"),
including Executive Order No. 13224 on Terrorist Financing, effective September
24, 2001 (the "Executive Order") and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56.

                                (ii)                None of the Borrower, any
other Obligor or any of their Affiliates, or any of their brokers or other
agents acting or benefiting from the Loan is a Prohibited Person. A "Prohibited
Person" is any of the following:

                                                    (1)               a person
or entity that is listed in the Annex to, or is otherwise subject to the
provisions of, the Executive Order;

                                                    (2)               a person
or entity owned or controlled by, or acting for or on behalf of, any person or
entity that is listed in the Annex to, or is otherwise subject to the provisions
of, the Executive Order;

                                                    (3)               a person
or entity with whom any Lender is prohibited from dealing or otherwise engaging
in any transaction by any Anti-Terrorism Law;

                                                    (4)               a person
or entity who commits, threatens or conspires to commit or supports "terrorism"
as defined in the Executive Order; or

                                                    (5)               a person
or entity that is named as a "specially designated national and blocked person"
on the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list. 

                                (iii)               None of the Borrower or any
other Obligor, any of their Affiliates or any of their brokers or other agents
acting in any capacity in connection with the Loan (1) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Prohibited Person, (2) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

                                (iv)              Borrower and the other
Obligors shall not (1) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order or any
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism Law
(and Borrower shall deliver to Agent any certification or other evidence
requested from time to time by Agent in its reasonable discretion, confirming
Borrower's and the other Obligors' compliance herewith).

                                                                           
65                                                                           

--------------------------------------------------------------------------------




Section 6.2            Survival of Representations and Warranties, Etc.

            All statements contained in any certificate, financial statement or
other instrument delivered by or on behalf of the Borrower, any other Obligor or
any of their respective Subsidiaries to the Agent or any Lender pursuant to or
in connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Borrower prior to
the Agreement Date and delivered to the Agent or any Lender in connection with
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Borrower under this Agreement.  All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and the
date of the occurrence of any Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically permitted hereunder.  All such representations and warranties shall
survive the effectiveness of this Agreement, the execution and delivery of the
Loan Documents and the making of the Loans and the issuance of the Letters of
Credit.

ARTICLE VII. AFFIRMATIVE COVENANTS

            For so long as this Agreement is in effect, unless the Requisite
Lenders (or, if required pursuant to Section 12.6, all of the Lenders) shall
otherwise consent in the manner provided for in Section 12.6, the Borrower shall
comply with the following covenants:

Section 7.1            Preservation of Existence and Similar Matters. 

            Except as otherwise permitted under Section 9.7, the Borrower shall
preserve and maintain, and cause each other Obligor and each Subsidiary of the
Borrower or any other Obligor to preserve and maintain, their respective
existence, rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation and qualify and remain qualified and authorized
to do business in each jurisdiction in which it is organized, in each
jurisdiction in which any Unencumbered Asset or Trapped Equity Property owned
(or leased pursuant to an Eligible Ground Lease) by it is located, and in each
other jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization and where the failure to
be so authorized and qualified could reasonably be expected to have a Material
Adverse Effect.  Borrower shall, and shall cause the other Obligors and each
Subsidiary of the Borrower or any other Obligor to, develop and implement such
programs, policies and procedures as are necessary to comply with the USA
Patriot Act and shall promptly advise Agent in writing in the event that any of
such Persons shall determine that any investors in such Persons are in violation
of such act.

Section 7.2            Compliance with Applicable Law and Contracts. 

                                                                           
66                                                                           

--------------------------------------------------------------------------------




            The Borrower shall comply, and cause each other Obligor and each
Subsidiary of the Borrower or any other Obligor to comply, with (a) all
Applicable Law, including the obtaining of all Governmental Approvals, (b) their
respective Governing Documents, and (c) all mortgages, indentures, contracts,
agreements and instruments to which it is a party or by which any of its
properties may be bound, the failure, in any such event, with which to comply
could reasonably be expected to have a Material Adverse Effect.

Section 7.3            Maintenance of Property. 

            In addition to the requirements of any of the other Loan Documents,
the Borrower shall, and shall cause each other Obligor and each Subsidiary of
the Borrower and each other Obligor to, (a) protect and preserve all of its
properties or cause to be protected and preserved, and maintain or cause to be
maintained in good repair, working order and condition all tangible properties,
ordinary wear and tear excepted, and (b)  make or cause to be made all needed
and appropriate repairs, renewals, replacements and additions to such
properties, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times.

Section 7.4            Conduct of Business. 

            The Borrower shall at all times carry on, and cause the other
Obligors and the Subsidiaries of the Borrower and the other Obligors to carry
on, their respective businesses as now conducted and as described in
Section 6.1(u).

Section 7.5            Insurance. 

            In addition to the requirements of any of the other Loan Documents,
the Borrower shall, and shall cause each other Obligor and each Subsidiary of
the Borrower and each other Obligor to, maintain or cause to be maintained
commercially reasonable insurance with financially sound and reputable insurance
companies covering such Persons and their respective properties in such amounts
and against such risks and casualties as are customary for Persons or properties
of similar character and location, due regard being given to the type of
improvements thereon, their construction, location, use and occupancy, and from
time to time deliver to the Agent or any Lender upon its request a detailed list
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby, together with copies of all policies or certificates of the
insurance then in effect.

Section 7.6            Payment of Taxes and Claims. 

            The Borrower shall, and shall cause each other Obligor and each
Subsidiary of the Borrower and each other Obligor to, pay and discharge or cause
to be paid and discharged when due (a) all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any
properties belonging to it, and (b) all lawful claims of materialmen, mechanics,
carriers, warehousemen and landlords for labor, materials, supplies and rentals
which, if unpaid, might become a Lien on any properties of such Person;
provided, however, that this Section shall not require the payment or discharge
of any such tax, assessment, charge, levy or claim which is being contested in
good faith by appropriate proceedings which operate to suspend the collection
thereof and for which adequate reserves have been established on the books of
such Person, in accordance with GAAP; provided, further that upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor, such Person either (A) will provide a bond issued by a surety
reasonably acceptable to the Agent and sufficient to stay all such proceedings
or (B) if no such bond is provided, will pay each such tax, assessment,
governmental charge, levy or claim.

                                                                           
67                                                                           

--------------------------------------------------------------------------------




Section 7.7            Visits and Inspections. 

            The Borrower shall, and shall cause each other Obligor and each
Subsidiary of the Borrower and each other Obligor to, permit representatives or
agents of any Lender or the Agent, from time to time, as often as may be
reasonably requested, but only during normal business hours and at the expense
of such Lender or the Agent (unless a Default or Event of Default shall be
continuing, in which case the exercise by the Agent or such Lender of its rights
under this Section shall be at the expense of the Borrower), as the case may be,
to: (a) visit and inspect all properties of the Borrower, such Subsidiary or
other Obligor to the extent any such right to visit or inspect is within the
control of such Person; (b) inspect and make extracts from their respective
books and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its principal officers, and its
independent accountants, its business, properties, condition (financial or
otherwise), results of operations and performance.  If requested by the Agent,
the Borrower shall execute an authorization letter addressed to its accountants
authorizing the Agent or any Lender to discuss the financial affairs of the
Borrower, any other Obligor or any Subsidiary of Borrower or any other Obligor
with its accountants.

Section 7.8            Use of Proceeds; Letters of Credit. 

            The Borrower shall use the proceeds of all Loans and all Letters of
Credit for general business purposes only.  The Borrower shall not, and shall
not permit any other Obligor or any Subsidiary of Borrower or any other Obligor
to, use any part of such proceeds or Letters of Credit to purchase or carry, or
to reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulations T, U or X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.

Section 7.9            Environmental Matters. 

            The Borrower shall, and shall cause all other Obligors and each
Subsidiary of the Borrower and each other Obligor to, comply or cause to be
complied with, all Environmental Laws in all material respects.  If the
Borrower, any other Obligor or any Subsidiary of Borrower or any other Obligor
shall (a) receive notice that any material violation of any Environmental Law
may have been committed or is about to be committed by such Person, (b) receive
notice that any administrative or judicial complaint or order has been filed or
is about to be filed against Borrower, or any other Obligor or any of their
respective Subsidiaries alleging material violations of any Environmental Law or
requiring Borrower, any other Obligor or any of their respective Subsidiaries to
take any action in connection with the release of Hazardous Materials, or
(c) receive any notice from a Governmental Authority or private party alleging
that Borrower, any other Obligor or any of their respective Subsidiaries may be
liable or responsible for costs associated with a response to or cleanup of a
release of Hazardous Materials or any damages caused thereby individually or in
the aggregate in excess of $5,000,000, the Borrower shall provide the Agent and
each Lender with a copy of such notice within thirty (30) days after the receipt
thereof by such Person.  The Borrower shall, and shall cause the other Obligors
and each Subsidiary of the Borrower or any other Obligor to, take or cause to be
taken promptly all actions necessary to prevent the imposition of any Liens on
any of their respective properties arising out of or related to any
Environmental Laws.

                                                                           
68                                                                           

--------------------------------------------------------------------------------




Section 7.10        Books and Records. 

            The Borrower shall, and shall cause each of the other Obligors and
each Subsidiary of the Borrower or any other Obligor to, maintain true and
accurate books and records pertaining to their respective business operations in
which full, true and correct entries will be made in accordance with GAAP. 
Borrower shall maintain its current accounting procedures unless approved by the
Agent.

Section 7.11        Further Assurances. 

            The Borrower shall, at the Borrower's cost and expense and upon
request of the Agent, execute and deliver or cause to be executed and delivered,
to the Agent such further instruments, documents and certificates, and do and
cause to be done such further acts that may be reasonably necessary or advisable
in the reasonable opinion of the Agent to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.

Section 7.12        Guarantors; Property Pool. 

            (a)                Material Subsidiaries.    Within fifteen (15)
days of any Person becoming a Material Subsidiary (other than an Excluded
Subsidiary) after the Effective Date, the Borrower shall deliver to the Agent
each of the following items, each in form and substance satisfactory to the
Agent:  (i) a Joinder Agreement executed by such Material Subsidiary and
(ii) the items that would have been delivered under Sections 5.1(a)(iv) through
(viii) if such Material Subsidiary had been one on the Effective Date.

            (b)               The Pool.        

                                (i)                  The Borrower or a Wholly
Owned Subsidiary of Borrower that is a Guarantor collectively shall at all times
own (in fee simple title or through an Eligible Ground Lease, and including the
leasehold interest in the Morgan Keegan Tower in Memphis, Tennessee) a pool (the
"Pool") of assets that are not mortgaged, pledged, hypothecated, or encumbered
in any manner, other than Permitted Liens, with an aggregate Value equal to at
least one hundred sixty-seven percent (167%) of the Borrower's Indebtedness
other than Secured Debt outstanding from time to time, with the following
characteristics:

                                                    (1)               assets in
the Pool shall be completed, income producing, office buildings with net
rentable area of not less than 50,000 square feet and not more than 1,500,000
square feet with parking sufficient to satisfy the requirements of Applicable
Law and consistent with market conditions that will accommodate full occupancy
of the building; provided however, the Pavilion Center in Atlanta, Georgia,
Moorefield I, II and III in Richmond, Virginia and the Toyota Garage in Memphis,
Tennessee shall not be required to meet the foregoing requirement in order to be
included in the Pool;

                                                    (2)               at all
times the Pool shall consist of at least six (6) assets and have an aggregate
Value of not less than $150,000,000.

                                                                           
69                                                                           

--------------------------------------------------------------------------------




                                                    (3)               the
Borrower must have received from third party independent consultants, written
assessments (including, without limitation, Phase I environmental reports) for
each asset in, or to be added to, the Pool that do not disclose any material
environmental conditions, structural defects or title defects not insured around
or over, or other material risks related to such asset;

                                                    (4)               the assets
in the Pool that consist of Eligible Ground Leases shall not exceed ten percent
(10%) of the aggregate Value of the assets in the Pool;

                                                    (5)               no asset
in the Pool shall be subject to or affected by any Negative Pledge;

                                                    (6)               the
Occupancy Level of the assets Pool in the aggregate must be at least eighty
percent (80%); and  

                                                    (7)               each asset
in the Pool must be located in an Approved Market.

                                (ii)                If requested by the Agent
the Borrower will provide to the Agent written assessments from third party
independent environmental consultants for all assets in the Pool acquired after
the date of this Agreement.  If the Agent determines that there are material
environmental conditions existing on or risks to such assets, the assets will be
excluded from the Pool.

                                (iii)               Notwithstanding the
foregoing any asset which is not an office building but supports any office
building included in the Pool (such as a parking structure or building that
provides retail services) and meets the requirements set forth in
Section 7.12(b)(i) above for inclusion in the Pool other than Section
7.12(b)(i)(1) (a "Non-Core Property") shall be eligible for inclusion in the
Pool; provided however, not more than five percent (5%) of the Value of the Pool
shall be comprised of Non-Core Properties.

                                (iv)              If any asset to be included in
the Pool is owned by Wholly Owned Subsidiary of Borrower, it may be included in
the Pool only if such Wholly Owned Subsidiary executes the documents required
under Section 7.12(a).

                                (v)                If the Borrower requests
inclusion of assets in the Pool that do not meet the requirements of this
Section 7.12, then such assets may only be included in the Pool upon the prior
written approval of the Requisite Lenders.

            (c)                (i) Notwithstanding the terms of Section 7.12(b),
the sum of the aggregate principal amount of all outstanding Revolving Loans,
together with the aggregate amount of all Letter of Credit Liabilities and the
aggregate principal amount of all outstanding Swingline Loans and Competitive
Advances and Term Loans, shall not exceed the sum of (A) the maximum amount
which would not cause a violation of the covenant relating to the ratio of the
Value to the Borrower's Indebtedness other than Secured Debt set forth in
Section 7.12(b)(i) plus (B) the Trapped Equity Property Loan Availability.

                                (ii)                Borrower may request that
Agent include a Property that is encumbered by a first-priority mortgage, deed
of trust or deed to secure debt, which Property satisfies all other provisions
of this Agreement to inclusion in the Pool, as a "Trapped Equity Property" (as
hereinafter defined) provided that each of the following conditions are
satisfied with respect to such Property (any such Property meeting the
conditions set forth in this Section 7.12(c)(ii) is hereinafter referred to as a
"Trapped Equity Property"):

                                                                           
70                                                                           

--------------------------------------------------------------------------------




                                                    (1)               such
Property shall be approved by Agent as a Trapped Equity Property;

                                                    (2)               such
Property and the Borrower's direct and indirect interest therein is not subject
to any mortgage, pledge, hypothecation or encumbrance in any manner, other than
Permitted Liens and a first-priority mortgage, deed of trust or deed to secure
debt securing a customary permanent mortgage loan secured only by such Property
(a "Trapped Equity Property Mortgage");

                                                    (3)               the
principal indebtedness secured by such Trapped Equity Property Mortgage shall
not exceed forty percent (40%) of the Value of such Property; and

                                                    (4)               no default
or event of default shall have occurred under the loan documents relating to
such Trapped Equity Property Mortgage, and no other event shall have occurred
which constitutes, or which with the passage of time, the giving of notice, a
determination of materiality, the satisfaction of any condition, or otherwise,
would constitute a default or event of default thereunder.

                                (iii)               The "Trapped Equity Property
Loan Availability" of any Trapped Equity Property at any time shall be the
amount that is equal to the sum of (1) the amount that is equal to sixty percent
(60%) of the Value of such Trapped Equity Property as of such date of
determination minus (2) the principal indebtedness secured by the applicable
Trapped Equity Property Mortgage described above as of such date of
determination; provided, however, the aggregate of the Trapped Equity Property
Loan Availability shall not exceed the lesser of (A) ten percent (10%) of the
Pool Availability and (B) ten percent (10%) of the Total Commitment.  In
determining the Value of any Trapped Equity Property, Net Operating Income shall
not include any amounts payable by a tenant under a lease for such Property
unless such tenant is in possession of its leased premises and paying rent, with
no payment being more than thirty (30) days past due.

                                (iv)              Borrower shall promptly
provide to Agent a copy of each Trapped Equity Property Mortgage and the other
documents evidencing, securing or otherwise relating to the loan secured thereby
or relating thereto upon Agent's request.

                                                                           
71                                                                           

--------------------------------------------------------------------------------




            (d)               Release of a Guarantor.  The Borrower may request
in writing that the Agent release, and upon receipt of such request the Agent
shall release (subject to the terms of the Guaranty), the applicable Guarantor
from the Guaranty so long as:  (i) such Guarantor is not otherwise required to
be a party to the Guaranty under this Section 7.12; (ii) no Default or Event of
Default shall then be in existence or would occur as a result of such release,
including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in this Section 7.12; (iii) the
Agent shall have received such written request at least ten (10) Business Days
prior to the requested date of release and (iv) Borrower shall deliver to Agent
evidence reasonably satisfactory to Agent either that (A) if the Guarantor is a
Material Subsidiary, the Borrower has disposed of or simultaneously with such
release will dispose of its entire interest in such Guarantor, (B) if Guarantor
is the owner of an Unencumbered Asset or Trapped Equity Property, but not a
Material Subsidiary, that all assets owned by such Guarantor have been removed
from the Pool or from the calculation of Trapped Equity Property Loan
Availability or (C) the Guarantor qualifies as an Excluded Subsidiary.  Delivery
by the Borrower to the Agent of any such request for a release shall constitute
a representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

Section 7.13        REIT Status. 

            Parkway Properties shall at all times maintain its status as, and
elect to receive status as, a REIT.

Section 7.14        Distribution of Income to the Borrower. 

            The Borrower shall cause all of its Subsidiaries to promptly
distribute to the Borrower (but not less frequently than once each fiscal
quarter of the Borrower unless otherwise approved by the Agent), whether in the
form of dividends, distributions or otherwise, all profits, proceeds or other
income relating to or arising from such Subsidiaries' use, operation, financing,
refinancing, sale or other disposition of their respective assets and properties
after (a) the payment by each such Subsidiary of its debt service and operating
expenses for such quarter and (b) the establishment of reasonable reserves for
the payment of operating expenses not paid on at least a quarterly basis and
capital improvements to be made to such Subsidiary's assets and properties
approved by such Subsidiary in the ordinary course of business consistent with
its past practices, (c) funding of reserves required by the terms of any deed of
trust, mortgage or similar lien encumbering property of the Subsidiary; (d)
payment or establishment of reserves for payment to minority equity interest
holders of amounts required to be paid in respect of such equity interest.

Section 7.15        Credit Rating. 

            In the event that Parkway Properties obtains a Credit Rating for the
purposes of determining the Applicable Margin, Parkway Properties shall at all
times thereafter pay such monitoring, surveillance or similar fees as may be
required by the applicable Rating Agency to continue to monitor Parkway
Properties, and the Borrower shall upon the request of Agent provide evidence to
Agent of the payment thereof.

Section 7.16        More Restrictive Agreements. 

                                                                           
72                                                                           

--------------------------------------------------------------------------------




            Should the Borrower or any Obligor, while this Agreement is in
effect or any Note remains unpaid or any Letter of Credit remains outstanding,
enter into, refinance or modify any agreements pertaining to any existing or
future Indebtedness or Equity Issuance which agreements or documents include
covenants (whether affirmative or negative), warranties, representations, or
defaults or events of default (or any other provision which may have the
practical effect of any of the foregoing, including, without limitation, any
"put" or mandatory prepayment of such debt) other than those set forth herein or
in any of the other Loan Documents, the Borrower shall promptly so notify the
Agent and, if requested by the Agent or the Requisite Lenders, the Borrower, the
Obligors, as applicable, the Agent and the Requisite Lenders shall (and Borrower
shall cause the Obligors to, as applicable) promptly amend this Agreement and
the other Loan Documents to incorporate some or all of such provisions as
determined by the Requisite Lenders in their sole discretion; provided, however,
that any such amendment shall provide that, upon cancellation or termination of
the loan agreement, credit agreement, or other instrument pertaining to such
other Indebtedness or Equity Issuance (other than by reason of an event of
default thereunder), so long as no Default or Event of Default is in existence,
such amendment also shall terminate and the provisions of this Agreement
affected by such amendment shall revert to the terms thereof as in effect prior
to giving effect to such amendment.

Section 7.17        Exchange Listing. 

            The Borrower shall cause Parkway Properties to maintain at least one
class of common shares of Parkway Properties having trading privileges on and to
be traded on the New York Stock Exchange or the American Stock Exchange.

ARTICLE VIII. INFORMATION

            For so long as this Agreement is in effect, unless the Requisite
Lenders (or, if required pursuant to Section 12.6, all of the Lenders) shall
otherwise consent in the manner set forth in Section 12.6, the Borrower shall
furnish to each Lender (or to the Agent if so provided below) at its Lending
Office:

Section 8.1            Quarterly Financial Statements. 

            (a)                As soon as available and in any event within
forty-five (45) days after the close of each of the first, second and third
fiscal quarters of Parkway Properties, the unaudited consolidated balance sheet
of Parkway Properties and its Subsidiaries as at the end of such period and the
related unaudited consolidated statements of income, shareholders' equity and
cash flows of Parkway Properties and its Subsidiaries for such period and an
unaudited statement of Funds from Operations, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year, all of which shall be certified by the chief
financial or chief accounting officer of Parkway Properties, in his or her
opinion, to present fairly, in accordance with GAAP as then in effect, the
consolidated financial position of Parkway Properties and its Subsidiaries as at
the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments).  Together with such financial statements,
the Borrower shall deliver reports, in form and detail satisfactory to the
Agent, setting forth (i) all capital expenditures made during the fiscal quarter
then ended; (ii) a description of all Properties acquired during such fiscal
quarter, including the Net Operating Income of each such Property, acquisition
costs and related mortgage debt; (iii) a description of all Properties sold
during the fiscal quarter then ended, including the Net Operating Income from
such Properties and the sales price; and (iv) a schedule of the Net Operating
Income contribution by each Property and by each market, including a summary of
the economic occupancy, rent potential, and income and expense for such
Properties for the preceding fiscal quarter.

                                                                           
73                                                                           

--------------------------------------------------------------------------------




            (b)               If requested by the Agent, as soon as available
and in any event within forty-five (45) days after the close of each of the
first, second and third fiscal quarters of Borrower, the unaudited consolidated
balance sheet of Borrower and its Subsidiaries as at the end of such period and
the related unaudited consolidated statements of income, shareholders' equity
and cash flows of Borrower and its Subsidiaries for such period and an unaudited
statement of Funds from Operations, setting forth in each case in comparative
form the figures as of the end of and for the corresponding periods of the
previous fiscal year, all of which shall be certified by the chief financial or
chief accounting officer of the General Partner, in his or her opinion, to
present fairly, in accordance with GAAP as then in effect, the consolidated
financial position of Borrower and its Subsidiaries as at the date thereof and
the results of operations for such period (subject to normal year-end audit
adjustments).

Section 8.2            Year-End Statements. 

            (a)                As soon as available and in any event within
ninety (90) days after the end of each respective fiscal year of Borrower and
its Subsidiaries, the unaudited consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such fiscal year and the related unaudited
consolidated statements of income, shareholders' equity and cash flows of
Borrower and its Subsidiaries for such fiscal year and an unaudited statement of
Funds from Operations, setting forth in comparative form the figures as at the
end of and for the previous fiscal year, all of which shall be certified by the
chief financial officer of the General Partner, in his or her opinion, to
present fairly, in accordance with GAAP as then in effect, the consolidated
financial position of Borrower and its Subsidiaries as at the date thereof and
the results of operations for such period. In addition, Borrower shall deliver
the reports described in Section 8.1(a)(i)-(iv) with such year-end statements.

            (b)               As soon as available and in any event within
ninety (90) days after the end of each respective fiscal year of Parkway
Properties and its Subsidiaries, the audited consolidated balance sheet of
Parkway Properties and its Subsidiaries as at the end of such fiscal year and
the related audited consolidated statements of income, shareholders' equity and
cash flows of Parkway Properties and its Subsidiaries for such fiscal year and
an unaudited statement of Funds from Operations, setting forth in comparative
form the figures as at the end of and for the previous fiscal year, all of which
shall be certified by (a) the chief financial officer of Parkway Properties, in
his or her opinion, to present fairly, in accordance with GAAP as then in
effect, the consolidated financial position of Parkway Properties and its
Subsidiaries as at the date thereof and the results of operations for such
period and (b) independent certified public accountants of recognized national
standing acceptable to the Agent, whose certificate shall be unqualified and in
scope and substance satisfactory to the Agent and who shall have authorized
Parkway Properties to deliver such financial statements and certification
thereof to the Agent and the Lenders pursuant to this Agreement.  Together with
such financial statements, Parkway Properties shall deliver a written statement
from such accountants to the effect that they have read a copy of this Agreement
and the Guaranty, and that in making the examination necessary to such
certification, they have obtained no knowledge of any Default of Event of
Default, or if such accountants shall have obtained knowledge of any then
existing Default or Event of Default they shall disclose in such statement any
such Default or Event of Default; provided that such accountants shall not be
liable to Agent or the Lenders should they fail to obtain knowledge of any
Default or Event of Default.

Section 8.3            Compliance Certificate. 

                                                                           
74                                                                           

--------------------------------------------------------------------------------




            At the time financial statements are required to be furnished
pursuant to Sections 8.1 and 8.2, and within ten (10) Business Days of the
Agent's request with respect to any other fiscal period, a certificate
substantially in the form of Exhibit M (a "Compliance Certificate") executed by
the chief financial or chief accounting officer of the General Partner: (a)
setting forth in reasonable detail as at the end of such quarterly accounting
period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Borrower is in compliance
with the covenants contained in Sections 7.12, 9.1 through 9.3 and 9.5; and (b)
stating that no Default or Event of Default exists, or, if such is not the case,
specifying such Default or Event of Default and its nature, when it occurred,
whether it is continuing and the steps being taken by the Borrower with respect
to such event, condition or failure.  With each Compliance Certificate, Borrower
shall also deliver a certificate (an "Unencumbered Asset Certificate") executed
by the chief financial or chief accounting officer of the General Partner that: 
(i) sets forth a list of all Unencumbered Assets and Trapped Equity Properties
and indicating which Property fits within each category; and (ii) certifies that
(A) all Unencumbered Assets and Trapped Equity Properties so listed fully
qualify as such under the applicable criteria for inclusion in the Pool or as
Trapped Equity Properties, as applicable, and (B) the principal indebtedness
secured by each Trapped Equity Property Mortgage and indicating whether any
default or event of default, or other condition which may give rise to a default
or event of default, exists thereunder, and (C) all acquisitions, dispositions
or other removals of Unencumbered Assets or Trapped Equity Properties completed
during such quarterly accounting period, fiscal year, or other fiscal period
were permitted under this Agreement, and (D) the acquisition costs of any
Unencumbered Assets or Trapped Equity Properties acquired during such period and
any other information that Agent may require to determine the Value of such
Unencumbered Asset or Trapped Equity Property and the Trapped Equity Property
Loan Availability, and the Value of any Unencumbered Assets or Trapped Equity
Properties removed from the Pool during such period.  In addition, with each
such Compliance Certificate, Borrower shall deliver the following information: 
(w) a copy of the detailed description of the Indebtedness of the Borrower, the
other Obligors and their respective Subsidiaries included in the most recently
published 10Q, 10K and a Quarterly Supplemental Package (substantially in the
form provided to Agent prior to the date hereof); (x) a schedule of all Interest
Rate Protection Agreements to which Borrower, Parkway Properties or any of their
respective Subsidiaries are a party, showing for each such agreement, the total
dollar amount, the type of agreement (i.e. cap, collar, swap, etc.) and the term
thereof, (y) a current rent roll for each Trapped Equity Property in form and
substance reasonably satisfactory to Agent, and (z) a copy of all management
reports, if any, submitted to the Borrower or Parkway Properties or its
management by its independent public accountants.

Section 8.4            Other Information. 

            (a)                Securities Filings.  Within five (5) Business
Days of the filing thereof, written notice and a listing of all registration
statements, reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which the Borrower, any other Obligor or any of their
respective Subsidiaries shall file with the Securities and Exchange Commission
(or any Governmental Authority substituted therefor) or any national securities
exchange;

            (b)               Shareholder Information.  Promptly upon the
mailing thereof to the shareholders or partners of Borrower, any other Obligor
or any of their respective Subsidiaries generally, copies of all financial
statements, reports and proxy statements so mailed and promptly upon the
issuance thereof copies of all press releases issued by the Borrower, any other
Obligor or any of their respective Subsidiaries;

                                                                           
75                                                                           

--------------------------------------------------------------------------------




            (c)                ERISA.  If and when any member of the ERISA Group
(i) gives or is required to give notice to the PBGC of any "reportable event"
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA or notice that
any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the chief financial officer of the General
Partner setting forth details as to such occurrence and the action, if any,
which the Borrower or applicable member of the ERISA Group is required or
proposes to take;

            (d)               Litigation.  To the extent Borrower, any other
Obligor or any of their respective Subsidiaries is aware of the same, prompt
notice of the commencement of any proceeding or investigation by or before any
Governmental Authority and any action or proceeding in any court or other
tribunal or before any arbitrator against or in any other way relating adversely
to, or adversely affecting, Borrower, any other Obligor, any of their respective
Subsidiaries or any of their respective properties, assets or businesses which
involve claims individually or in the aggregate in excess of $5,000,000, and
prompt notice of the receipt of notice that any United States income tax returns
of Borrower, any other Obligor, or any of their respective Subsidiaries are
being audited;

            (e)                Modification of Governing Documents.  A copy of
any amendment to a Governing Document of Borrower or any other Obligor promptly
upon, and in any event within fifteen (15) Business Days of, the effectiveness
thereof;

            (f)                 Change of Management or Financial Condition. 
Prompt notice of any change in the senior management of Borrower, any other
Obligor or any of their respective Subsidiaries, any change in the business,
assets, liabilities, financial condition, results of operations or business
prospects of Borrower, any other Obligor, or any of their respective
Subsidiaries which has had or could reasonably be expected to have a Material
Adverse Effect, or any other event or circumstance which has had or could
reasonably be expected to have a Material Adverse Effect;

            (g)                Default.  Notice of the occurrence of any of the
following promptly upon a Responsible Officer obtaining knowledge thereof: (i) 
any Default or Event of Default (which notice shall state that it is a "notice
of default" for the purposes of Section 11.3 below) or (ii) any event which
constitutes or which with the passage of time, the giving of notice, or
otherwise, would constitute a default or event of default by Borrower, any other
Obligor, or any of their respective Subsidiaries under any Indebtedness
individually or in the aggregate in excess of $5,000,000, or under any Material
Contract to which any such Person is a party or by which any such Person or any
of its respective properties may be bound;

                                                                           
76                                                                           

--------------------------------------------------------------------------------




            (h)                Judgments.  Prompt notice of any order, judgment
or decree in excess of $5,000,000 having been entered against Borrower, any
other Obligor, or any of their respective Subsidiaries or any of their
respective properties or assets;

            (i)                  Notice of Violations of Law.  Prompt notice if
Borrower, any other Obligor, or any of their respective Subsidiaries shall
receive any notification from any Governmental Authority alleging a violation of
any Applicable Law or any inquiry which could reasonably be expected to have a
Material Adverse Effect;

            (j)                 Material Assets Sales.  Prompt notice of the
sale, transfer or other disposition of any material assets of Borrower, any
other Obligor, or any of their respective Subsidiaries to any Person other than
Borrower, any other Obligor, or any of their respective Subsidiaries;

            (k)               Material Contracts.  Promptly upon (i) entering
into any Material Contract after the Agreement Date, a copy to the Agent of such
Material Contract, together with a copy of all related or ancillary
documentation and (ii) the giving or receipt thereof by Borrower, any other
Obligor, or any of their respective Subsidiaries notice alleging that any party
to any Material Contract is in default of its obligations thereunder;

            (l)                  Material Subsidiary.  Prompt notice of any
Person becoming a Material Subsidiary;

            (m)              Rating Notices.  Not later than two (2) Business
Days after Borrower receives notice of the same from any Rating Agency or
otherwise learns of the same, notice of the issuance of any change or withdrawal
in the Credit Rating by any Rating Agency in respect of Parkway Properties,
together with the details thereof, and of any announcement by such Rating Agency
that any such Credit Rating is "under review" or that any such Credit Rating has
been placed on a watch list or that any similar action has been taking by such
Rating Agency;

            (n)                Defaults with respect to Trapped Equity
Properties.  Notice of the occurrence of any of the following promptly upon a
Responsible Officer obtaining knowledge thereof:  (i) any default or event of
default under any Trapped Equity Property Mortgage or any documents evidencing,
securing or otherwise relating to the loan secured by such Trapped Equity
Property Mortgage; or (ii) any event which constitutes or which with the passage
of time, the giving of notice, a determination of materiality, the satisfaction
of any condition or otherwise, would constitute a default or event of default
under the Trapped Equity Property Mortgage or any documents evidencing, securing
or otherwise relating to the loan secured by such Trapped Equity Property
Mortgage; and

            (o)               Other Information.  From time to time and promptly
upon each request, such data, certificates, reports, statements, opinions of
counsel, documents or further information regarding the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Borrower, any or other Obligor or any of their respective Subsidiaries as
the Agent or any Lender may reasonably request.

                                                                           
77                                                                           

--------------------------------------------------------------------------------




ARTICLE IX. NEGATIVE COVENANTS

            For so long as this Agreement is in effect, unless the Requisite
Lenders (or, if required pursuant to Section 12.6, all of the Lenders) shall
otherwise consent in the manner set forth in Section 12.6, the Borrower shall
comply with the following covenants:

Section 9.1            Financial Covenants. 

            The Borrower shall not permit, on a consolidated basis in accordance
with GAAP:

            (a)                the Secured Debt to Total Asset Value Ratio to
exceed forty-five percent (45%) at any time; provided that in the event the
Borrower or one of its direct or indirect Subsidiaries acquires the property
identified in the offer letter dated April 5, 2006 from Parkway Properties and
previously furnished to the Agent, the Borrower shall not permit, on a
consolidated basis in accordance with GAAP, the Secured Debt to Total Asset
Value Ratio to exceed forty eight and a half percent (48.5%) at any time during
the one hundred eighty (180) day period following the date of such acquisition;

            (b)               the Secured Recourse Debt to Total Asset Value
Ratio to exceed ten percent (10%) at any time;

            (c)                the Unencumbered Interest Coverage Ratio to be
less than 2.00:1.00 at any time;

            (d)               the Fixed Charge Coverage Ratio to be less than
1.40:1.00 at any time;

            (e)                the Tangible Net Worth of Borrower at any time to
be less than the sum of (i) Three Hundred Ninety-Five Million Dollars
($395,000,000), plus (ii) eighty-five percent (85%) of the net proceeds (gross
proceeds less reasonable and customary costs of sale and issuance paid to
Persons not Affiliates of any Obligor) received by the Borrower or Parkway
Properties at any time from an Equity Issuance on or after the Agreement Date;
and

            (f)                 the Debt to Total Asset Value Ratio to exceed
sixty percent (60%) at any time; provided that in the event the Borrower or one
of its direct or indirect Subsidiaries acquires the property identified in the
offer letter dated April 5, 2006 from Parkway Properties and previously
furnished to the Agent, the Borrower shall not permit, on a consolidated basis
in accordance with GAAP, the Debt to Total Asset Value Ratio to exceed sixty two
and a half percent (62.5%) at any time during the one hundred eighty (180) day
period following the date of such acquisition.

            For the purposes of all calculations made under or with reference to
this Section 9.1 (including all calculations in this Agreement made with
reference to the Secured Debt to Total Asset Value Ratio, Secured Recourse Debt
to Total Asset Value Ratio, Unencumbered Interest Coverage Ratio, Fixed Charge
Coverage Ratio, Tangible Net Worth and Debt to Total Asset Value Ratio), the pro
rata portion of the assets and liabilities of the minority owned entities that
are required to be consolidated in the balance sheet of the Borrower shall not
be included within the calculation of the Secured Debt to Total Asset Value
Ratio, Secured Recourse Debt to Total Asset Value Ratio, Unencumbered Interest
Coverage Ratio, Fixed Charge Coverage Ratio, Tangible Net Worth and Debt to
Total Asset Value Ratio.

                                                                           
78                                                                           

--------------------------------------------------------------------------------




Section 9.2            Indebtedness.  

            The Borrower shall not, and shall not permit any other Obligor or
any Subsidiary of Borrower or any other Obligor to, create, incur, assume, or
permit or suffer to exist, or assume or guarantee, directly or indirectly,
contingently or otherwise, or become or remain liable with respect to any
Indebtedness, except (i) such Indebtedness as will not cause a violation of the
covenants set forth in Section 9.1 of this Agreement, and (ii) liabilities
customarily excepted from such nonrecourse mortgage financing, such as fraud,
criminal activity and misapplication of funds.

Section 9.3            Certain Permitted Investments of Borrower. 

            The Borrower shall not and shall not permit any other Obligor or any
Subsidiary of Borrower or any other Obligor to make any loan, advance, extension
of credit or capital contribution to, or make or have any investment in, any
Person, or make any commitment to make any such extension of credit or
investment, except:

            (a)                travel advances in the ordinary course of
business to officers, employees and agents;

            (b)               readily marketable securities issued or fully
guaranteed by the United States of America (or investments or money market
accounts consisting of the same);

            (c)                commercial paper rated "Prime 1" by Moody's
Investors Service, Inc. or A-1 by Standard and Poor's Corporation (or
investments or money market accounts consisting of the same);

            (d)               certificates of deposit or repurchase certificates
issued by financial institutions acceptable to the Agent (or investments or
money market accounts consisting of the same), all of the foregoing (b), (c) and
(d) not having a maturity of more than one (1) year from the date of issuance
thereof;

            (e)                investments in Subsidiaries through which the
Borrower invests in real estate assets permitted by this Agreement so long as,
if such Subsidiary is (or after giving effect to such investment would become) a
Material Subsidiary, the terms and conditions set forth in Section 7.12 are
satisfied;

            (f)                 investments in Unconsolidated Affiliates that
are engaged primarily in the business of investment in and operation of office
buildings (valued at an amount equal to the equity investment in such
Unconsolidated Affiliate), so long as the aggregate amount of such investments
described in this clause (f) does not exceed twenty percent (20%) of the Total
Asset Value after giving effect to such investments;

            (g)                loans, advances, and extensions of credit to, and
accounts receivable evidencing borrowed money indebtedness from, Persons who are
not Affiliates of any Obligor so long as (i) the aggregate amount does not
exceed ten percent (10%) of Total Asset Value, after giving effect to such
investments, and (ii) the aggregate amount outstanding owed by one Person (and
its Affiliates) at any one time does not exceed five percent (5%) of the Total
Asset Value after giving effect to such investments;

                                                                           
79                                                                           

--------------------------------------------------------------------------------




            (h)                undeveloped land and land under development, so
long as the aggregate Historical Value of such undeveloped land and the total
actual and budgeted cost of construction or development of the land under
development, in the aggregate, does not exceed seven and one-half percent (7.5%)
of Total Asset Value, after giving effect to such investments;

            (i)                  investments in Marketable Securities (valued at
the lower of cost or then market price), so long as the aggregate amount of such
investments does not exceed five percent (5%) of Total Asset Value, after giving
effect to such investments;

            (j)                 investments in readily marketable securities
(valued at the lower of cost or then market price) of another Person, not an
Affiliate of any Obligor, traded on a national trading exchange, that is a real
estate investment trust under Section 856(c)(1) of the Code, or that is a real
estate operating company, so long as the aggregate amount of such investments
does not exceed ten percent (10%) of Total Asset Value, after giving effect to
such investments; and

            (k)               investments in office buildings. 

The Borrower shall not mortgage, pledge, hypothecate or encumber in any manner
the loans, advances or extensions of credit made pursuant to Section 9.3(g) or
the securities held pursuant to Section 9.3(i) or (j).  In addition to the
limitations set forth above, in no event shall the aggregate value of all of the
investments permitted under Sections 9.3(f), (g), (h), (i) and (j) exceed thirty
percent (30%) of the Total Asset Value after giving effect to such investments. 
The calculations in this Section will be made without duplication if a loan or
investment is within more than one category described in this Section.

Section 9.4            Liens; Negative Pledges; Other Matters. 

            (a)                The Borrower shall not, and shall not permit any
other Obligor or any Subsidiary of Borrower or any other Obligor to, create,
assume, or incur any Lien (other than Permitted Liens) upon any of its
properties, assets, income or profits of any character whether now owned or
hereafter acquired if immediately prior to the creation, assumption or incurring
of such Lien, or immediately thereafter, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.

            (b)               The Borrower shall not, and shall not permit any
other Obligor or any Subsidiary of Borrower or any other Obligor to, enter into,
assume or otherwise be bound by any Negative Pledge except for a Negative Pledge
contained in any agreement (i) evidencing Indebtedness which Borrower or such
Subsidiary or Obligor may create, incur, assume, or permit or suffer to exist
under Section 9.2; (ii) which Indebtedness is secured by a Lien permitted to
exist pursuant to this Agreement, and (iii) which prohibits the creation of any
other Lien on only the property securing such Indebtedness as of the date such
agreement was entered into.

                                                                           
80                                                                           

--------------------------------------------------------------------------------




            (c)               The Borrower shall not, and shall not permit any
other Obligor or any Subsidiary of Borrower or any other Obligor to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on (i) the ability of Borrower, any other
Obligor or any Subsidiary of Borrower or any other Obligor to:  (A) pay
dividends or make any other distribution on any of such Person's capital stock
or other equity interests owned by the Borrower, any other Obligor, or any of
their respective Subsidiaries, (B) pay any Indebtedness owed to Borrower, any
other Obligor, or any of their respective Subsidiaries, (C) make loans or
advances to Borrower, any other Obligor, or any of their respective
Subsidiaries, or (D) transfer any of its property or assets to Borrower, any
Obligor, or any of their respective Subsidiaries, or (ii) the ability of
Borrower or any other Obligor to pledge the Unencumbered Assets as security for
the Obligations.

Section 9.5            Restricted Payments; Stock Repurchases. 

            (a)                Borrower will not make any Restricted Payment to
Parkway Properties and Parkway Properties will not make any Restricted Payments
during any calendar quarter which, when added to all Restricted Payments made
during the three (3) immediately preceding calendar quarters, exceeds ninety
percent (90%) of the Funds From Operations during the immediately preceding four
(4) calendar quarters; provided that the foregoing shall not prohibit Parkway
Properties from (x) making the minimum amount of Restricted Payments required to
be made in order for Parkway Properties, Inc. to comply with the provisions of
Section 7.13, or (y) issuing stock in Parkway Properties to a transferor (not an
Affiliate of any Obligor) of Property to the Borrower as a result of said
transferor's election to convert partnership interest in the Borrower to stock
in Parkway Properties pursuant to agreements with said transferor allowing said
conversion as a portion of the consideration for the transfer.  If a Default or
Event of Default specified in Section 10.1(a), Section 10.1(f) or
Section 10.1(g) shall have occurred and be continuing or if as a result of the
occurrence of any other Event of Default the Obligations have been accelerated
pursuant to Section 10.2(a), then neither the Borrower nor Parkway Properties
shall make any Restricted Payments to any Person whatsoever.

            (b)               Neither the Borrower nor Parkway Properties shall
at any time buy back, redeem, retire or otherwise acquire, directly or
indirectly, any shares of its capital stock if such action would cause the
Borrower to not be in compliance with this Agreement, or if the aggregate market
value of such stock when acquired would exceed, during any calendar year, twenty
percent (20%) of Borrower's Tangible Net Worth.

Section 9.6            Merger, Consolidation, Sales of Assets and Other
Arrangements. 

            The Borrower shall not, and shall not permit any other Obligor or
any Subsidiary of Borrower or any other Obligor to: (i) enter into any
transaction of merger, consolidation, reorganization or other business
combination; (ii) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); or (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, whether now owned or hereafter
acquired, or discontinue or eliminate any business line or segment (any such
event described in clause (iii), a "Sale"); provided, however, that:

            (a)                Any of the actions described in the immediately
preceding clauses (i) through (iii) may be taken with respect to any Subsidiary
of Borrower that is not also an Obligor, so long as immediately prior to the
taking of such action, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence;

                                                                           
81                                                                           

--------------------------------------------------------------------------------




            (b)               a Person may merge with and into Borrower, so long
as (i) such Person was organized under the laws of the United States of America
or one of its states, (ii) Borrower is the survivor of such merger,
(iii) immediately prior to such merger, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence; (iv) the value of the assets of the other party to such merger or
consolidation is less than fifteen percent (15%) of the value of the assets of
Borrower on a consolidated basis (in accordance with GAAP) after such merger or
consolidation; and (v) the Borrower shall have given the Agent and the Lenders
at least ten (10) Business Days' prior written notice of such merger (except
that such prior notice shall not be required in the case of the merger of a
Subsidiary of Borrower with and into Borrower); and (vi) such merger is
completed as a result of negotiations with the approval of the board of
directors or similar body of such Person and is not a so called "hostile
takeover".

            (c)                the foregoing limitation on the sale, lease or
other transfer of assets and on the discontinuation or elimination of a business
line or segment shall not prohibit:

            (i)                  the sale of Properties whether to an Affiliate
or a third party, during any period of twelve (12) calendar months, pursuant to
reasonable terms which are no less favorable to the owner of such Property than
would be obtained in a comparable arm's length transaction with a Person which
is not an Affiliate, if such sale is to an Affiliate, for fair market value (as
determined in good faith by the board of directors of the General Partner or an
executive committee thereof), for an aggregate amount, which when combined with
all other such sales pursuant to this clause (c) and after deducting the amount
paid for any Properties acquired during such period, does not exceed fifteen
percent (15%) of Total Asset Value as of the end of the fiscal quarter that
immediately precedes the commencement of such twelve (12) calendar month period;
or

            (ii)                an acquisition in which the Borrower acquires
all or substantially all of the assets of another Person and the value of the
assets acquired is less than fifteen percent (15%) of the Total Asset Value of
the assets of Borrower on a consolidated basis (in accordance with GAAP) after
such acquisition.

Section 9.7            Fiscal Year. 

            Neither the Borrower nor Parkway Properties shall change its fiscal
year from that in effect as of the Agreement Date.

Section 9.8            Modifications to Material Contracts. 

            The Borrower shall not, and shall not permit any other Obligor or
any Subsidiary of Borrower or any other Obligor to, enter into any amendment or
modification to any Material Contract which could reasonably be expected to have
a Material Adverse Effect.

Section 9.9            Transactions with Affiliates. 

            The Borrower shall not, and shall not permit any other Obligor or
any Subsidiary of Borrower or any other Obligor to, permit to exist or enter
into, any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate, except (i)
management agreements with Parkway Realty Services LLC, so long as Parkway
Realty Services LLC is a wholly owned Subsidiary of Borrower, and (ii)
transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of such Person and upon fair and reasonable terms
which are no less favorable to such Person than would be obtained in a
comparable arm's length transaction with a Person that is not an Affiliate.

                                                                           
82                                                                           

--------------------------------------------------------------------------------




Section 9.10        ERISA Exemptions. 

            The Borrower shall not, and shall not permit any other Obligor or
any Subsidiary of Borrower or any other Obligor to, permit any of its respective
assets to become or be deemed to be "plan assets" within the meaning of ERISA,
the Internal Revenue Code and the respective regulations promulgated thereunder.

Section 9.11        Restriction on Prepayment of Indebtedness. 

            Without the prior written consent of the Agent, neither Borrower,
any other Obligor, nor any Subsidiary of Borrower or any other Obligor shall
prepay, redeem or purchase the principal amount, in whole or in part, of any
Indebtedness other than the Obligations after the occurrence of any Event of
Default; provided, however, that this Section 9.11 shall not prohibit the
prepayment of Indebtedness which is financed solely from the proceeds of a new
loan which would otherwise be permitted by the terms of this Agreement.

Section 9.12        Modifications to Governing Documents. 

            The Borrower shall not, and shall not permit any other Obligor or
any Subsidiary of Borrower or any other Obligor to enter into any amendment or
modification of any Governing Document of Borrower, such Subsidiary, or such
Obligor which would have a Material Adverse Effect.

ARTICLE X. DEFAULT

Section 10.1        Events of Default. 

            Each of the following shall constitute an Event of Default, whatever
the reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of Applicable Law or pursuant to any judgment or order of
any Governmental Authority:

            (a)               Default in Payment of Principal.  The Borrower
shall fail to pay when due (whether at maturity, by reason of acceleration or
otherwise) the principal of any of the Loans, or any Reimbursement Obligation.

            (b)               Default in Payment of Interest and Other
Obligations.  The Borrower shall fail to pay when due any interest on any of the
Loans or any of the other payment Obligations owing by the Borrower under this
Agreement or any other Loan Document, or any other Obligor shall fail to pay
when due any payment Obligation owing by such other Obligor under any Loan
Document to which it is a party, and such failure shall continue for a period of
five (5) Business Days from the date such payment was due.

                                                                           
83                                                                           

--------------------------------------------------------------------------------




            (c)                Default in Performance.  (i) The Borrower shall
fail to perform or observe any term, covenant, condition or agreement contained
in Section 7.7, 7.12, 7.13, 8.3 or 8.4(g) or in Article IX, or (ii) the Borrower
or any other Obligor shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section and such failure
under this Section 10.1(c)(ii) shall continue for a period of thirty (30) days
after the earlier of (x) the date upon which a Responsible Officer of Borrower
or such Obligor obtains knowledge of such failure or (y) the date upon which the
Borrower has received written notice of such failure from the Agent.

            (d)               Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of Borrower or
any other Obligor under this Agreement or under any other Loan Document, or any
amendment hereto or thereto, or in any other writing or statement at any time
furnished or made or deemed made by or on behalf of Borrower or any other
Obligor to the Agent or any Lender, shall at any time prove to have been
incorrect or misleading, in light of the circumstances in which made or deemed
made, in any material respect when furnished or made or deemed made.

            (e)                Indebtedness Cross-Default. 

                                (i)                  A Borrower, any other
Obligor, or any of their respective Subsidiaries shall fail to pay when due and
payable, the principal of, or interest on, any Indebtedness (other than the
Obligations) having an aggregate outstanding principal amount greater than or
equal to  $5,000,000; or

                                (ii)                (x) The maturity of any
Material Indebtedness shall have been accelerated in accordance with the
provisions of any indenture, contract or instrument evidencing, providing for
the creation of or otherwise concerning such Material Indebtedness or (y) any
Material Indebtedness shall have been required to be prepaid or repurchased
prior to the stated maturity thereof; or

                                (iii)               Any other event shall have
occurred and be continuing which with or without the passage of time, the giving
of notice, or both, would permit any holder or holders of Material Indebtedness,
any trustee or agent acting on behalf of such holder or holders or any other
Person, to accelerate the maturity of any such Material Indebtedness or require
any such Material Indebtedness to be prepaid or repurchased prior to its stated
maturity.

            (f)                 Voluntary Bankruptcy Proceeding.  Borrower, any
other Obligor, or any of their respective Subsidiaries shall:  (i) commence a
voluntary case under the Bankruptcy Code, or other federal bankruptcy laws (as
now or hereafter in effect); (ii) file a petition seeking to take advantage of
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding‑up, or composition or adjustment of debts;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection; (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; (vi) make a general assignment
for the benefit of creditors; (vii) make a conveyance fraudulent as to creditors
under any Applicable Law; or (viii) take any corporate or partnership action for
the purpose of effecting any of the foregoing.

                                                                           
84                                                                           

--------------------------------------------------------------------------------




            (g)                Involuntary Bankruptcy Proceeding.  A case or
other proceeding shall be commenced against Borrower, any other Obligor or any
of their respective Subsidiaries in any court of competent jurisdiction
seeking:  (i) relief under the Bankruptcy Code, or other federal bankruptcy laws
(as now or hereafter in effect) or under any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of such Person, or of all or any
substantial part of the assets, domestic or foreign, of such Person, and such
case or proceeding shall continue undismissed or unstayed for a period of
sixty (60) consecutive calendar days, or an order granting the remedy or other
relief requested in such case or proceeding against such Person (including, but
not limited to, an order for relief under such Bankruptcy Code or such other
federal bankruptcy laws) shall be entered.

            (h)                Litigation; Enforceability.  Borrower or any
other Obligor shall disavow, revoke or terminate (or attempt to terminate) any
Loan Document to which it is a party or shall otherwise challenge or contest in
any action, suit or proceeding in any court or before any Governmental Authority
the validity or enforceability of this Agreement, any Note or any other Loan
Document or this Agreement, any Note, the Guaranty or any other Loan Document
shall cease to be in full force and effect (except as a result of the express
terms thereof).

            (i)                  Judgment.  A judgment or order for the payment
of money or for an injunction shall be entered against Borrower, any other
Obligor, or any of their respective Subsidiaries by any court or other tribunal
and (i) such judgment or order shall continue for a period of thirty (30) days
without being paid, stayed or dismissed through appropriate appellate
proceedings, and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) and is not
subject to indemnification or reimbursement on reasonable terms and conditions
by Persons reasonably likely to honor such indemnification or reimbursement
obligations as determined by the Required Lenders, exceeds, individually or
together with all other such outstanding judgments or orders entered against
Borrower, such other Obligor or such Subsidiary $5,000,000, or (B) in the case
of an injunction or other non-monetary judgment, such judgment could reasonably
be expected to have a Material Adverse Effect.

            (j)                 Attachment.  A warrant, writ of attachment,
execution or similar process shall be issued against any property of Borrower,
any other Obligor, or any of their respective Subsidiaries which exceeds,
individually or together with all other such warrants, writs, executions and
processes for Borrower, such Obligor or such Subsidiary, $5,000,000, and such
warrant, writ, execution or process shall not be discharged, vacated, stayed or
bonded for a period of thirty (30) days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Agent pursuant
to which the issuer of such bond subordinates its right of reimbursement,
contribution or subrogation to the Obligations and waives or subordinates any
Lien it may have on the assets of any Obligor.

                                                                           
85                                                                           

--------------------------------------------------------------------------------




            (k)               ERISA.  Any member of the ERISA Group shall fail
to pay when due an amount or amounts aggregating in excess of $5,000,000 which
it shall have become liable to pay under Title IV of ERISA; or notice of intent
to terminate a Material Plan shall be filed under Title IV of ERISA by any
member of the ERISA Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or to cause a trustee to be appointed to administer, any
Material Plan; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation in excess of $5,000,000.

            (l)                  Loan Documents.  An Event of Default (as
defined therein) shall occur under any of the other Loan Documents.

            (m)              Change of Control.  A Change of Control shall
occur.

            (n)                Federal Tax Lien.  A federal tax lien shall be
filed against the Borrower, any Obligor, or any of their respective Subsidiaries
under Section 6323 of the Internal Revenue Code or a lien of the PBGC shall be
filed against Borrower, any other Obligor, or any of their respective
Subsidiaries under Section 4068 of ERISA and in either case such lien shall
remain undischarged (or otherwise unsatisfied) for a period of twenty-five (25)
days after the date of filing.

Section 10.2        Remedies Upon Event of Default. 

            Upon the occurrence of an Event of Default the following provisions
shall apply:

            (a)                Acceleration; Termination of Facilities.

                                (i)                  Automatic.  Upon the
occurrence of an Event of Default specified in Sections 10.1(f) or 10.1(g),
(A)(i) the principal of, and all accrued interest on, the Loans and the Notes at
the time outstanding, (ii) an amount equal to the Stated Amount of all Letters
of Credit outstanding as of the date of the occurrence of such Event of Default,
and (iii) all of the other Obligations of the Borrower, including, but not
limited to, the other amounts owed to the Lenders, the Swingline Lender, the
Issuing Lender and the Agent under this Agreement, the Notes or any of the other
Loan Documents shall become immediately and automatically due and payable by the
Borrower without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower, and (B) all of the Revolving Loan
Commitments, the obligation of the Revolving Loan Lenders to make Revolving
Loans, the Swingline Commitment, the obligation of the Swingline Lender to make
Swingline Loans, and the obligation of the Issuing Lender to issue Letters of
Credit hereunder, shall all immediately and automatically terminate.

                                                                           
86                                                                           

--------------------------------------------------------------------------------




                                (ii)                Optional.  If any other
Event of Default shall have occurred and be continuing, the Agent shall, at the
direction of the Requisite Lenders:  (A) declare (1) the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding, (2) an
amount equal to the Stated Amount of all Letters of Credit outstanding as of the
date of the occurrence of such other Event of Default, and (3) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents, to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower, and (B) terminate
the Revolving Loan Commitments and the obligation of the Revolving Loan Lenders
to make Revolving Loans hereunder and the obligation of the Issuing Lender to
issue Letters of Credit hereunder.  Further, if the Agent has exercised any of
the rights provided under the preceding sentence, the Swingline Lender shall: 
(x) declare the principal of, and accrued interest on, the Swingline Loans and
the Swingline Note at the time outstanding, and all of the other Obligations
owing to the Swingline Lender, to be forthwith due and payable, whereupon the
same shall immediately become due and payable without presentment, demand,
protest or other notice of any kind, all of which are expressly waived by the
Borrower and (y) terminate the Swingline Commitment and the obligation of the
Swingline Lender to make Swingline Loans.

            (b)               Loan Documents.  The Requisite Lenders may direct
the Agent to, and the Agent if so directed shall, exercise any and all of its
rights under any and all of the other Loan Documents.

            (c)                Applicable Law.  The Requisite Lenders may direct
the Agent to, and the Agent if so directed shall, exercise all other rights and
remedies it may have under any Applicable Law.

            (d)               Appointment of Receiver.  To the extent permitted
by Applicable Law, the Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower, the
other Obligors and their respective Subsidiaries, without notice of any kind
whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the business operations of the Borrower, the
other Obligors and their respective Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

Section 10.3        Allocation of Proceeds. 

            If an Event of Default shall have occurred and be continuing and
maturity of any of the Obligations has been accelerated, all payments received
by the Agent under any of the Loan Documents, in respect of any principal of or
interest on the Obligations or any other amounts payable by the Borrower
hereunder or thereunder, shall be applied in the following order and priority:

            (a)                amounts due to the Agent and the Lenders in
respect of fees and expenses due under Sections 3.6 and 12.2;

            (b)               payments of interest on Swingline Loans;

            (c)                payments of interest on all other Loans and
Reimbursement Obligations, to be applied for the ratable benefit of the Lenders,
pro rata among the Revolving Loan Lenders and the Term Loan Lenders based upon
the aggregate outstanding Revolving Loans, Reimbursement Obligations and Term
Loans (and as to the Revolving Loans and Term Loans, first to Base Rate Loans
and then to LIBOR Loans);

            (d)               payments of principal of Swingline Loans;

                                                                           
87                                                                           

--------------------------------------------------------------------------------




            (e)                payments of principal of all other Loans and
Reimbursement Obligations, to be applied for the ratable benefit of the Lenders,
pro rata among the Revolving Loan Lenders and the Term Loan Lenders based upon
the aggregate outstanding Revolving Loans, Reimbursement Obligations and Term
Loans (and as to the Revolving Loans and Term Loans, first to Base Rate Loans
and then to LIBOR Loans);

            (f)                 amounts to be deposited into the Collateral
Account in respect of Letters of Credit (to be applied as provided in Section
10.3);

            (g)                amounts due the Agent and the Lenders pursuant to
Sections 11.7 and 12.9;

            (h)                payments of all other amounts due and owing by
the Borrower under any of the Loan Documents, if any, to be applied for the
ratable benefit of the Lenders and Agent; and

            (i)                  any amount remaining after application as
provided above, shall be paid to the Borrower or whomever else may be legally
entitled thereto.

Section 10.4        Collateral Account. 

            (a)                As collateral security for the prompt payment in
full when due of all Letter of Credit Liabilities and the other Obligations, the
Borrower hereby pledges and grants to the Agent, for the ratable benefit of the
Lenders as provided herein, a security interest in all of its right, title and
interest in and to the Collateral Account and the balances from time to time in
the Collateral Account (including the investments and reinvestments therein
provided for below).  The balances from time to time in the Collateral Account
shall not constitute payment of any Letter of Credit Liabilities until applied
by the Agent as provided herein.  Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this Section and in Section 2.14.

            (b)               Amounts on deposit in the Collateral Account shall
be invested and reinvested by the Agent in such Cash Equivalents as the Agent
shall determine in its sole discretion.  All such investments and reinvestments
shall be held in the name of and be under the sole dominion and control of the
Agent.  The Borrower irrevocably authorizes Agent to exercise any and all rights
of the Borrower in respect of the Collateral Account and to give all
instructions, directions and entitlement orders in respect thereof as Agent
shall deem necessary or desirable.  Agent is authorized by the Borrower to file
such financing statements as Agent may deem necessary in connection with the
perfection of the security interests in the Collateral Account.  The Borrower
agrees to do such further acts and things, and to execute and deliver such
additional documents as Agent may reasonably request at any time in connection
with the administration or enforcement of its rights with respect to the
Collateral Account.  For the purposes of the Uniform Commercial Code, Georgia
shall be deemed to be the location and jurisdiction of Agent, the Collateral
Account and any securities entitlements relating thereto.  The Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Collateral Account and shall be deemed to have exercised such care if such
funds are accorded treatment substantially equivalent to that which the Agent
accords other funds deposited with the Agent, it being understood that the Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any parties with respect to any funds held in the Collateral
Account.

                                                                           
88                                                                           

--------------------------------------------------------------------------------




            (c)                If an Event of Default shall have occurred and be
continuing, the Requisite Revolving Loan Lenders may, in their discretion, at
any time and from time to time, instruct the Agent to liquidate any such
investments and reinvestments and credit the proceeds thereof to the Collateral
Account and apply or cause to be applied such proceeds and any other balances in
the Collateral Account for the ratable benefit of the Revolving Loan Lenders to
the payment of any of the Letter of Credit Liabilities due and payable.

            (d)               If (i) no Default or Event of Default has occurred
and is continuing and (ii) all of the Letter of Credit Liabilities have been
paid in full, the Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, such of the balances in the Collateral
Account as exceed the aggregate amount of Letter of Credit Liabilities at such
time.

            (e)                The Borrower shall pay to the Agent from time to
time such fees as the Agent normally charges for similar services in connection
with the Agent's administration of the Collateral Account and investments and
reinvestments of funds therein.

Section 10.5        Performance by Agent. 

            If the Borrower shall fail to perform any covenant, duty or
agreement contained in any of the Loan Documents, the Agent may perform or
attempt to perform such covenant, duty or agreement on behalf of the Borrower
after the expiration of any cure or grace periods set forth herein.  In such
event, the Borrower shall, at the request of the Agent, promptly pay any amount
reasonably expended by the Agent in such performance or attempted performance to
the Agent, together with interest thereon at the applicable Post‑Default Rate
from the date of such expenditure until paid.  Notwithstanding the foregoing,
neither the Agent nor any Lender shall have any liability or responsibility
whatsoever for the performance of any obligation of the Borrower under this
Agreement or any other Loan Document.

Section 10.6        Rights Cumulative. 

            The rights and remedies of the Agent and the Lenders under this
Agreement and each of the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies which any of them may otherwise have under
Applicable Law.  In exercising their respective rights and remedies the Agent
and the Lenders may be selective and no failure or delay by the Agent or any of
the Lenders in exercising any right shall operate as a waiver of it, nor shall
any single or partial exercise of any power or right preclude its other or
further exercise or the exercise of any other power or right.

ARTICLE XI. THE AGENT

Section 11.1        Authorization and Action. 

                                                                           
89                                                                           

--------------------------------------------------------------------------------




            Each Lender hereby appoints and authorizes the Agent to take such
action as contractual representative on such Lender's behalf and to exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto.  Not in limitation of the
foregoing, each Lender authorizes and directs the Agent to enter into the Loan
Documents for the benefit of the Lenders.  Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by the Requisite Lenders
in accordance with the provisions of this Agreement or the Loan Documents, and
the exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.  Nothing herein (including the
use of the term "Agent") shall be construed to deem the Agent a trustee or
fiduciary for any Lender nor to impose on the Agent duties or obligations other
than those expressly provided for herein.  At the request of a Lender, the Agent
will forward to such Lender copies or, where appropriate, originals of the
documents delivered to the Agent pursuant to this Agreement or the other Loan
Documents.  The Agent will also furnish to any Lender, upon the request of such
Lender, a copy of any certificate or notice furnished to the Agent by the
Borrower, any Obligor or any other Affiliate of the Borrower or any Obligor,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document.  As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law.  Not in limitation of the foregoing, the Agent shall not exercise any right
or remedy it or the Lenders may have under any Loan Document upon the occurrence
of a Default or an Event of Default unless the Requisite Lenders have so
directed the Agent to exercise such right or remedy. 

Section 11.2        Agent's Reliance, Etc. 

                                                                           
90                                                                           

--------------------------------------------------------------------------------




            Notwithstanding any other provisions of this Agreement or any other
Loan Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement, except for its or
their own gross negligence or willful misconduct.  Without limiting the
generality of the foregoing, the Agent: (a) may treat the payee of any Note as
the holder thereof until the Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the Agent;
(b) may consult with legal counsel (including its own counsel or counsel for the
Borrower or any other Obligor), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender or
any other Person and shall not be responsible to any Lender or any other Person
for any statements, warranties or representations made by any Person in or in
connection with this Agreement or any other Loan Document; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of any of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Borrower or other Persons or inspect the
property, books or records of the Borrower or any other Person; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Agent on behalf of the Lenders in any such collateral; and (f)
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telephone or telecopy) believed by it to be genuine and
signed, sent or given by the proper party or parties.

Section 11.3        Notice of Defaults. 

            The Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default, except with respect to defaults in
the payment of principal, interest and fees required to be paid to Agent for the
account of the Lenders, unless the Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing with reasonable specificity
such Default or Event of Default and stating that such notice is a "notice of
default."  If any Lender (excluding the Lender which is also serving as the
Agent) becomes aware of any Default or Event of Default, it shall promptly send
to the Agent such a "notice of default."  Further, if the Agent receives such a
"notice of default", the Agent shall give prompt notice thereof to the Lenders.

Section 11.4        Wachovia Bank as Lender. 

            Wachovia Bank, as a Lender, shall have the same rights and powers
under this Agreement and any other Loan Document as any other Lender and may
exercise the same as though it were not the Agent; and the term "Lender" or
"Lenders" shall, unless otherwise expressly indicated, include Wachovia Bank in
each case in its individual capacity.  Wachovia Bank and its affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with, the Borrower, any other Obligor
or any other affiliate thereof as if it were any other bank and without any duty
to account therefor to the other Lenders.  Further, the Agent and any affiliate
may accept fees and other consideration from the Borrower for services in
connection with this Agreement and otherwise without having to account for the
same to the other Lenders.

Section 11.5        Approvals of Lenders. 

                                                                           
91                                                                           

--------------------------------------------------------------------------------




            All communications from the Agent to any Lender requesting such
Lender's determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
the Agent by the Borrower in respect of the matter or issue to be resolved, and
(d) shall include the Agent's recommended course of action or determination in
respect thereof.  Each Lender shall reply promptly, but in any event within
ten (10) Business Days (or such lesser or greater period as may be specifically
required under the Loan Documents) of receipt of such communication.  Except as
otherwise provided in this Agreement and except with respect to items requiring
the unanimous consent or approval of the Lenders under Section 12.6, unless a
Lender shall give written notice to the Agent that it specifically objects to
the recommendation or determination of the Agent (together with a written
explanation of the reasons behind such objection) within the applicable time
period for reply, such Lender shall be deemed to have conclusively approved of
or consented to such recommendation or determination.

Section 11.6        Lender Credit Decision, Etc. 

            Each Lender expressly acknowledges and agrees that neither the Agent
nor any of its officers, directors, employees, agents, counsel,
attorneys-in-fact or other affiliates has made any representations or warranties
as to the financial condition, operations, creditworthiness, solvency or other
information concerning the business or affairs of the Borrower, any other
Obligor, any of their respective Subsidiaries or any other Person to such Lender
and that no act by the Agent hereafter taken, including any review of the
affairs of the Borrower, shall be deemed to constitute any such representation
or warranty by the Agent to any Lender.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent, any other Lender or counsel
to the Agent, or any of their respective officers, directors, employees and
agents, and based on the financial statements of the Borrower, the other
Obligors, and their respective Subsidiaries, or any other Affiliate thereof, and
inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the Obligors, their respective Subsidiaries and other
Persons, its review of the Loan Documents, the legal opinions required to be
delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate, made its own credit and
legal analysis and decision to enter into this Agreement and the transaction
contemplated hereby.  Each Lender also acknowledges that it will, independently
and without reliance upon the Agent, any other Lender or counsel to the Agent or
any of their respective officers, directors, employees and agents, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents.  Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the Agent under
this Agreement or any of the other Loan Documents, the Agent shall have no duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Obligor, any of their respective
Subsidiaries or any other Affiliate thereof which may come into possession of
the Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates.  Each Lender acknowledges that the
Agent's legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Agent and is not acting as counsel to
such Lender.

Section 11.7        Indemnification of Agent. 

                                                                           
92                                                                           

--------------------------------------------------------------------------------




            Each Lender agrees to indemnify the Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender's respective Commitment
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may at any time be imposed on, incurred
by, or asserted against the Agent (in its capacity as Agent but not as a Lender)
in any way relating to or arising out of the Loan Documents, any transaction
contemplated hereby or thereby or any action taken or omitted by the Agent under
the Loan Documents (collectively, "Indemnifiable Amounts"); provided, however,
that no Lender shall be liable for any portion of such Indemnifiable Amounts to
the extent resulting from the Agent's gross negligence or willful misconduct or
if the Agent fails to follow the written direction of the Requisite Lenders
unless such failure is pursuant to the reasonable advice of counsel of which the
Lenders have received notice.  Without limiting the generality of the foregoing
but subject to the preceding proviso, each Lender agrees to reimburse the Agent
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including reasonable counsel fees of the
counsel(s) of the Agent's own choosing) incurred by the Agent in connection with
the preparation, negotiation, execution, administration or enforcement of, or
legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Agent to enforce
the terms of the Loan Documents and/or collect any Obligations, any "lender
liability" suit or claim brought against the Agent and/or the Lenders, and any
claim or suit brought against the Agent and/or the Lenders arising under any
Environmental Laws.  Such out-of-pocket expenses (including counsel fees) shall
be advanced by the Lenders on the request of the Agent notwithstanding any claim
or assertion that the Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Agent that the Agent will reimburse the Lenders
if it is actually and finally determined by a court of competent jurisdiction
that the Agent is not so entitled to indemnification.  The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder or under the other Loan Documents and the termination of this
Agreement.  If the Borrower shall reimburse the Agent for any Indemnifiable
Amount following payment by any Lender to the Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

Section 11.8        Successor Agent. 

                                                                           
93                                                                           

--------------------------------------------------------------------------------




            The Agent may resign at any time as Agent under the Loan Documents
by giving written notice thereof to the Lenders and the Borrower.  The Agent may
be removed as Agent under the Loan Documents as a result of its gross negligence
or willful misconduct by the Requisite Lenders (other than the Lender then
acting as the Agent).  Any such removal or resignation shall also constitute
Agent's resignation as Swingline Lender and may, at such Agent's option, also
constitute its resignation as Issuing Lender.  Upon any such resignation or
removal, the Requisite Lenders (other than the Lender then acting as Agent, in
the case of the removal of the Agent under the immediately preceding sentence)
shall have the right to appoint a successor Agent and Swingline Lender, which
shall be a Lender, if any Lender shall be willing to serve, and otherwise shall
be a commercial bank having total combined assets of at least $50,000,000,000,
which appointment shall, provided no Default or Event of Default shall have
occurred and be continuing, be subject to the Borrower's approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and its affiliates
as a successor Agent and Swingline Lender).  If no successor Agent shall have
been so appointed in accordance with the immediately preceding sentence, and
shall have accepted such appointment, within thirty (30) days after the
resigning Agent's giving of notice of resignation or the Lenders' removal of the
resigning Agent, then the resigning or removed Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be a commercial bank having total
combined assets of at least $50,000,000,000.  Upon the acceptance of any
appointment as Agent or Swingline Lender hereunder by a successor Agent, such
successor Agent and Swingline Lender shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
the Loan Documents as Agent and Swingline Lender.  After any Agent's resignation
or removal hereunder as Agent, the provisions of this Article XI and all
provisions of this Agreement relating to Swingline Loans shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent or Swingline Lender under the Loan Documents. 

Section 11.9        Titled Agents.  

            Each of the Titled Agents in each such respective capacity, assumes
no responsibility or obligations hereunder, including, without limitation, for
servicing enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.  The titles of "Sole Lead Arranger and Book
Runner", "Co-Documentation Agent" and "Syndication Agent" are solely honorific
and imply no fiduciary responsibility on the part of the Titled Agents to the
Agent, the Borrower or any Lender and the use of such titles does not impose on
the Titled Agents any duties or obligations greater than those of any other
Lender or entitle the Titled Agents to any rights other than those to which any
other Lender is entitled.

ARTICLE XII. MISCELLANEOUS

Section 12.1        Notices. 

            Unless otherwise provided herein, communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered by
hand or by nationally-recognized overnight courier as follows:

            If to the Borrower:

> > > Parkway Properties LP
> > > 188 East Capitol Street
> > > Suite 1000
> > > Jackson, Mississippi 39201
> > > Attention:  Chief Financial Officer
> > > Telecopy Number:  (601) 949-4077
> > > Telephone Number:  (601) 948-4091

            If to the Agent:

> > > Wachovia Bank, National Association
> > > 171 17th Street, N.W.
> > > Atlanta, Georgia   30363
> > > Attention:  Cathy Casey
> > > Telecopy Number:        (404) 332-4066
> > > Telephone Number:      (404) 214-6335

            If to a Lender:

                                                                           
94                                                                           

--------------------------------------------------------------------------------


> > > To such Lender's address or telecopy number, as applicable, set forth on
> > > its signature page hereto or in the applicable Assignment and Acceptance
> > > Agreement.

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section.  All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered.  Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II shall be effective only when actually received. 
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder.

Section 12.2        Expenses. 

            The Borrower agrees (a) to pay or reimburse the Agent for all of its
reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, execution, administration and interpretation of, and
any amendment, supplement or modification to, any of the Loan Documents
(including due diligence expenses and travel expenses relating to closing), and
the consummation of the transactions contemplated thereby, including the
reasonable fees and disbursements of counsel to the Agent (such expenses to
include ongoing charges for Intralinks, SyndTrak Online or any similar system),
(b) to pay or reimburse Wachovia Bank and Lead Arranger for their reasonable
out-of-pocket costs and expenses incurred in connection with the initial
syndication of the Loans by Wachovia Bank and Lead Arranger, (c) to pay or
reimburse the Agent and the Lenders for all their costs and expenses incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents, including the reasonable fees and disbursements of their respective
counsel (including the allocated fees and expenses of in-house counsel) and any
payments in indemnification or otherwise payable by the Lenders to the Agent
pursuant to the Loan Documents, (d) to pay, and indemnify and hold harmless the
Agent and the Lenders from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any failure to pay or delay
in paying, documentary, stamp, excise and other similar taxes, if any, which may
be payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document, and (e) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the Agent and the Lenders for all
their costs and expenses incurred in connection with any bankruptcy or other
proceeding of the type described in Sections 10.1(f) or 10.1(g), including the
reasonable fees and disbursements of counsel to the Agent and any Lender,
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding.  If the Borrower shall fail to pay any amounts required to be paid
by it pursuant to this Section, the Agent and/or the Lenders may pay such
amounts on behalf of the Borrower and either deem the same to be Loans
outstanding hereunder or otherwise Obligations owing hereunder.

                                                                           
95                                                                           

--------------------------------------------------------------------------------




Section 12.3        Setoff. 

            Subject to Section 3.3 and in addition to any rights now or
hereafter granted under Applicable Law and not by way of limitation of any such
rights, the Agent, each Lender and each Participant is hereby authorized by the
Borrower, at any time or from time to time during the continuance of an Event of
Default, without prior notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of a Lender or Participant
subject to receipt of the prior written consent of the Agent exercised in its
sole discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2, and although such obligations shall be contingent or unmatured. 
Promptly following any such set-off the Agent shall notify the Borrower thereof
and of the application of such set-off, provided that the failure to give such
notice shall not invalidate such set-off.

Section 12.4        Litigation; Jurisdiction; Other Matters; Waivers. 

            (a)                EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE
OR CONTROVERSY BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES
ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE
IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR
NATURE.

                                                                           
96                                                                           

--------------------------------------------------------------------------------




            (b)               THE BORROWER, THE AGENT AND EACH LENDER HEREBY
AGREES THAT THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
GEORGIA, ATLANTA DIVISION OR, AT THE OPTION OF THE AGENT, ANY STATE COURT
LOCATED IN ATLANTA, GEORGIA, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE
LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS AND
LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING
HEREFROM OR THEREFROM.  THE BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND
EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

            (c)                THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE
TERMINATION OF THIS AGREEMENT.

Section 12.5        Successors and Assigns. 

            (a)                The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that Borrower may not assign or
otherwise transfer any of its rights or obligations under this Agreement without
the prior written consent of all Lenders and any such assignment or other
transfer to which all of the Lenders have not so consented shall be null and
void.

            (b)               Any Lender may make, carry or transfer Loans at,
to or for the account of any of its branch offices or the office of an affiliate
of such Lender except to the extent such transfer would result in increased
costs to the Borrower.

                                                                           
97                                                                           

--------------------------------------------------------------------------------




            (c)                Any Lender may at any time grant to one or more
banks or other financial institutions (each a "Participant") participating
interests in its Commitment or the Obligations owing to such Lender; provided,
however, (i) any such participating interest must be for a constant and not a
varying percentage interest, (ii) no Lender may grant a participating interest
in its Revolving Loan Commitment or Term Loan Commitment, or if any of the
Commitments have been terminated, the aggregate outstanding principal balance of
Revolving Notes or Term Notes held by it, in an amount less than $5,000,000 and
(iii) after giving effect to any such participation by a Lender, the amount of
its Revolving Loan Commitment or Term Loan Commitment, as applicable, or if any
of the Commitments have been terminated, the aggregate outstanding principal
balance of Revolving Notes or Term Notes held by it, in which it has not granted
any participating interests must be equal to $5,000,000 and integral multiples
of $1,000,000 in excess thereof.  Except as otherwise provided in Section 12.3,
no Participant shall have any rights or benefits under this Agreement or any
other Loan Document.  In the event of any such grant by a Lender of a
participating interest to a Participant, such Lender shall remain responsible
for the performance of its obligations hereunder, and the Borrower and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement.  Any agreement
pursuant to which any Lender may grant such a participating interest shall
provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided, however, such Lender may agree with the Participant
that it will not, without the consent of the Participant, agree to (i) increase,
or extend the term or extend the time or waive any requirement for the reduction
or termination of, such Lender's Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable thereon or (v) release any
Guarantor (except as otherwise permitted under Section 7.12(d)).  An assignment
or other transfer which is not permitted by Section 12.5(d) or (e) below shall
be given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (c).  The
selling Lender shall notify the Agent and the Borrower of the sale of any
participation hereunder and, if requested by the Agent, certify to the Agent
that such participation is permitted hereunder.

                                                                           
98                                                                           

--------------------------------------------------------------------------------




            (d)               Any Lender may with the prior written consent of
the Agent and, so long as no Default or Event of Default shall have occurred and
be continuing, the Borrower (which consent, in each case, shall not be
unreasonably withheld or delayed), assign to one or more Eligible Assignees
(each an "Assignee") all or a portion of its Commitment and its other rights and
obligations under this Agreement and the Notes; provided, however, (i) no such
consent by the Borrower shall be required in the case of any assignment to (x)
another Lender, any affiliate of such Lender or of another Lender, and no such
consent by the Agent shall be required in the case of any assignment by a Lender
to any affiliate of such Lender; (ii) any partial assignment of a Revolving Loan
Commitment or a Term Loan Commitment shall be in an amount at least equal to
$5,000,000 and integral multiples of $1,000,000 in excess thereof and after
giving effect to such partial assignment the assigning Lender retains a portion
of the Commitment so assigned, or if the Commitments have been terminated, holds
Revolving Notes or Term Notes having an aggregate outstanding principal balance,
of at least $5,000,000 and integral multiples of $1,000,000 in excess thereof
(provided, however, the conditions set forth in this subsection (ii) shall not
apply to any full assignment by any Lender of its Commitment); and (iii) each
such assignment shall be effected by means of an Assignment and Acceptance
Agreement.  In connection with such assignment, the assignor may assign all or
any portion of its Competitive Advance Note and the Competitive Advances at the
time owing to it, which, if so assigned, shall be assigned in such proportion as
the assignor and assignee agree, but in no event shall the assignee acquire an
interest in the Competitive Advances of the assignor of less than $10,000,000;
provided, however, that in the event such assignor assigns all of its Revolving
Loan Commitment, such assignor shall assign all of its Competitive Advance Note
and Competitive Advances, if any, in connection therewith.  Upon execution and
delivery of such instrument and payment by such Assignee to such transferor
Lender of an amount equal to the purchase price agreed between such transferor
Lender and such Assignee, such Assignee shall be deemed to be a Lender party to
this Agreement as of the effective date of the Assignment and Acceptance
Agreement and shall have all the rights and obligations of a Lender with a
Commitment as set forth in such Assignment and Acceptance Agreement, and the
transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required.  Upon the consummation of any assignment pursuant to this
subsection (d), the transferor Lender, the Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the Assignee and such
transferor Lender, as appropriate.  In connection with any such assignment, the
transferor Lender shall pay to the Agent an administrative fee for processing
such assignment in the amount of $3,500.  Notwithstanding anything herein to the
contrary, provided no Default or Event of Default has occurred and is
continuing, in the event that any Lender acting as Agent shall at any time
assign all or a portion of its Commitment and as a result thereof such Lender
holds a Commitment less than the lesser of (i) the Commitment of such Lender as
of the Agreement Date (or the date such Lender first became a party to this
Agreement) and (ii) the Commitment of the Lender holding the second largest
Commitment as of the Agreement Date, then such Lender shall promptly provide
written notice thereof to the Lenders and the Requisite Lenders (excluding the
Lender acting as Agent) shall have the right, to be exercised within fifteen
(15) days of delivery of such notice by such Lender acting as Agent, to elect to
remove such Lender as Agent and replace such Lender as Agent, subject to the
terms of §11.8; provided,  however, the Lender then acting as Agent shall not be
subject to the restriction contained in the foregoing clause if the Lender
holding the second largest Commitment as of the Agreement Date increases its
Commitment as a result of the Borrower's election to increase the aggregate
commitments in accordance with Section 2.15 of this Agreement or as a result of
a merger or other combination with another Lender.

            (e)                The Agent shall maintain at the Principal Office
a copy of each Assignment and Acceptance Agreement delivered to and accepted by
it and a register for the recordation of the names and addresses of the Lenders
and the Commitment of each Lender from time to time (the "Register").  The Agent
shall give each Lender and the Borrower notice of the assignment by any Lender
of its rights as contemplated by this Section.  The Borrower, the Agent and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register and copies of each
Assignment and Acceptance Agreement shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice to the Agent.  Upon its receipt of an Assignment and
Acceptance Agreement executed by an assigning Lender, together with each Note
subject to such assignment, the Agent shall, if such Assignment and Acceptance
Agreement has been completed and if the Agent receives the processing and
recording fee described in Section 12.5(d) above, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower.

            (f)                 In addition to the assignments and
participations permitted under the foregoing provisions of this Section, any
Lender may assign and pledge all or any portion of its Loans and its Notes to
any Federal Reserve Bank as collateral security pursuant to Regulation A and any
Operating Circular issued by such Federal Reserve Bank, and such Loans and Notes
shall be fully transferable as provided therein.  No such assignment shall
release the assigning Lender from its obligations hereunder.

            (g)                A Lender may furnish any information concerning
the Borrower, any other Obligor or any of their respective Subsidiaries or
Affiliates in the possession of such Lender from time to time to Assignees and
Participants (including prospective Assignees and Participants) subject to
compliance with Section 12.8.

            (h)                Anything in this Section to the contrary
notwithstanding, no Lender may assign or participate any interest in any Loan
held by it hereunder to the Borrower, any other Obligor or any of their
respective Affiliates or Subsidiaries.

            (i)                  Each Lender agrees that, without the prior
written consent of the Borrower and the Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

                                                                           
99                                                                           

--------------------------------------------------------------------------------




Section 12.6        Amendments. 

            Except as otherwise expressly provided in this Agreement, any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, and any term of this Agreement
or of any other Loan Document may be amended, and the performance or observance
by the Borrower or any other Obligor or any of their respective Subsidiaries of
any terms of this Agreement or such other Loan Document or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (and, in the case of an
amendment to any Loan Document, the written consent of the Borrower). 
Notwithstanding the foregoing, no amendment, waiver or consent shall, unless in
writing, and signed by all of the Lenders (or the Agent at the written direction
of the Lenders), do any of the following: (i) increase the Commitments of the
Lenders (except as contemplated by Section 2.16) or subject the Lenders to any
additional obligations; (ii) reduce the principal of, or interest rates that
have accrued or that will be charged on the outstanding principal amount of, any
Loans or Fees or other Obligations; (iii) reduce the amount of any Fees payable
hereunder; (iv) postpone any date fixed for any payment of any principal of, or
interest on, any Loans or any other Obligations, or extend the expiration date
of any Letter of Credit beyond the Revolving Loan Termination Date; (v) change
the Commitment Percentages (except as a result of any increase in the aggregate
amount of the Commitments contemplated by Section 2.16, 3.11(b) or 4.5) or amend
or otherwise modify the provisions of Section 3.2; (vi)  modify the definition
of the term "Requisite Lenders", modify in any other manner the number or
percentage of the Lenders (including all of the Lenders) required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section if such
modification would have such effect; or (vii) release any Guarantor from its
obligations under the Guaranty (except as otherwise permitted under
Section 7.12(c)).  Further, no amendment, waiver or consent unless in writing
and signed by the Agent, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Agent under this Agreement
or any of the other Loan Documents.  Any amendment, waiver or consent relating
to Section 2.2 or the obligations of the Swingline Lender under this Agreement
or any other Loan Document shall, in addition to the Lenders required
hereinabove to take such action, require the written consent of the Swingline
Lender.  Any amendment, waiver or consent relating to Section 2.4 or the
obligations or rights of the Issuing Lender under this Agreement or any other
Loan Documents shall, in addition to the Lenders required hereinabove to take
such action, require the written consent of the Issuing Lender.  No waiver shall
extend to or affect any obligation not expressly waived or impair any right
consequent thereon and any amendment, waiver or consent shall be effective only
in the specific instance and for the specific purpose set forth therein.  No
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Except as otherwise explicitly provided for herein or in
any other Loan Document, no notice to or demand upon the Borrower shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.

Section 12.7        Nonliability of Agent and Lenders. 

                                                                          
100                                                                          

--------------------------------------------------------------------------------




            The relationship between the Borrower and the Lenders and the Agent
shall be solely that of borrower and lender.  Neither the Agent nor any Lender
shall have any fiduciary responsibilities to the Borrower and no provision in
this Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
other Obligor or any of their respective Subsidiaries.  Neither the Agent nor
any Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower's business
or operations.

Section 12.8        Confidentiality. 

            Except as otherwise provided by Applicable Law, the Agent and each
Lender shall utilize all non-public information obtained pursuant to the
requirements of this Agreement which has been identified as confidential or
proprietary by the Borrower in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to any of
their respective affiliates (provided they shall agree to keep such information
confidential in accordance with the terms of this Section); (b) as reasonably
requested by any bona fide Assignee, Participant or other transferee in
connection with the contemplated transfer of any Commitment or participations
therein as permitted hereunder (provided they shall agree to keep such
information confidential in accordance with the terms of this Section); (c) as
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process or in connection with any legal proceedings; (d) to
the Agent's or such Lender's independent auditors and other professional
advisors (provided they shall be notified of the confidential nature of the
information); (e) after the happening and during the continuance of an Event of
Default, to any other Person, in connection with the exercise by the Agent or
the Lenders of rights hereunder or under any of the other Loan Documents; and
(f) to the extent such information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the Agent or
any Lender on a nonconfidential basis from a source other than the Borrower, any
other Obligor, or any of their respective Subsidiaries or any of their
respective Affiliates.

Section 12.9        Indemnification. 

                                                                          
101                                                                          

--------------------------------------------------------------------------------




            (a)                Borrower shall and hereby agrees to indemnify,
defend and hold harmless the Agent, any affiliate of the Agent and each of the
Lenders and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an "Indemnified Party") from
and against any and all losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses of every kind and nature (including, without
limitation, amounts paid in settlement, court costs and the fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12 or 4.1 or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an "Indemnity Proceeding") which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Loans or issuance of
Letters of Credit hereunder; (iii) any actual or proposed use by the Borrower of
the proceeds of the Loans or Letters of Credit; (iv) the Agent's or any Lender's
entering into this Agreement; (v) the fact that the Agent and the Lenders have
established the credit facility evidenced hereby in favor of the Borrower;
(vi) the fact that the Agent and the Lenders are creditors of the Borrower and
have or are alleged to have information regarding the financial condition,
strategic plans or business operations of the Borrower, the other Obligors, or
their respective Subsidiaries; (vii) the fact that the Agent and the Lenders are
material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Borrower, the other Obligors
and their respective Subsidiaries or their financial condition; (viii) the
exercise of any right or remedy the Agent or the Lenders may have under this
Agreement or the other Loan Documents; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for any acts or
omissions of such Indemnified Party in connection with matters described in this
clause (viii) that constitute gross negligence or willful misconduct; or
(ix) any violation or non-compliance by the Borrower, any other Obligor, or any
of their respective Subsidiaries of any Applicable Law (including any
Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A) the Internal Revenue Service or state taxing authority or
(B) any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause the Borrower, the
Obligors or their respective Subsidiaries (or their respective properties) (or
the Agent and/or the Lenders as successors to the Borrower, any other Obligor or
their respective Subsidiaries) to be in compliance with such Environmental Laws.

            (b)               The Borrower's indemnification obligations under
this Section shall apply to all Indemnity Proceedings arising out of, or related
to, the foregoing whether or not an Indemnified Party is a named party in such
Indemnity Proceeding.  In this connection, this indemnification shall cover all
reasonable costs and expenses of any Indemnified Party in connection with any
deposition of any Indemnified Party or compliance with any subpoena (including
any subpoena requesting the production of documents).  This indemnification
shall, among other things, apply to any Indemnity Proceeding commenced by other
creditors of the Borrower, any other Obligor, or any of their respective
Subsidiaries, any shareholder, partner or other equity holder of the Borrower,
any other Obligor or any of their respective Subsidiaries (whether such
shareholder(s) or such other Persons are prosecuting such Indemnity Proceeding
in their individual capacity or derivatively on behalf of such Person), any
account debtor of the Borrower, any other Obligor, or any of their respective
Subsidiaries or by any Governmental Authority.

            (c)                This indemnification shall apply to any Indemnity
Proceeding arising during the pendency of any bankruptcy proceeding filed by or
against Borrower and/or an Obligor or any of their respective Subsidiaries.

            (d)               All out-of-pocket fees and expenses of, and all
amounts paid to third‑persons by, an Indemnified Party shall be advanced by the
Borrower at the request of such Indemnified Party notwithstanding any claim or
assertion by the Borrower that such Indemnified Party is not entitled to
indemnification hereunder upon receipt of an undertaking by such Indemnified
Party that such Indemnified Party will reimburse the Borrower if it is actually
and finally determined by a court of competent jurisdiction that such
Indemnified Party is not so entitled to indemnification hereunder.

                                                                          
102                                                                          

--------------------------------------------------------------------------------




            (e)                An Indemnified Party may conduct its own
investigation and defense of, and may formulate its own strategy with respect
to, any Indemnified Proceeding covered by this Section and, as provided above,
all costs and expenses incurred by such Indemnified Party shall be reimbursed by
the Borrower.  No action taken by legal counsel chosen by an Indemnified Party
in investigating or defending against any such Indemnified Proceeding shall
vitiate or in any way impair the obligations and duties of the Borrower
hereunder to indemnify and hold harmless each such Indemnified Party.

            (f)                 If and to the extent that the obligations of the
Borrower hereunder are unenforceable for any reason, the Borrower hereby agrees
to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

            (g)                The Borrower's obligations hereunder shall
survive any termination of this Agreement and the other Loan Documents and the
payment in full in cash of the Obligations, and are in addition to, and not in
substitution of, any other of their obligations set forth in this Agreement or
any other Loan Document to which it is a party.

Section 12.10    Termination; Survival. 

            At such time as (a) all of the Commitments have been terminated, (b)
all Letters of Credit have terminated, (c) none of the Lenders nor the Swingline
Lender is obligated any longer under this Agreement to make any Loans or issue
Letters of Credit and (d) all Obligations (other than obligations which survive
as provided in the following sentence) have been paid and satisfied in full,
this Agreement shall terminate.  The indemnities to which the Agent, the Lenders
and the Swingline Lender are entitled under the provisions of Sections 3.12,
4.1, 4.4, 11.7, 12.2 and 12.9 and any other provision of this Agreement and the
other Loan Documents, and the provisions of Section 12.4, shall continue in full
force and effect and shall protect the Agent, the Lenders and the Swingline
Lender (i) notwithstanding any termination of this Agreement, or of the other
Loan Documents, against events arising after such termination as well as before
and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.

Section 12.11    Severability of Provisions. 

            Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating the
remainder of such provision or the remaining provisions or affecting the
validity or enforceability of such provision in any other jurisdiction.

Section 12.12    GOVERNING LAW. 

            THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF GEORGIA APPLICABLE TO CONTRACTS EXECUTED, AND TO
BE FULLY PERFORMED, IN SUCH STATE.

Section 12.13    Counterparts. 

            This Agreement and any amendments, waivers, consents or supplements
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

                                                                          
103                                                                          

--------------------------------------------------------------------------------




Section 12.14    Obligations with Respect to Obligors and Subsidiaries. 

            The obligations of the Borrower to direct or prohibit the taking of
certain actions by the other Obligors and the Subsidiaries of the Borrower and
the other Obligors as specified herein shall be absolute and not subject to any
defense the Borrower may have that the Borrower does not control such Obligors
or Subsidiaries.

Section 12.15    Limitation of Liability. 

            Neither the Agent nor any Lender, nor any affiliate, officer,
director, employee, attorney, or agent of the Agent or any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases, and agrees
not to sue any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents.  The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent's or any Lender's
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

Section 12.16    Entire Agreement. 

            This Agreement, the Notes, and the other Loan Documents referred to
herein embody the final, entire agreement among the parties hereto and supersede
any and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto. 

Section 12.17    Construction. 

            The Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Agent, the Borrower and each
Lender.

Section 12.18    Time of the Essence. 

            Time is of the essence with respect to each and every covenant,
agreement and obligation of the Borrower under this Agreement and the other Loan
Documents.

Section 12.19    Patriot Act.

                                                                          
104                                                                          

--------------------------------------------------------------------------------




            Each Lender and the Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower and Guarantors that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower and Guarantors, which information
includes names and addresses and other information that will allow such Lender
or the Agent, as applicable, to identify the Borrower and Guarantors in
accordance with the Patriot Act.

[Signatures Begin on Next Page]

                                                                          
105                                                                          

--------------------------------------------------------------------------------




            IN WITNESS WHEREOF, the parties hereto have caused this Credit
Agreement to be executed by their authorized officers all as of the day and year
first above written.

> > > > > > > BORROWER:
> > > > > > > 
> > > > > > > PARKWAY PROPERTIES LP,
> > > > > > > a Delaware limited partnership

By:        Parkway Properties General Partners, Inc., a Delaware corporation,
General Partner

By:                                                                 
Name: William R. Flatt
Title: Executive Vice President and CFO

By:                                                                 
Name: Roy H. Butts
Title: Senior Vice President

Address:
188 East Capitol Street, Suite 1000
Jackson, Mississippi  39201
Attention:  Chief Financial Officer

            Parkway Properties, Inc. executes this Agreement solely to
acknowledge and agree to Sections 8.1(b), 8.2(b), 7.13, 7.15 and 9.5.

> > > > > > > PARKWAY PROPERTIES, INC., a Maryland corporation
> > > > > > > 
> > > > > > > By:                                                                             
> > > > > > > Name: William R. Flatt
> > > > > > > Title: Executive Vice President and CFO
> > > > > > > 
> > > > > > > By:                                                                             
> > > > > > > Name: Roy H. Butts
> > > > > > > Title: Senior Vice President

[Signatures Continued on Next Page]

[Signature Page to Credit Agreement dated as of
April 27, 2006 with Parkway Properties LP]

--------------------------------------------------------------------------------


> > > > > > > WACHOVIA BANK, NATIONAL
> > > > > > > 
> > > > > > > ASSOCIATION, as Agent, as a Lender,
> > > > > > > 
> > > > > > > as Swingline Lender and as Issuing Lender
> > > > > > > 
> > > > > > > By:                                                                             
> > > > > > > Name:                                                                        
> > > > > > > Title:                                                                           
> > > > > > > 
> > > > > > > Revolving Loan Commitment Amount:
> > > > > > > 
> > > > > > > $16,800,000.00
> > > > > > > 
> > > > > > > Term Loan Commitment Amount:
> > > > > > > 
> > > > > > > $7,200,000.00
> > > > > > > 
> > > > > > > Lending Office (all Types of Loans):
> > > > > > > 
> > > > > > > Wachovia Bank, National Association
> > > > > > > 
> > > > > > > 171 17th Street, N.W.
> > > > > > > Atlanta, Georgia   30363
> > > > > > > Attention:  Cathy Casey
> > > > > > > Telecopy Number:        (404) 332-4066
> > > > > > > Telephone Number:      (404) 214-6335

[Signatures Continued on Next Page]

                                                            [Signature Page to
Credit Agreement dated as of
                                                                April 27, 2006
with Parkway Properties LP]

--------------------------------------------------------------------------------


> > > > > > > BANK OF AMERICA, N.A., as a Co-
> > > > > > > 
> > > > > > > Documentation Agent, as a Lender
> > > > > > > 
> > > > > > > By:                                                                             
> > > > > > > Name:                                                                        
> > > > > > > Title:                                                                           
> > > > > > > 
> > > > > > > Revolving Loan Commitment Amount:
> > > > > > > 
> > > > > > > $16,800,000.00
> > > > > > > 
> > > > > > > Term Loan Commitment Amount:
> > > > > > > 
> > > > > > > $7,200,000.00
> > > > > > > 
> > > > > > > Lending Office (all Types of Loans):
> > > > > > > 
> > > > > > > Bank of America, N.A.
> > > > > > > 600 Peachtree Street, Suite 600
> > > > > > > Mail Code:  GA1-006-06-25
> > > > > > > Atlanta, Georgia 30308
> > > > > > > Attention:  Peter Blum
> > > > > > > Telecopy Number:        (404) 607-4145
> > > > > > > Telephone Number:      (404) 607-4160

[Signatures Continued on Next Page]

                                                            [Signature Page to
Credit Agreement dated as of
                                                                April 27, 2006
with Parkway Properties LP]

--------------------------------------------------------------------------------


> > > > > > > JPMORGAN CHASE BANK, N.A., as a Co-
> > > > > > > 
> > > > > > > Documentation Agent, as a Lender
> > > > > > > 
> > > > > > > By:                                                                             
> > > > > > > Name:                                                                        
> > > > > > > Title:                                                                           
> > > > > > > 
> > > > > > > Revolving Loan Commitment Amount:
> > > > > > > 
> > > > > > > $16,800,000.00
> > > > > > > 
> > > > > > > Term Loan Commitment Amount:
> > > > > > > 
> > > > > > > $7,200,000.00
> > > > > > > 
> > > > > > > Lending Office (all Types of Loans):
> > > > > > > 
> > > > > > > JP Morgan Chase Bank
> > > > > > > 707 Travis
> > > > > > > Floor 6, TX2-N047
> > > > > > > Houston, Texas 77002
> > > > > > > Attention:  Charles Crane
> > > > > > > Telecopy Number:        (713) 216-2391
> > > > > > > Telephone Number:      (713) 216-4151

[Signatures Continued on Next Page]

                                                            [Signature Page to
Credit Agreement dated as of
                                                                April 27, 2006
with Parkway Properties LP]

--------------------------------------------------------------------------------


> > > > > > > WELLS FARGO BANK, NATIONAL
> > > > > > > 
> > > > > > > ASSOCIATION, as a Co-Documentation Agent, as a Lender
> > > > > > > 
> > > > > > > By:                                                                             
> > > > > > > Name:                                                                        
> > > > > > > Title:                                                                           
> > > > > > > 
> > > > > > > Revolving Loan Commitment Amount:
> > > > > > > 
> > > > > > > $16,800,000.00
> > > > > > > 
> > > > > > > Term Loan Commitment Amount:
> > > > > > > 
> > > > > > > $7,200,000.00
> > > > > > > 
> > > > > > > Lending Office (all Types of Loans):
> > > > > > > 
> > > > > > > Wells Fargo Bank
> > > > > > > 2859 Paces Ferry Road
> > > > > > > Suite 1200
> > > > > > > Atlanta, Georgia 30339
> > > > > > > Attention:  Kerry Richards
> > > > > > > Telecopy Number:        (770) 435-2262
> > > > > > > Telephone Number:      (770) 319-5225

[Signatures Continued on Next Page]

                                                            [Signature Page to
Credit Agreement dated as of
                                                                April 27, 2006
with Parkway Properties LP]

--------------------------------------------------------------------------------


> > > > > > > PNC BANK, NATIONAL ASSOCIATION, as
> > > > > > > 
> > > > > > > Syndication Agent, as a Lender
> > > > > > > 
> > > > > > > By:                                                                             
> > > > > > > Name:                                                                        
> > > > > > > Title:                                                                           
> > > > > > > 
> > > > > > > Revolving Loan Commitment Amount:
> > > > > > > 
> > > > > > > $16,800,000.00
> > > > > > > 
> > > > > > > Term Loan Commitment Amount:
> > > > > > > 
> > > > > > > $7,200,000.00
> > > > > > > 
> > > > > > > Lending Office (all Types of Loans):
> > > > > > > 
> > > > > > > PNC Bank
> > > > > > > 249 Fifth Avenue
> > > > > > > Mailstop:  P1-POPP-19-2
> > > > > > > Pittsburg, Pennsylvania 15222
> > > > > > > Attention:  Wayne Robertson
> > > > > > > Telecopy Number:        (412) 762-6500
> > > > > > > Telephone Number:      (412) 763-8452

[Signatures Continued on Next Page]

                                                            [Signature Page to
Credit Agreement dated as of
                                                                April 27, 2006
with Parkway Properties LP]

--------------------------------------------------------------------------------


> > > > > > > US BANK NATIONAL ASSOCIATION, as a
> > > > > > > 
> > > > > > > Lender
> > > > > > > 
> > > > > > > By:                                                                             
> > > > > > > Name:                                                                        
> > > > > > > Title:                                                                           
> > > > > > > 
> > > > > > > Revolving Loan Commitment Amount:
> > > > > > > 
> > > > > > > $16,800,000.00
> > > > > > > 
> > > > > > > Term Loan Commitment Amount:
> > > > > > > 
> > > > > > > $7,200,000.00
> > > > > > > 
> > > > > > > Lending Office (all Types of Loans):
> > > > > > > 
> > > > > > > US Bank
> > > > > > > 209 S. LaSalle Street
> > > > > > > 
> > > > > > > Suite 410
> > > > > > > 
> > > > > > > Chicago, Illinois 60604
> > > > > > > Attention:  Dennis Redpath
> > > > > > > Telecopy Number:        (312) 325-8852
> > > > > > > Telephone Number:      (312) 325-8875

[Signatures Continued on Next Page]

                                                            [Signature Page to
Credit Agreement dated as of
                                                                April 27, 2006
with Parkway Properties LP]

--------------------------------------------------------------------------------

> > > > > > > REGIONS BANK, as a Lender
> > > > > > > 
> > > > > > > By:                                                                             
> > > > > > > Name:                                                                        
> > > > > > > Title:                                                                           
> > > > > > > 
> > > > > > > Revolving Loan Commitment Amount:
> > > > > > > 
> > > > > > > $9,800,000.00
> > > > > > > 
> > > > > > > Term Loan Commitment Amount:
> > > > > > > 
> > > > > > > $4,200,000.00
> > > > > > > 
> > > > > > > Lending Office (all Types of Loans):
> > > > > > > 
> > > > > > > Regions Bank
> > > > > > > 4270 I-55 North
> > > > > > > Suite 201
> > > > > > > Jackson, Mississippi 39211
> > > > > > > Attention:  Phil Posey
> > > > > > > Telecopy Number:        (601) 368-2737
> > > > > > > Telephone Number:      (601) 368-2388

[Signatures Continued on Next Page]

                                                            [Signature Page to
Credit Agreement dated as of
                                                                April 27, 2006
with Parkway Properties LP]

--------------------------------------------------------------------------------


> > > > > > > FIRST TENNESSEE BANK NATIONAL
> > > > > > > 
> > > > > > > ASSOCIATION, as a Lender
> > > > > > > 
> > > > > > > By:                                                                             
> > > > > > > Name:                                                                        
> > > > > > > Title:                                                                           
> > > > > > > 
> > > > > > > Revolving Loan Commitment Amount:
> > > > > > > 
> > > > > > > $9,800,000.00
> > > > > > > 
> > > > > > > Term Loan Commitment Amount:
> > > > > > > 
> > > > > > > $4,200,000.00
> > > > > > > 
> > > > > > > Lending Office (all Types of Loans):
> > > > > > > 
> > > > > > > First Tennessee Bank National Association
> > > > > > > 165 Madison Avenue
> > > > > > > 
> > > > > > > 10th Floor
> > > > > > > 
> > > > > > > Memphis, Tennessee 38103
> > > > > > > Attention:  Lee Hunter
> > > > > > > Telecopy Number:        (901) 523-4032
> > > > > > > Telephone Number:      (901) 523-4049

[Signatures Continued on Next Page]

                                                            [Signature Page to
Credit Agreement dated as of
                                                                April 27, 2006
with Parkway Properties LP]

--------------------------------------------------------------------------------


> > > > > > > TRUSTMARK NATIONAL BANK, as a Lender
> > > > > > > 
> > > > > > > By:                                                                             
> > > > > > > Name:                                                                        
> > > > > > > Title:                                                                           
> > > > > > > 
> > > > > > > Revolving Loan Commitment Amount:
> > > > > > > 
> > > > > > > $9,800,000.00
> > > > > > > 
> > > > > > > Term Loan Commitment Amount:
> > > > > > > 
> > > > > > > $4,200,000.00
> > > > > > > 
> > > > > > > Lending Office (all Types of Loans):
> > > > > > > 
> > > > > > > Trustmark National Bank
> > > > > > > 248 East Capitol Street
> > > > > > > Suite 800
> > > > > > > Jackson, Mississippi 39201
> > > > > > > Attention:  Gretchen Ware
> > > > > > > Telecopy Number:        (601) 208-6823
> > > > > > > Telephone Number:      (601) 208-6450

[Signatures Continued on Next Page]

                                                            [Signature Page to
Credit Agreement dated as of
                                                                April 27, 2006
with Parkway Properties LP]

--------------------------------------------------------------------------------


> > > > > > > COMPASS BANK, an Alabama banking
> > > > > > > 
> > > > > > > corporation, as a Lender
> > > > > > > 
> > > > > > > By:                                                                             
> > > > > > > Name:                                                                        
> > > > > > > Title:                                                                           
> > > > > > > 
> > > > > > > Revolving Loan Commitment Amount:
> > > > > > > 
> > > > > > > $9,800,000.00
> > > > > > > 
> > > > > > > Term Loan Commitment Amount:
> > > > > > > 
> > > > > > > $4,200,000.00
> > > > > > > 
> > > > > > > Lending Office (all Types of Loans):
> > > > > > > 
> > > > > > > Compass Bank
> > > > > > > 15 S 20th Street
> > > > > > > 15th Floor
> > > > > > > Birmingham, Alabama 35233
> > > > > > > Attention:  Jo Paley
> > > > > > > Telecopy Number:        (205) 297-7994
> > > > > > > Telephone Number:      (205) 297-3851

                                                            [Signature Page to
Credit Agreement dated as of
                                                                April 27, 2006
with Parkway Properties LP]

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

Page

ARTICLE I...........
DEFINITIONS....................................................................................................................................................................
1

            Section 1.1............
Definitions.................................................................................................................................................................
1

            Section 1.2............ General; References to
Times..................................................................................................................................
24

ARTICLE II.......... CREDIT
FACILITY..........................................................................................................................................................
24

            Section 2.1............ Revolving
Loans......................................................................................................................................................
24

            Section 2.2............ Swingline
Loans.......................................................................................................................................................
25

            Section 2.3............ Competitive
Advances.............................................................................................................................................
27

            Section 2.4............ Letters of
Credit......................................................................................................................................................
30

            Section 2.5............ Term
Loan..............................................................................................................................................................
34

            Section 2.6............ Rates and Payment of Interest on
Loans...................................................................................................................
35

            Section 2.7............ Number of Interest
Periods......................................................................................................................................
36

            Section 2.8............ Repayment of
Loans................................................................................................................................................
36

            Section 2.9............
Prepayments...........................................................................................................................................................
36

            Section 2.10..........
Continuation............................................................................................................................................................
37

            Section 2.11..........
Conversion..............................................................................................................................................................
37

            Section 2.12..........
Notes......................................................................................................................................................................
38

            Section 2.13.......... Voluntary Reductions of the Revolving Loan
Commitment........................................................................................
38

            Section 2.14.......... Expiration or Maturity Date of Letters of
Credit Past Revolving Loan Termination

                                          
Date.......................................................................................................................................................................
39

            Section 2.15.......... Amount
Limitations..................................................................................................................................................
39

            Section 2.16.......... Increase of Revolving Loan
Commitments................................................................................................................
39

            Section 2.17.......... Advances by
Agent.................................................................................................................................................
40

            Section 2.18.......... Extension of Revolving Loan Termination
Date.........................................................................................................
41

ARTICLE III........ PAYMENTS, FEES AND OTHER GENERAL
PROVISIONS.........................................................................................
42

            Section 3.1............
Payments................................................................................................................................................................
42

            Section 3.2............ Pro Rata
Treatment.................................................................................................................................................
42

            Section 3.3............ Sharing of Payments,
Etc.........................................................................................................................................
43

            Section 3.4............ Several
Obligations..................................................................................................................................................
44

            Section 3.5............ Minimum
Amounts..................................................................................................................................................
44

            Section 3.6............
Fees........................................................................................................................................................................
44

-i-

--------------------------------------------------------------------------------


TABLE OF CONTENTS

(continued)

Page

            Section 3.7............
Computations..........................................................................................................................................................
46

            Section 3.8............
Usury......................................................................................................................................................................
46

            Section 3.9............ Agreement Regarding Interest and
Charges..............................................................................................................
46

            Section 3.10.......... Statements of
Account.............................................................................................................................................
47

            Section 3.11.......... Defaulting
Lenders...................................................................................................................................................
47

            Section 3.12..........
Taxes......................................................................................................................................................................
48

ARTICLE IV........ YIELD, PROTECTION,
ETC..............................................................................................................................................
49

            Section 4.1............ Additional Costs; Capital
Adequacy........................................................................................................................
49

            Section 4.2............ Suspension of LIBOR
Loans...................................................................................................................................
51

            Section 4.3............
Illegality...................................................................................................................................................................
51

            Section 4.4............
Compensation.........................................................................................................................................................
51

            Section 4.5............ Affected
Lenders.....................................................................................................................................................
52

            Section 4.6............ Treatment of Affected
Loans...................................................................................................................................
52

            Section 4.7............ Change of Lending
Office........................................................................................................................................
53

            Section 4.8............ Assumptions Concerning Funding of LIBOR
Loans.................................................................................................
53

ARTICLE V......... CONDITIONS
PRECEDENT...........................................................................................................................................
53

            Section 5.1............ Initial Conditions
Precedent.....................................................................................................................................
53

            Section 5.2............ Conditions Precedent to All Loans and
Letters of
Credit..........................................................................................
55

            Section 5.3............ Conditions as
Covenants........................................................................................................................................
56

ARTICLE VI........ REPRESENTATIONS AND
WARRANTIES...................................................................................................................
56

            Section 6.1............ Representations and
Warranties...............................................................................................................................
56

            Section 6.2............ Survival of Representations and Warranties,
Etc......................................................................................................
66

ARTICLE VII....... AFFIRMATIVE
COVENANTS.......................................................................................................................................
66

            Section 7.1............ Preservation of Existence and Similar
Matters..........................................................................................................
66

            Section 7.2............ Compliance with Applicable Law and
Contracts.....................................................................................................
66

            Section 7.3............ Maintenance of
Property.........................................................................................................................................
67

            Section 7.4............ Conduct of
Business................................................................................................................................................
67

            Section 7.5............
Insurance................................................................................................................................................................
67

            Section 7.6............ Payment of Taxes and
Claims..................................................................................................................................
67

            Section 7.7............ Visits and
Inspections..............................................................................................................................................
68

-ii-

--------------------------------------------------------------------------------


TABLE OF CONTENTS

(continued)

Page

            Section 7.8............ Use of Proceeds; Letters of
Credit...........................................................................................................................
68

            Section 7.9............ Environmental
Matters.............................................................................................................................................
68

            Section 7.10.......... Books and
Records.................................................................................................................................................
69

            Section 7.11.......... Further
Assurances..................................................................................................................................................
69

            Section 7.12.......... Guarantors; Property
Pool.......................................................................................................................................
69

            Section 7.13.......... REIT
Status............................................................................................................................................................
72

            Section 7.14.......... Distribution of Income to the
Borrower....................................................................................................................
72

            Section 7.15.......... Credit
Rating...........................................................................................................................................................
72

            Section 7.16.......... More Restrictive
Agreements...................................................................................................................................
72

            Section 7.17.......... Exchange
Listing......................................................................................................................................................
73

ARTICLE VIII......
Information.........................................................................................................................................................................
73

            Section 8.1............ Quarterly Financial
Statements.................................................................................................................................
73

            Section 8.2............ Year-End
Statements..............................................................................................................................................
74

            Section 8.3............ Compliance
Certificate............................................................................................................................................
74

            Section 8.4............ Other
Information....................................................................................................................................................
75

ARTICLE IX........ NEGATIVE
COVENANTS...............................................................................................................................................
78

            Section 9.1............ Financial
Covenants.................................................................................................................................................
78

            Section 9.2............
Indebtedness...........................................................................................................................................................
79

            Section 9.3............ Certain Permitted Investments of
Borrower..............................................................................................................
79

            Section 9.4............ Liens; Negative Pledges; Other
Matters...................................................................................................................
80

            Section 9.5............ Restricted Payments; Stock
Repurchases.................................................................................................................
81

            Section 9.6............ Merger, Consolidation, Sales of Assets and
Other
Arrangements.............................................................................
81

            Section 9.7............ Fiscal
Year..............................................................................................................................................................
82

            Section 9.8............ Modifications to Material
Contracts.........................................................................................................................
82

            Section 9.9............ Transactions with
Affiliates.......................................................................................................................................
82

            Section 9.10.......... ERISA
Exemptions.................................................................................................................................................
83

            Section 9.11.......... Restriction on Prepayment of
Indebtedness..............................................................................................................
83

            Section 9.12.......... Modifications to Governing
Documents....................................................................................................................
83

ARTICLE X.........
DEFAULT..........................................................................................................................................................................
83

-iii-

--------------------------------------------------------------------------------


TABLE OF CONTENTS

(continued)

 

Page

 

            Section 10.1..........Events of
Default......................................................................................................................................................83

 

            Section 10.2..........Remedies Upon Event of
Default...............................................................................................................................86

 

            Section 10.3..........Allocation of
Proceeds..............................................................................................................................................87

 

            Section 10.4..........Collateral
Account....................................................................................................................................................88

 

            Section 10.5..........Performance by
Agent..............................................................................................................................................89

 

            Section 10.6..........Rights
Cumulative.....................................................................................................................................................89

ARTICLE XI........ THE
AGENT.....................................................................................................................................................................
89

            Section 11.1..........Authorization and
Action..........................................................................................................................................89

            Section 11.2..........Agent's Reliance,
Etc................................................................................................................................................90

            Section 11.3..........Notice of
Defaults...................................................................................................................................................
91

            Section 11.4...........Wachovia Bank as
Lender......................................................................................................................................91

            Section 11.5..........Approvals of
Lenders...............................................................................................................................................91

            Section 11.6..........Lender Credit Decision,
Etc......................................................................................................................................92

            Section 11.7..........Indemnification of
Agent...........................................................................................................................................92

            Section 11.8..........Successor
Agent......................................................................................................................................................93

            Section 11.9..........Titled
Agents............................................................................................................................................................94

ARTICLE XII.......
MISCELLANEOUS..........................................................................................................................................................
94

            Section 12.1..........
Notices..................................................................................................................................................................
94

            Section 12.2..........
Expenses................................................................................................................................................................
95

            Section 12.3..........
Setoff.....................................................................................................................................................................
96

            Section 12.4.......... Litigation; Jurisdiction; Other Matters;
Waivers........................................................................................................
96

            Section 12.5.......... Successors and
Assigns...........................................................................................................................................
97

            Section 12.6..........
Amendments........................................................................................................................................................
100

            Section 12.7.......... Nonliability of Agent and
Lenders..........................................................................................................................
100

            Section 12.8..........
Confidentiality.......................................................................................................................................................
101

            Section 12.9..........
Indemnification......................................................................................................................................................
101

            Section 12.10........ Termination;
Survival.............................................................................................................................................
103

            Section 12.11........ Severability of
Provisions.......................................................................................................................................
103

            Section 12.12........ GOVERNING
LAW............................................................................................................................................
103

            Section 12.13........
Counterparts.........................................................................................................................................................
103

-iv-

--------------------------------------------------------------------------------


TABLE OF CONTENTS

(continued)

Page

            Section 12.14........ Obligations with Respect to Obligors and
Subsidiaries............................................................................................
104

            Section 12.15........ Limitation of
Liability.............................................................................................................................................
104

            Section 12.16........ Entire
Agreement...................................................................................................................................................
104

            Section 12.17........
Construction..........................................................................................................................................................
104

            Section 12.18........ Time of the
Essence...............................................................................................................................................
104

            Section 12.19........ Patriot
Act............................................................................................................................................................
104

-v-

--------------------------------------------------------------------------------


SCHEDULES AND EXHIBITS

SCHEDULE A            Approved Markets

SCHEDULE 1.1(b)      List of Obligors

SCHEDULE 6.1(b)      Ownership Structure

SCHEDULE 6.1(f)       Title to Properties; Liens

SCHEDULE 6.1(i)       Litigation

SCHEDULE 6.1(k)      Financial Statements

SCHEDULE 6.1(y)      List of Unencumbered Assets and Trapped Equity Properties

SCHEDULE 6.1(ee)    Eminent Domain Proceedings

EXHIBIT A     Form of Assignment and Acceptance Agreement

EXHIBIT B      Form of Competitive Advance Note

EXHIBIT C     Form of Competitive Bid

EXHIBIT D     Form of Competitive Bid Request

EXHIBIT E      Form of Contribution Agreement

EXHIBIT F      Form of Guaranty

EXHIBIT G     Form of Joinder Agreement

EXHIBIT H     Form of Notice of Borrowing

EXHIBIT I       Form of Notice of Swingline Borrowing

EXHIBIT J       Form of Swingline Note

EXHIBIT K     Form of Revolving Note

EXHIBIT L      Form of Term Note

EXHIBIT M     Form of Compliance Certificate

--------------------------------------------------------------------------------